            Case 3:20-cv-01712-HZ           Document 5                           Filed 10/05/20   Page 1 of 214




Teresa H. Pearson, OSB No. 953750
teresa.pearson@millernash.com
R. Gibson Masters, OSB No. 051560
gib.masters@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

           Attorneys for Plaintiff Axos Bank




                                     UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION

AXOS BANK, a federally chartered                                                             CV No. 3:20-CV-01712-HZ
savings and loan association,
                                                                  AMENDED COMPLAINT—
                        Plaintiff,                                DECLARATORY RELIEF/INJUNCTIVE
                                                                  RELIEF
           v.

ELLEN F. ROSENBLUM in her official
capacity as the Attorney General of the
STATE OF OREGON,

                        Defendant.

                   Plaintiff Axos Bank alleges as follows:

                                                    PARTIES

                   1.       Plaintiff Axos Bank is a federally chartered savings and loan association

headquartered in San Diego, California.



Page 1 -        AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                       MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                   AT T OR NE YS AT LAW
                                               T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                              3 4 0 0 U. S. B AN CO RP T OW E R
                                                 1 1 1 S.W . FI FT H AVEN UE
                                              P ORT L A N D , O RE GO N 9 7 2 0 4
            Case 3:20-cv-01712-HZ        Document 5                            Filed 10/05/20   Page 2 of 214




                   2.   Defendant Ellen F. Rosenblum is the Attorney General of the State of

Oregon, a political subdivision of the United States. Plaintiff names Ms. Rosenblum in her

official capacity.

                                  JURISDICTION AND VENUE

                   3.   This Court has jurisdiction of this action under 28 U.S.C. § 1331.

                   4.   Venue is appropriate under 28 U.S.C. § 1391 because the defendant is the

State of Oregon, located in Oregon.

                           PRELIMINARY STATEMENT OF FACTS

A.         The Shilo Portland Loan

                   5.   On December 27, 2019, Plaintiff Axos Bank made a loan (the “Shilo

Portland Loan”) to Shilo Inn, Portland/205, LLC (“Shilo Portland”). The Shilo Portland Loan is

evidenced by that certain Secured Promissory Note made by Shilo Portland in favor of Axos

Bank, dated December 16, 2019, in the principal amount of $12,200,000.00 (the “Shilo Portland

Note”). A copy of the Shilo Portland Note is attached as Exhibit 1.

                   6.   The Shilo Portland Loan is secured by, among other things, a first position

lien on Shilo Portland’s real property, as well as a security interest in all leases, rents, issues,

profits and income generated from that real property, and all of Shilo Portland’s personal

property located thereon, used in connection with, or incorporated into the real property, and

certain other personal property (collectively, the “Shilo Portland Collateral”), as that property is

described in that certain Line of Credit Instrument Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing, executed by Shilo Portland, dated as of

December 16, 2019, and recorded on December 27, 2019, in the official records of Multnomah

County, Oregon as Document No. 2019-141976 (the “Shilo Portland Deed of Trust”). A copy of

the Shilo Portland Deed of Trust is attached as Exhibit 2.




Page 2 -      AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                 AT T OR NE YS AT LAW
                                             T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                            3 4 0 0 U. S. B AN CO RP T OW E R
                                               1 1 1 S.W . FI FT H AVEN UE
                                            P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:20-cv-01712-HZ        Document 5                            Filed 10/05/20   Page 3 of 214




                   7.    On December 27, 2019, a UCC Financing Statement was filed with the

Oregon Secretary of State as Lien No. 92139609, naming Axos Bank as the secured party and

Shilo Portland as the debtor, evidencing Plaintiff’s security interest in all assets of Shilo Portland

as set forth the schedule attached thereto (the “Shilo Portland UCC Financing Statement”). A

copy of the Shilo Portland UCC Financing Statement is attached as Exhibit 3.

                   8.    The Shilo Portland Loan is a commercial loan. The Shilo Portland

Collateral is primarily comprised of a hotel near the airport in Portland, Oregon, catering to

business travelers and vacationers.

                   9.    In addition to the Shilo Portland Note, the Shilo Portland Deed of Trust,

and the Shilo Portland UCC Financing Statement, the Shilo Portland Loan is supported by a

number of additional documents, including but not limited to an Assignment and Subordination

of Management Agreement and Franchise Agreement, an Environmental Indemnity Agreement,

a Compliance Agreement, an Agreement to Amend or Comply, and an ADA Indemnity

Agreement, each dated as of December 16, 2019 (these and all other documents which evidence,

secure, or relate to the Shilo Portland Loan are hereinafter collectively referred to as the “Shilo

Portland Loan Documents”).

                   10.   Repayment of the Shilo Portland Loan is further supported by guarantees

executed by Mark S. Hemstreet (the “Shilo Portland Hemstreet Guaranty”) and Portland/205

Hotel (2) Corp. (the “Portland/205 Guaranty”). A copy of the Shilo Portland Hemstreet

Guaranty is attached hereto as Exhibit 4. A copy of the Portland/205 Guaranty is attached hereto

as Exhibit 5. The guarantors referenced herein are collectively referred to as the “Shilo Portland

Guarantors” and the guarantees referenced herein are collectively referred to as the “Shilo

Portland Guarantees.”

                   11.   Under the terms of the Shilo Portland Loan Documents, Shilo Portland

promised to pay to Axos Bank consecutive monthly installments on or before the first day of



Page 3 -     AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                AT T OR NE YS AT LAW
                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                              1 1 1 S.W . FI FT H AVEN UE
                                           P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:20-cv-01712-HZ         Document 5                            Filed 10/05/20   Page 4 of 214




each calendar month beginning in February 2020 of principal and interest in an amount equal to

$74,918.67, subject to adjustment in accordance with Paragraph 5 of the Shilo Portland Note (the

“Portland Monthly Debt Service”). Shilo Portland is also obligated to make monthly payments

to Axos Bank for an escrow for taxes and insurance. Exhibit 1, Sections 4.1 and 8.1.

                   12.    Under Section 2 of the Shilo Portland Guarantees, each of the Shilo

Portland Guarantors “irrevocably, absolutely and unconditionally guarantees to Lender the full,

prompt and complete payment when due of the Guaranteed Obligations.” Exhibit 4,

Section 2(a); Exhibit 5, Section 2(a).

                   13.    Shilo Portland failed to make the Portland Monthly Debt Service payment

due on March 1, 2020 and has, as of the date hereof, failed to make any further Portland Monthly

Debt Service payments or any other payments required under the Shilo Portland Loan (the “Shilo

Portland Defaults”).

                   14.    Shilo Portland’s failure to make a Portland Monthly Debt Service payment

within five days of when such payment is due under the Shilo Portland Loan Documents

constitutes an Event of Default as defined in Article 7 of the Shilo Portland Deed of Trust.

Exhibit 2, Art. 7.1(a).

                   15.    Section 6.1 of the Shilo Portland Note provides that if any payment is not

paid on or before the tenth calendar day of the month when it is due, Shilo Portland must pay a

late charge equal to five percent (5%) of the amount of such unpaid payment.

                   16.    Section 6.2 of the Shilo Portland Note provides that upon the occurrence

of an Event of Default, interest shall accrue at the Default Rate (as defined in the Note).

Exhibit 1, Section 6.2.

                   17.    Section 7.1 of the Shilo Portland Note provides that a prepayment

premium will apply to all prepayments of the Shilo Portland Note that may occur on or prior to

January 1, 2025.



Page 4 -     AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                    MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                 AT T OR NE YS AT LAW
                                             T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                            3 4 0 0 U. S. B AN CO RP T OW E R
                                               1 1 1 S.W . FI FT H AVEN UE
                                            P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:20-cv-01712-HZ         Document 5                           Filed 10/05/20   Page 5 of 214




                   18.   Section 10 of the Shilo Portland Note, captioned “Acceleration,” provides

that if Shilo Portland fails to pay amounts when due under the Shilo Portland Loan, then Axos

Bank has the right, at its sole option, to declare all sums owing under the Shilo Portland Note

immediately due and payable. These sums owing include the prepayment premium. Exhibit 1,

Section 10.

                   19.   Further, in Section 19.10 of the Shilo Portland Note and Section 4.3 of the

Shilo Portland Deed of Trust, Shilo Portland agreed to pay, among other things, Plaintiff’s costs

and expenses in enforcing the terms of the Shilo Portland Loan Documents, including, without

limitation, reasonable attorney fees incurred in exercising its rights and remedies. Exhibit 1,

Section 19.10; Exhibit 2, Article 4.3.

                   20.   On April 7, 2020, Plaintiff Axos Bank offered to provide forbearance to

Shilo Portland through April 30, 2020. Under the terms of this forbearance, Shilo Portland was

required to bring its obligations to Plaintiff Axos Bank current by May 1, 2020. Shilo Portland

did not do so.

                   21.   On or about June 1, 2020, Plaintiff notified Shilo Portland and the Shilo

Portland Guarantors in writing (each a “Shilo Portland Default Letter”) of the occurrence of the

Events of Default and gave notice of its intent to accelerate the Shilo Portland Loan if those

Events of Default were not cured by June 30, 2020. Copies of the Shilo Portland Default Letters

are attached as Exhibit 6.

                   22.   Shilo Portland has not cured the defaults under the Shilo Portland Loan

Documents, and Shilo Portland continues to be in default under the Shilo Portland Loan

Documents for failing to make monthly payments on the Shilo Portland Loan. The Shilo

Portland Guarantors have not made payment to Plaintiff.

                   23.   Plaintiff has not waived Shilo Portland’s defaults under the Shilo Portland

Loan Documents.



Page 5 -     AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                AT T OR NE YS AT LAW
                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                              1 1 1 S.W . FI FT H AVEN UE
                                           P ORT L A N D , O RE GO N 9 7 2 0 4
            Case 3:20-cv-01712-HZ        Document 5                           Filed 10/05/20   Page 6 of 214




                   24.   Under Article 7.3 of the Shilo Portland Deed of Trust, upon the occurrence

of any Event of Default, Plaintiff’s remedies include, among a host of other remedies, the right to

pursue judicial or nonjudicial foreclosure, and the appointment of a receiver. Exhibit 2, Article

7.3(b)-(d).

                   25.   There is now due and owing from Shilo Portland and the Shilo Portland

Guarantors to Plaintiff pursuant to the Shilo Portland Loan Documents the principal amount of

$12,200,000.00, together with the following amounts accrued as of September 30, 2020:

(i) accrued interest in the amount of $1,336,214.66, and (ii) late charges in the amount of

$60,071.08. Shilo Portland has a positive escrow balance of $218,804.11, and the loan carries a

prepayment penalty of $610,000. Thus, the total amount due as of September 30, 2020, is

$13,987,481.63. Interest continues to accrue on the principal amount at the Default Rate of

18 percent per annum from October 1, 2020, until fully paid. In addition, Plaintiff has incurred

attorney fees and costs in collecting this obligation which Shilo Portland and the Shilo Portland

Guarantors are obligated to pay.

                   26.   Plaintiff desires to accelerate the Shilo Portland Loan and exercise its

remedies under the Shilo Portland Loan Documents, including, but not limited to, proceeding

with the foreclosure under the Shilo Portland Loan Documents and seeking the appointment of a

receiver to take possession of the Shilo Portland Collateral during the pendency of the

foreclosure.

B.         The Shilo Seaside Loan

                   27.   On December 27, 2019, Plaintiff Axos Bank made a loan (the “Shilo

Seaside Loan”) to Shilo Inn, Seaside Oceanfront, LLC (“Shilo Seaside”). The Shilo Seaside

Loan is evidenced by that certain Secured Promissory Note made by Shilo Seaside in favor of

Axos Bank, dated December 16, 2019, in the principal amount of $12,300,000.00 (the “Shilo

Seaside Note”). A copy of the Shilo Seaside Note is attached as Exhibit 7.



Page 6 -      AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                    MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                AT T OR NE YS AT LAW
                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                              1 1 1 S.W . FI FT H AVEN UE
                                           P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:20-cv-01712-HZ         Document 5                           Filed 10/05/20   Page 7 of 214




                   28.   The Shilo Seaside Loan is secured by, among other things, a first position

lien on Shilo Seaside’s real property, as well as a security interest in all leases, rents, issues,

profits and income generated from that real property, and all of Shilo Seaside’s personal property

located thereon, used in connection with, or incorporated into the real property, and certain other

personal property (collectively, the “Shilo Seaside Collateral”), as that property is described in

that certain Line of Credit Instrument Deed of Trust, Assignment of Leases and Rents, Security

Agreement and Fixture Filing, executed by Shilo Seaside, dated as of December 16, 2019, and

recorded on December 27, 2019, in the official records of Clatsop County, Oregon as Document

No. 201909985 (the “Shilo Seaside Deed of Trust”). A copy of the Shilo Seaside Deed of Trust

is attached as Exhibit 8.

                   29.   On December 27, 2019, a UCC Financing Statement was filed with the

Oregon Secretary of State as Lien No. 92139616, naming Axos Bank as the secured party and

Shilo Seaside as the debtor, evidencing Plaintiff’s security interest in all assets of Shilo Seaside

as set forth the schedule attached thereto (the “Shilo Seaside UCC Financing Statement”). A

copy of the Shilo Seaside UCC Financing Statement is attached as Exhibit 9.

                   30.   The Shilo Seaside Loan is a commercial loan. The Shilo Seaside

Collateral is primarily comprised of a hotel near the ocean in Seaside, Oregon, catering to

vacationers.

                   31.   In addition to the Shilo Seaside Note, the Shilo Seaside Deed of Trust, and

the Shilo Seaside UCC Financing Statement, the Shilo Seaside Loan is supported by a number of

additional documents, including but not limited to an Assignment and Subordination of

Management Agreement and Franchise Agreement, an Environmental Indemnity Agreement, a

Compliance Agreement, an Agreement to Amend or Comply, and an ADA Indemnity

Agreement, each dated as of December 16, 2019 (these and all other documents which evidence,




Page 7 -     AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                AT T OR NE YS AT LAW
                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                              1 1 1 S.W . FI FT H AVEN UE
                                           P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:20-cv-01712-HZ          Document 5                          Filed 10/05/20   Page 8 of 214




secure, or relate to the Shilo Seaside Loan are hereinafter collectively referred to as the “Shilo

Seaside Loan Documents”).

                   32.   Repayment of the Shilo Seaside Loan is further supported by guarantees

executed by Mark S. Hemstreet (the “Shilo Seaside Hemstreet Guaranty”) and Shilo Seaside

Oceanfront Corp. (the “Seaside Oceanfront Guaranty”). A copy of the Shilo Seaside Hemstreet

Guaranty is attached hereto as Exhibit 10. A copy of the Seaside Oceanfront Guaranty is

attached hereto as Exhibit 11. The guarantors referenced herein are collectively referred to as the

“Shilo Seaside Guarantors” and guarantees referenced herein are collectively referred to herein

as the “Shilo Seaside Guarantees.”

                   33.   Under the terms of the Shilo Seaside Loan Documents, Shilo Seaside

promised to pay to Axos Bank consecutive monthly installments on or before the first day of

each calendar month beginning in February 2020 of principal and interest in an amount equal to

$75,532.76, subject to adjustment in accordance with Paragraph 5 of the Shilo Seaside Note (the

“Seaside Monthly Debt Service”). Shilo Seaside is also obligated to make monthly payments to

Axos Bank for an escrow for taxes and insurance. Exhibit 7, Sections 4.1 and 8.1.

                   34.   Under Section 2 of the Shilo Seaside Guarantees, each of the Shilo

Seaside Guarantors “irrevocably, absolutely and unconditionally guarantees to Lender the full,

prompt and complete payment when due of the Guaranteed Obligations.” Exhibit 10,

Section 2(a); Exhibit 11, Section 2(a).

                   35.   Shilo Seaside failed to make the Seaside Monthly Debt Service payment

due on March 1, 2020 and has, as of the date hereof, failed to make any further Seaside Monthly

Debt Service payments or any other payments required under the Shilo Seaside Loan (the “Shilo

Seaside Defaults”).

                   36.   Shilo Seaside’s failure to make a Seaside Monthly Debt Service payment

within five days of when such payment is due under the Shilo Seaside Loan Documents



Page 8 -     AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                  MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                AT T OR NE YS AT LAW
                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                              1 1 1 S.W . FI FT H AVEN UE
                                           P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:20-cv-01712-HZ         Document 5                           Filed 10/05/20   Page 9 of 214




constitutes an Event of Default as defined in Article 7 of the Seaside Deed of Trust. Exhibit 8,

Art. 7.1(a).

                   37.   Section 6.1 of the Shilo Seaside Note provides that if any payment is not

paid on or before the tenth calendar day of the month when it is due, Shilo Seaside must pay a

late charge equal to five percent (5%) of the amount of such unpaid payment.

                   38.   Section 6.2 of the Shilo Seaside Note provides that upon the occurrence of

an Event of Default, interest shall accrue at the Default Rate (as defined in the Note). Exhibit 1,

Section 6.2.

                   39.   Section 7.1 of the Shilo Seaside Note provides that a prepayment premium

will apply to all prepayments of the Shilo Seaside Note that may occur on or prior to January 1,

2025.

                   40.   Section 10 of the Shilo Seaside Note, captioned “Acceleration,” provides

that if Shilo Seaside fails to pay amounts when due under the Shilo Seaside Loan, then Axos

Bank has the right, at its sole option, to declare all sums owing under the Shilo Seaside Note

immediately due and payable. These sums owing include the prepayment premium. Exhibit 7,

Section 10.

                   41.   Further, in Section 19.10 of the Shilo Seaside Note and Section 4.3 of the

Shilo Seaside Deed of Trust, Shilo Seaside agreed to pay, among other things, Plaintiff’s costs

and expenses in enforcing the terms of the Shilo Seaside Loan Documents, including, without

limitation, reasonable attorney fees incurred in exercising its rights and remedies. Exhibit 7,

Section 19.10; Exhibit 8, Article 4.3.

                   42.   On April 7, 2020, Plaintiff Axos Bank offered to provide forbearance to

Shilo Seaside through April 30, 2020. Under the terms of this forbearance, Shilo Seaside was

required to bring its obligations to Plaintiff Axos Bank current by May 1, 2020. Shilo Seaside

did not do so.



Page 9 -       AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                AT T OR NE YS AT LAW
                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                              1 1 1 S.W . FI FT H AVEN UE
                                           P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:20-cv-01712-HZ          Document 5                          Filed 10/05/20   Page 10 of 214




                   43.   On or about June 1, 2020, Plaintiff notified Shilo Seaside and the Shilo

Seaside Guarantors in writing (each a “Shilo Seaside Default Letter”) of the occurrence of the

Events of Default and gave notice of its intent to accelerate the Shilo Seaside Loan if those

Events of Default were not cured by June 30, 2020. True copies of the Shilo Seaside Default

Letters are attached as Exhibit 12.

                   44.   Shilo Seaside has not cured the defaults under the Shilo Seaside Loan

Documents, and Shilo Seaside continues to be in default under the Shilo Seaside Loan

Documents for failing to make monthly payments on the Shilo Seaside Loan. The Shilo Seaside

Guarantors have not made payment to Plaintiff.

                   45.   Plaintiff has not waived Shilo Seaside’s defaults under the Shilo Seaside

Loan Documents.

                   46.   Under Article 7.3 of the Shilo Seaside Deed of Trust, upon the occurrence

of any Event of Default, Plaintiff’s remedies include, among a host of other remedies, the right to

pursue judicial or nonjudicial foreclosure, and the appointment of a receiver. Exhibit 8, Article

7.3(b)-(d).

                   47.   There is now due and owing from Shilo Seaside and the Shilo Seaside

Guarantors to Plaintiff pursuant to the Shilo Seaside Loan Documents the principal amount of

$12,299,633.91, together with the following amounts accrued as of September 30, 2020:

(i) accrued interest in the amount of $1,350,055.65, and (ii) late charges in the amount of

$60,561.78. Shilo Seaside has a positive escrow balance of $127,785.95, and the loan carries a

prepayment penalty of $614,981.69. Thus, the total amount due as of September 30, 2020, is

$14,197,447.08. Interest continues to accrue on the principal amount at the Default Rate of

18 percent per annum from October 1, 2020, until fully paid. In addition, Plaintiff has incurred

attorney fees and costs in collecting this obligation which Shilo Seaside and the Shilo Seaside

Guarantors are obligated to pay.



Page 10 - AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                AT T OR NE YS AT LAW
                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                              1 1 1 S.W . FI FT H AVEN UE
                                           P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:20-cv-01712-HZ          Document 5                          Filed 10/05/20   Page 11 of 214




                   48.    Plaintiff desires to accelerate the Shilo Seaside Loan and exercise its

remedies under the Shilo Seaside Loan Documents, including, but not limited to, proceeding

with the foreclosure under the Shilo Seaside Loan Documents and seeking the appointment of a

receiver to take possession of the Shilo Seaside Collateral during the pendency of the

foreclosure.

C.      Enactment and Effect of HB 4204

                   49.   On June 30, 2020, the Governor of Oregon signed HB 4204. A copy of the

enrolled HB 4204 is attached hereto as Exhibit 13.

                   50.   As of June 30, 2020, the date that HB 4204 was enacted, the Shilo

Portland Loan and the Shilo Seaside Loan were already in default. Shilo Portland and Shilo

Seaside had not made their payments due on March 1, 2020, nor made any payments thereafter.

Late charges were already incurred by Shilo Portland on the Shilo Portland Loan and by Shilo

Seaside on the Shilo Seaside Loan. Plaintiff had already notified Shilo Portland and the Shilo

Portland Guarantors that interest was accruing on the Shilo Portland Loan at the Default Rate

from and after March 1, 2020. Plaintiff had also already notified Shilo Seaside and the Shilo

Seaside Guarantors that interest was accruing on the Shilo Seaside Loan at the Default Rate from

and after March 1, 2020.

                   51.   HB 4204 created an “emergency period” between March 8, 2020, and

September 30, 2020. Pursuant to the terms of HB 4204, the Oregon Governor extended the end

date of the “emergency period” to December 31, 2020, in Executive Order 20-37. The

“emergency period” pre-dated the effective date of HB 4204.

                   52.   Shilo Portland and Shilo Seaside were in default prior to the

commencement of the emergency period on March 8, 2020.

                   53.   Section 3(a) of HB 4204 provides that if a borrower at any time during the

“emergency period” notifies the lender that the borrower will not be able to make a periodic



Page 11 - AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                AT T OR NE YS AT LAW
                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                              1 1 1 S.W . FI FT H AVEN UE
                                           P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:20-cv-01712-HZ          Document 5                          Filed 10/05/20   Page 12 of 214




installment payment, the lender may not treat as default the borrower’s failure to make a periodic

installment payment or to pay any other amount that is due to the lender during the “emergency

period.” Under those circumstances, HB 4204 requires the lender to defer from collecting the

periodic installment payment during the “emergency period” and permit the borrower to pay the

payment at the scheduled or anticipated date on which full performance of the obligation is due.

                   54.   Shilo Portland and Shilo Seaside provided notice to Plaintiff as required

by the terms of section 3(c) of HB 4204. Shilo Portland and Shilo Seaside provided financial

statements demonstrating a loss of income related to the COVID-19 pandemic, and their

representative disclosed receipt of loans under Paycheck Protection Program to Plaintiff.

                   55.   Section 3(d) of HB 4204 provides that a lender may not impose or collect

charges, fees, penalties, attorney fees, or other amounts that, but for the provisions of HB 4204,

the lender might have imposed or collected from a borrower for failing to make a periodic

payment during the “emergency period.”

                   56.   At the time HB 4204 was enacted, Plaintiff had already imposed late

charges and the provided notice that the default interest rate applied to the Shilo Portland Loan

and the Shilo Seaside Loan during the “emergency period.” At the time Plaintiff imposed those

late charges and provided that notice, Plaintiff was acting in compliance with Oregon law,

because HB 4204 and its “emergency period” did not yet exist.

                   57.   Section 8 of HB 4204 purports to contain a private right of action,

allowing borrowers to sue lenders for any action taken contrary to HB 4204’s restrictions during

the “emergency period,” regardless of whether those actions were lawful at the time they were

taken.




Page 12 - AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                AT T OR NE YS AT LAW
                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                              1 1 1 S.W . FI FT H AVEN UE
                                           P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:20-cv-01712-HZ          Document 5                          Filed 10/05/20   Page 13 of 214




                               FIRST CLAIM FOR RELIEF
              Declaratory Judgment and Injunctive Relief re Federal Preemption,
                                     28 U.S.C. §2201
                   58.   Plaintiff incorporates the allegations set forth in paragraphs 1-57 above, as

if fully set forth herein.

                   59.   The Supremacy Clause of Article VI of the United States Constitution,

provides that “the Laws of the United States . . . shall be the supreme Law of the Land; and the

Judges in every State shall be bound thereby, any Thing in the Constitution or Plaintiff Laws of

any State to the Contrary notwithstanding.” State law that is contrary to federal law must yield,

even if it is within the state’s power to enact.

                   60.   The federal government has adopted legislation and regulations for loans

made by federal savings associations. Under the Home Owners’ Loan Act (“HOLA”), 12 U.S.C.

§1461 et seq., which applies to federal savings associations, federal savings associations have

authority to make nonresidential real property loans. 12 U.S.C. §1464(c)(2)(B); see also

12 C.F.R. 160.30. Federal savings associations are required to meet certain federal standards

regarding real estate lending, which includes standards for loan administration, payment

processing, collection, and foreclosure. See, e.g., 12 C.F.R. 160.100-160.101.

                   61.   The State law preemption standards for federal savings associations
making nonresidential real estate loans are the same laws and legal standards that are applicable

to national banks. 12 U.S.C. §1465.

                   62.   The U.S. Supreme Court set forth the standards for defining the pre-

emptive scope of statutes granting a power to national banks in Barnett Bank of Marion County,

N.A., v. Nelson, 517 U.S. 25, 33, 116 S.Ct. 1103 (1996).
                   63.   Pursuant to the standards set forth in Barnett Bank, federal statutes and

regulations that grant national banks the power to engage in specific activities preempt state laws

that prohibit or significantly interfere with those activities.




Page 13 - AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                AT T OR NE YS AT LAW
                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                              1 1 1 S.W . FI FT H AVEN UE
                                           P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:20-cv-01712-HZ              Document 5                          Filed 10/05/20   Page 14 of 214




                   64.       As a federal savings association, Plaintiff is regulated by the Comptroller

of the Currency.

                   65.       The Comptroller of the Currency has promulgated regulations regarding

the applicability of state law to real estate loans. 12 C.F.R. 34.4. Those regulations are

applicable to federal savings associations pursuant to 12 C.F.R. 34.6. Under those regulations, a

federal savings association may make real estate loans without regard to state law limitations

concerning, among other things:

                            “The terms of credit, including schedule for repayment of principal and

                             interest, amortization of loans, balance, payments due, minimum

                             payments, or term to maturity of the loan, including the circumstances

                             under which a loan may be called due and payable upon the passage of

                             time or a specified event external to the loan;” 12 C.F.R. 34.4(4)

                            “Processing, origination, servicing, sale or purchase of, or investment or

                             participation in, mortgages;” 12 C.F.R. 34.4(10)

                            “Disbursements and repayments;” 12 C.F.R. 34.4(11)

                            “Rates of interest on loans;” 12 C.F.R. 34.4(12)

                   66.       On June 17, 2020, the Comptroller of the Currency issued OCC Bulletin

2020-62, which addresses state legislation in response to COVID-19, and particularly legislation

involving “foreclosure and repossession moratoriums, loan forbearance, and limitations on the

interest and fees banks may charge.” The OCC Bulletin makes clear that such actions are

preempted by federal law.

                   67.       HB 4204 significantly interferes with Plaintiff’s power to make, service

and collect real estate loans by impairing Plaintiff’s rights to declare defaults on the Shilo

Portland Loan and the Shilo Seaside Loan, timely collect installment payments that are due on

those loans, accelerate those loans, assess the default rate of interest on those loans, collect late



Page 14 - AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                       MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:20-cv-01712-HZ           Document 5                          Filed 10/05/20   Page 15 of 214




charges on those loans, collect attorney fees in connection with recovery on those loans, and to

pursue remedies such as foreclosure and receivership. HB 4204 also significantly interferes with

Plaintiff’s power to make, service and collect real estate loans by providing a private right of

action to Shilo Portland and Shilo Seaside for actions that Plaintiff lawfully took prior to the

enactment of HB 4204. As a result, the restrictions placed on Plaintiff by HB 4204 are

preempted by federal law.

                    68.   Plaintiff seeks a declaration that federal law preempts the application of

HB 4204 to Plaintiff.

                    69.   Plaintiff has no adequate remedy at law, and seeks an injunction against

the enforcement of HB 4204 against Plaintiff.

                                  SECOND CLAIM FOR RELIEF
                   Declaratory Judgment and Injunctive Relief re Contracts Clause,
                                  28 U.S.C. §2201; 42 U.S.C. §1983
                    70.   Plaintiff incorporates the allegations set forth in paragraphs 1-57 above, as

if fully set forth herein.

                    71.   The Contracts Clause (clause 2) of Article I, Section 10 of the United

States Constitution provides: “No State shall . . . pass any Law impairing the obligation of

Contracts.”

                    72.   42 U.S.C. § 1983 prohibits any State from depriving any citizen of the

United States of any of the “rights, privileges, or immunities secured by the Constitution and

laws” of the United States.

                    73.   HB 4204 impairs Plaintiff’s contractual relationships with Shilo Portland

under the Shilo Portland Loan Documents and with Shilo Seaside under the Shilo Seaside Loan

Documents. Specifically, HB 4204 impairs Plaintiff’s contractual rights to declare defaults on

the Shilo Portland Loan and the Shilo Seaside Loan, timely collect installment payments that are

due on those loans, accelerate those loans, assess the default rate of interest on those loans,



Page 15 - AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                    MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                 AT T OR NE YS AT LAW
                                             T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                            3 4 0 0 U. S. B AN CO RP T OW E R
                                               1 1 1 S.W . FI FT H AVEN UE
                                            P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:20-cv-01712-HZ          Document 5                           Filed 10/05/20   Page 16 of 214




collect late charges on those loans, collect attorney fees in connection with recovery on those

loans, and to pursue contractually-agreed remedies such as foreclosure and receivership.

HB 4204 also significantly interferes with Plaintiff’s power to enforce its contracts with Shilo

Portland and Shilo Seaside by providing a private right of action to Shilo Portland and Shilo

Seaside for actions that Plaintiff lawfully took pursuant to the terms of the Shilo Portland Loan

Documents and the Shilo Seaside Loan Documents prior to the enactment of HB 4204.

                   74.   Plaintiff seeks a declaration that HB 4204 impairs Plaintiff’s contractual

rights in violation of the Contracts Clause (clause 2) of Article I, Section 10 of the United States

Constitution.

                   75.   Plaintiff has no adequate remedy at law, and seeks an injunction against

the enforcement of HB 4204 against Plaintiff.

                   76.   Plaintiff also requests the costs of prosecuting this action, including

attorney’s fees under 42 U.S.C. § 1988, and such other relief as the Court finds just and

reasonable.

                              THIRD CLAIM FOR RELIEF
        Declaratory Judgment and Injunctive Relief re Due Process and Retroactivity,
                             28 U.S.C. §2201; 42 U.S.C. §1983
                   77.   Plaintiff incorporates the allegations set forth in paragraphs 1-57 above, as

if fully set forth herein.

                   78.   The Due Process Clause of Section 1 of the Fourteenth Amendment to the

United States Constitution provides that no State shall “deprive any person of life, liberty, or

property, without due process of law . . . .”

                   79.   42 U.S.C. § 1983 prohibits any State from depriving any citizen of the

United States of any of the “rights, privileges, or immunities secured by the Constitution and

laws” of the United States.




Page 16 - AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                 AT T OR NE YS AT LAW
                                             T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                            3 4 0 0 U. S. B AN CO RP T OW E R
                                               1 1 1 S.W . FI FT H AVEN UE
                                            P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:20-cv-01712-HZ          Document 5                            Filed 10/05/20   Page 17 of 214




                   80.   HB 4204 took effect on the date of its passage, June 30, 2020.

                   81.   Plaintiff legally exercised its rights under the Shilo Portland Loan

Documents and the Shilo Seaside Loan Documents between March 8, 2020 (the beginning of

HB 4204’s “emergency period”) through June 30, 2020 (the date HB 4204 was enacted), by,

among other things, (i) declaring defaults based on Shilo Portland and Shilo Seaside’s failure to

make payments on March 1, 2020, (ii) notifying Shilo Portland, the Shilo Portland Guarantors,

Shilo Seaside, and the Shilo Seaside Guarantors on June 1, 2020, that the default interest rate

would be applicable as of March 1, 2020, and of Plaintiff’s intent to accelerate the loans after

30 days, and (iii) assessing late charges.

                   82.   HB 4204 arbitrarily and irrationally creates a private right of action

retroactively against, and imposes the risk of liability for, Plaintiff for actions it took between

March 8, 2020, and June 30, 2020, despite the fact that those acts were in compliance with

Oregon law at the time Plaintiff did them.

                   83.   The enactment and enforcement of HB 4204 are actions taken under the

color of State law within the meaning of 42 U.S.C. § 1983, and are in contravention of Plaintiffs’

constitutional rights.

                   84.   Plaintiffs seek a declaration either that, to the extent that HB 4204

purports to apply to actions taken by Plaintiff prior to June 30, 2020, HB 4204 violates the Due

Process Clause of the Fourteenth Amendment of the United States Constitution.

                   85.   Plaintiff has no adequate remedy at law, and seeks an injunction against

the enforcement of HB 4204 against Plaintiff.

                   86.   Plaintiff also requests the costs of prosecuting this action, including

attorney’s fees under 42 U.S.C. § 1988, and such other relief as the Court finds just and

reasonable.




Page 17 - AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                  AT T OR NE YS AT LAW
                                              T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                             3 4 0 0 U. S. B AN CO RP T OW E R
                                                1 1 1 S.W . FI FT H AVEN UE
                                             P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:20-cv-01712-HZ          Document 5                          Filed 10/05/20   Page 18 of 214




                                      PRAYER FOR RELIEF

                   WHEREFORE, Plaintiff Axos Bank prays for the following relief:

                   1.    A judgment declaring that: (a) federal law preempts the application of

HB 4204 to Plaintiff; (b) HB 4204 impairs Plaintiff’s contractual rights in violation of the

Contracts Clause (clause 2) of Article I, Section 10 of the United States Constitution; and (c) to

the extent that HB 4204 purports to apply to actions taken by Plaintiff prior to June 30, 2020,

HB 4204 violates the Due Process Clause of the Fourteenth Amendment of the United States

Constitution;

                   2.    An injunction against the enforcement of HB 4204 against Plaintiff;

                   3.    A judgment awarding Plaintiff its attorney fees, costs and expenses; and

                   4.    Such other and further relief that the Court may deem just and proper.

                   DATED this 5th day of October, 2020.

                                                         MILLER NASH GRAHAM & DUNN LLP


                                                         /s/ Teresa H. Pearson
                                                         Teresa H. Pearson, OSB No. 953750
                                                         teresa.pearson@millernash.com
                                                         R. Gibson Masters, OSB No. 051560
                                                         gib.masters@millernash.com
                                                         Phone: 503.224.5858
                                                         Fax: 503.224.0155
                                                                  Attorneys for Plaintiff Axos Bank




Page 18 - AMENDED COMPLAINT—DECLARATORY RELIEF/INJUNCTIVE RELIEF
                                   MILLER NASH GRAHAM & DUNN LLP
4853-1320-4173.1                                AT T OR NE YS AT LAW
                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                              1 1 1 S.W . FI FT H AVEN UE
                                           P ORT L A N D , O RE GO N 9 7 2 0 4
       Case 3:20-cv-01712-HZ              Document 5         Filed 10/05/20        Page 19 of 214

                                                                                 Loan Number


                                     SECURED PROMISSORY NOTE

$12,200,000.00                                                                            December 16, 2019

1.      Promise to Pay

 For value received, SHILO INN, PORTLAND/205, LLC, an Oregon limited liability company (“Borrower”),
 promises to pay to the order of AXOS BANK™, a federally chartered savings association (“Lender”), at
 4350 La Jolla Village Drive, Suite 100, San Diego, California, 92122, or at such other place as may be
 designated in writing by Lender, the principal sum of Twelve Million Two Hundred Thousand and No/100
 Dollars ($12,200,000.00), with interest on the unpaid principal balance as set forth below. All sums owing
 hereunder are payable in lawful money of the United States of America, in immediately available funds,
 without offset, deduction or counterclaim of any kind.

2.      Secured by Security Instrument

This Note is secured by, among other things, that certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing (as the same may hereinafter be amended, modified, restated,
renewed or extended from time to time, the “Security Instrument”) of even date herewith, encumbering
the Property (hereinafter defined).

3.      Definitions

For the purposes of this Note, the following terms shall have the following meanings:

“Adjusted Rate” shall mean, from and after each Rate Change Date (as defined below), a per annum
interest rate that is the sum (rounded, as necessary, to the nearest 1/1000 of 1%) of the Index and the
Margin; provided, however, the Adjusted Rate, in each case, shall never: (w) on the first Rate Change Date,
increase by more than six percentage points higher than the Initial Interest Rate; (x) on each Rate Change
Date subsequent to the first Rate Change Date, change by more than one percentage point (whether higher
or lower) than the Adjusted Rate in effect immediately preceding the Rate Change Date; (y) exceed 11.50%;
or (z) be less than 5.50%, at any time and for the life of the loan (it being understood that this sub-clause
(z), without limiting any provision requiring a higher Interest Rate, shall constitute a minimum Interest Rate
irrespective of other parameters regarding the Adjustable Rate provided by this definition).

“Affiliate” shall mean, as to any Person, any other Person (i) which directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control with, such Person; or (ii) which,
directly or indirectly, beneficially owns or holds ten percent (10%) or more of any class of stock or any other
ownership interest in such Person; or (iii) ten percent (10%) or more of the direct or indirect ownership of
which is beneficially owned or held by such Person; or (iv) which is a member of the family of such Person
or which is a trust or estate, the beneficial owners of which are members of the family of such Person; or
(v) which directly or indirectly is a general partner, controlling shareholder, managing member, officer,
director, trustee or employee of such Person.

“Business Day” shall mean any day other than a Saturday, Sunday, legal holiday or other day on which
commercial banks in New York, New York are authorized or required by law to close. All references in this
Note to a “day” or a “date” shall be to a calendar day unless specifically referenced as a Business Day.

“Closing Date” shall mean the earlier of the date Lender releases any part of the Loan proceeds to
Borrower or the date in which the Security Instrument is recorded in the official records of the county in
which the Property is located.

“Default Rate” shall be the lesser of (i) eighteen percent (18%) and (ii) the maximum amount permitted by
law applicable to Lender.


Secured Promissory Note                                                                                 Page 1
Oregon Form (2019)
112038-0036/146596710.4

                                                                                                  EXHIBIT 1
                                                                                                Page 1 of 12
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 20 of 214




                                                                 EXHIBIT 1
                                                               Page 2 of 12
       Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20        Page 21 of 214

                                                                                  Loan Number


4.      Payment of Principal, Interest and Processing Fee

4.1     Payments.

Except as provided in the following sentence, consecutive monthly installments of principal and interest
each in the amount of Seventy-Four Thousand Nine Hundred Eighteen and 67/100 Dollars ($74,918.67)
shall be payable on the first (1st) day of each month, commencing on the First Payment Date, subject to
adjustment as set forth in Section 5 hereof, and continuing through the Maturity Date (each, a “Payment
Date”), to Lender at the address set forth above.

On the Maturity Date, all unpaid principal and accrued but unpaid interest shall be due and owing in full.
All interest shall be paid in arrears, except that on the Closing Date, Borrower shall pre-pay all interest that
will accrue from the date of funding through the end of that month. Whenever any payment to be made
under this Note or any other Loan Document shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, unless such next succeeding Business
Day would fall in the next calendar month, in which case such payment be payable on the next preceding
Business Day.

4.2     Interest Accrual. Interest on the outstanding principal balance of this Note shall accrue at an annual
rate equal to the Interest Rate calculated on an Actual/360 Basis. “Actual/360 Basis” shall mean on the
basis of a 360-day year, charged based on the number of actual days elapsed for any whole or partial
month in which interest is being calculated.

4.3     Processing Fee. On or prior to the Closing Date, Borrower shall pay to Lender $2,700.00 as the
“Processing Fee”. The Processing Fee shall be deemed fully earned by Lender upon execution of this
Note. In addition to the Processing Fee, Borrower shall also pay to Lender on or prior to the Closing Date,
a $30.00 wire fee.

4.4      Application of Payments. In the absence of a specific determination by Lender to the contrary, all
payments paid by Borrower to Lender in connection with the obligations of Borrower under this Note and
under the other Loan Documents shall be applied in the following order of priority: (a) to amounts, other
than principal and interest, due to Lender pursuant to this Note or the other Loan Documents; (b) to accrued
but unpaid interest on this Note; and (c) to the unpaid principal balance of this Note.

5.      Interest Rate Change.

Prior to the first Rate Change Date, Borrower will pay interest at a yearly rate of 5.50% (“Initial Interest
Rate”). On the Rate Change Date and on each Rate Change Date thereafter, Lender will determine the
new interest rate and the changed amount of the monthly payments based on the Adjusted Rate. The new
interest rate shall become effective on each Rate Change Date. Borrower shall pay the amount of the new
monthly payment beginning on the first payment date after the Payment Change Date until the amount of
the monthly payment changes again. Lender will provide Borrower with notice of any changes in the amount
of the monthly payment due under this Note. However, if Lender has not provided Borrower with prior
notice of the monthly payment due on any Payment Date, then Borrower will pay on that Payment Date an
amount equal to the monthly payment for which Borrower last received notice. If Lender at any time
determines that Borrower has paid one or more monthly payments in an incorrect amount because of the
preceding sentence, or because Lender has miscalculated the adjustable rate or has otherwise
miscalculated the amount of any monthly payment, then Lender will give notice to Borrower of such
determination. If such determination discloses that Borrower has paid less than the full amount due,
Borrower, within thirty (30) calendar days after receipt of the notice from Lender, will pay to Lender the full
amount of the deficiency. If such determination discloses that Borrower has paid more than the full amount
due, then the amount of the overpayment will be credited to the next payment(s) of principal and interest
due under this Note (or, if an Event of Default has occurred and is continuing, such overpayment will be
credited against any amount owing by Borrower to Lender).


Secured Promissory Note                                                                                  Page 3
Oregon Form (2019)
112038-0036/146596710.4

                                                                                                   EXHIBIT 1
                                                                                                 Page 3 of 12
       Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20        Page 22 of 214

                                                                                  Loan Number


6.      Late Charge; Default Rate; NSF Charges

6.1      Late Charge. If any payment required hereunder is not paid on or before the tenth (10th) calendar
day of the month in which it is due, or the payment is returned to Lender as a result of insufficient funds in
Borrower’s bank account, Borrower shall pay a late or collection charge equal to five percent (5%) of the
amount of such unpaid payment. Borrower acknowledges that Lender will incur additional expenses as a
result of any late payments hereunder, which expenses would be impracticable to quantify, and that
Borrower’s payments under this paragraph are a reasonable estimate of such expenses and do not
constitute a penalty. The foregoing to the contrary notwithstanding, no late or collection charge shall be
payable by Borrower as a result of any delay in the payment of any sum due and payable on the Maturity
Date.

6.2     Default Rate. Commencing upon an Event of Default and continuing until such Event of Default
shall have been cured by Borrower, all sums owing on this Note shall bear interest until paid in full at a rate
per annum equal to the Default Rate.

6.3      Non-Sufficient Funds Charge. Any checks received that are returned to Lender marked for “non-
sufficient funds” shall require payment by Borrower of a NSF fee of $25 or such other amount then charged
by Lender in accordance with applicable law.

7.      Prepayments

7.1      Prepayment Premium. Prepayment of the Loan other than: (i) as provided in Section 4.1 hereof
with respect to the interest pre-paid on the Closing Date; (ii) as a result of application of insurance proceeds
or a condemnation award received by Lender pursuant to the Security Instrument; or (iii) a prepayment
made after January 1, 2025, as long as Lender has not granted forbearance or otherwise altered the
payment schedule during the term of the Loan by written agreement with the Borrower prior to such date
(in a writing signed by an officer of Lender holding a title of Executive Vice President or higher), shall result
in Borrower owing to Lender a prepayment premium detailed as follows:

        (a)      Five percent (5%) of the amount of principal amount of this Note that is then outstanding if
                 the prepayment occurs on or prior to January 1, 2021;

        (b)      Four percent (4%) of the amount of principal amount of this Note that is then outstanding
                 if the prepayment occurs on or prior to January 1, 2022;

        (c)      Three percent (3%) of the amount of principal amount of this Note that is then outstanding
                 if the prepayment occurs on or prior to January 1, 2023;

        (d)      Two percent (2%) of the amount of principal amount of this Note that is then outstanding if
                 the prepayment occurs on or prior to January 1, 2024; and

        (e)      One percent (1%) of the amount of principal amount of this Note that is then outstanding if
                 the prepayment occurs on or prior to January 1, 2025.

7.2     PREPAYMENT WAIVER. BORROWER HEREBY EXPRESSLY WAIVES THE RIGHT TO
PREPAY THE INDEBTEDNESS EVIDENCED HEREBY IN WHOLE OR PART WITHOUT PENALTY, AND
EXPRESSLY AGREES TO PAY THE AMOUNTS REQUIRED HEREIN IN THE EVENT OF AN
ACCELERATION. BORROWER AGREES THAT THE PREPAYMENT CONSIDERATION REQUIRED
HEREIN IS REASONABLE. BORROWER HAS GIVEN INDIVIDUAL WEIGHT TO THE CONSIDERATION
IN THIS TRANSACTION FOR THIS WAIVER AND AGREEMENT. Any such prepayment shall not result
in a reamortization, deferral, postponement, suspension or waiver of any and all other payments due under
this Note. Borrower has initialed this provision of the Note expressly waiving the right to prepay the Note
except as expressly permitted herein.


Secured Promissory Note                                                                                   Page 4
Oregon Form (2019)
112038-0036/146596710.4

                                                                                                    EXHIBIT 1
                                                                                                  Page 4 of 12
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 23 of 214




                                                                 EXHIBIT 1
                                                               Page 5 of 12
       Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20        Page 24 of 214

                                                                                  Loan Number


9.      Maximum Rate Permitted By Law

Neither this Note nor any of the other Loan Documents may be construed to require the payment or permit
the collection of, in each case, any interest or any late payment charge to be charged to Borrower in excess
of the maximum rate permitted by law applicable to Lender as a federally chartered savings association. If
any such excess interest or late payment charge is provided for under this Note or any of the other Loan
Documents or if this Note or any of the other Loan Documents shall be adjudicated to provide for such
excess, neither Borrower nor Borrower’s successors or assigns shall be obligated to pay such excess, and
the right to demand the payment of any such excess shall be and hereby is waived, and this provision shall
control any other provision of this Note or any of the other Loan Documents. If Lender shall collect amounts
that are deemed to constitute interest and that would increase the effective interest rate to a rate in excess
of the maximum rate permitted by law to be charged to Borrower, all such amounts deemed to constitute
interest in excess of the maximum legal rate shall, upon such determination, at the option of Lender, be
returned to Borrower or credited against the outstanding principal balance of this Note.

10.     Acceleration

If (a) Borrower shall fail to pay when due any sums payable under this Note; (b) Guarantor shall fail to pay
when due all taxes, assessments or other liens or charges against Guarantor related to tax payments,
including, without limitation, each payment due under any payment plan or settlement established with the
Internal Revenue Service, State of Oregon, State of California and State of Washington; (c) Guarantor fails
to provide to Bank, within three Business Days after Bank’s request therefor, evidence in form and
substance satisfactory to Bank of Guarantor’s timely payment of taxes, assessments or liens or charges
related to Guarantor’s tax liability, release of tax liens that have been paid in full, and Guarantor’s good
standing with all tax authorities with jurisdiction over Guarantor and its assets; (d) any other Event of Default
shall occur (taking into account the provisions of Section 14 hereof); or (e) any other event or condition
shall occur which, under the terms of the Security Instrument or any other Loan Document, gives rise to a
right of acceleration of sums owing under this Note, then Lender, at its sole option, shall have the right to
declare all sums owing under this Note immediately due and payable; provided, however, if the Security
Instrument or any other Loan Document provides for the automatic acceleration of payment of sums owing
under this Note, all sums owing under this Note shall be automatically due and payable in accordance with
the terms of the Security Instrument or such other Loan Document.

11.     Recourse

Borrower shall have full recourse liability to Lender under all of the Loan Documents for the payment of the
Loan and for the performance of all other obligations of Borrower under the Loan Documents.

12.     Disbursement of Loan Proceeds; Limitation of Liability

Borrower hereby authorizes Lender to disburse the proceeds of the Loan, after deducting any and all fees
owed by Borrower to Lender in connection with the Loan to Borrower. With respect to such disbursement,
Borrower understands and agrees that Lender does not accept responsibility for errors, acts or omissions
of others, including, without limitation, the escrow company, other financial institutions, communications
carriers or clearinghouses through which the transfer of Loan proceeds may be made or through which
Lender receives or transmits information, and no such entity shall be deemed Lender’s agent. As a
consequence, Lender shall not be liable to Borrower for any actual (whether direct or indirect),
consequential or punitive damages, whether or not (a) any claim for such damages is based on tort or
contract; or (b) either Lender or Borrower knew or should have known of the likelihood of such damages in
any situation.

13.     Notices.

All notices and other communications that are required or permitted to be given to a party under this Note
shall be in writing and shall be sent to such party, either by personal delivery, by overnight delivery service,

Secured Promissory Note                                                                                   Page 6
Oregon Form (2019)
112038-0036/146596710.4

                                                                                                    EXHIBIT 1
                                                                                                  Page 6 of 12
        Case 3:20-cv-01712-HZ               Document 5          Filed 10/05/20          Page 25 of 214

                                                                                     Loan Number


or by certified first-class mail, return receipt requested. All notices and other communications shall include
reference to Lender’s loan number. Any party may change its address for notice hereunder to any other
location within the continental United States by giving thirty (30) days’ notice to the other parties in the
manner set forth above. All such notices and communications shall be effective upon receipt, or in the case
of notice via certified first-class mail, return receipt requested, upon the earlier of (i) receipt or (ii) five days
of mailing.

The initial addresses of the parties shall be:

                               LENDER:
                               Axos Bank
                               9205 West Russell Rd., Suite 400
                               Las Vegas, NV 89148
                               Attn: Loan Servicing

                               WITH A COPY TO:
                               Axos Bank
                               4350 La Jolla Village Drive, Suite 100
                               San Diego, CA 92122
                               Attn: Legal Department


                               BORROWER:

                               Shilo Inn, Portland/205, LLC
                               11707 NE Airport Way
                               Portland, OR 97220
                               Attn: Mark S. Hemstreet

14.      Non-Trustor Borrower

If any Borrower is not also a trustor under the Security Instrument, such Borrower hereby makes all
representations and warranties in favor of Lender contained in Article 5 of the Security Instrument, all
covenants contained in Sections 6.4, 6.5, 6.6, 6.7, 6.23, 6.24 of the Security Instrument, and all indemnities
in favor of Lender contained in Section 6.18 of the Security Instrument, jointly and severally with the trustor.
In addition, if any Borrower is not also a trustor under the Security Instrument, any reference to the Trustor
in the description of the Events of Default thereunder shall also be deemed to reference any such Borrower.

15.      Debt Service Coverage Ratio

Until the Loan is repaid in full, the NOI Debt Service Coverage Ratio shall not fall below 1.30:1.00, as may
be determined by Lender in its sole discretion, at Borrower’s sole cost and expense, from time to time.
Borrower shall reimburse Lender its costs and expenses in determining the foregoing within ten (10)
business days of Lender’s written request. The “NOI Debt Service Coverage Ratio” shall mean, as of any
date, the ratio calculated by Lender of (i) the Net Operating Income with respect to any period to (ii) the
Debt Service with respect to such period. The “Net Operating Income” shall mean the difference between
Approved Income and Approved Expenses. “Approved Expenses” shall mean, as determined by Lender,
for the relevant period, the greater of (a) all expenses to be incurred by Borrower (determined on the actual
basis of accounting) in connection with the operation of the Property and (b) the expenses of the Property
as reflected in the appraisal received by Lender in connection with the Loan subject to any adjustment
thereto made by Lender in connection with its underwriting of the Loan). “Approved Income” shall mean
as determined by Lender, for the relevant period, the lesser of (a) the income, revenue and other receipts
to be received by Borrower under the Leases in connection with the operation of the Property in the ordinary
course of business (and excluding any extraordinary income or receipts, refundable deposits, lease
termination payments, principal or interest received by Borrower with respect to loans to tenants and fees

Secured Promissory Note                                                                                       Page 7
Oregon Form (2019)
112038-0036/146596710.4

                                                                                                       EXHIBIT 1
                                                                                                     Page 7 of 12
       Case 3:20-cv-01712-HZ               Document 5         Filed 10/05/20         Page 26 of 214

                                                                                  Loan Number


and reimbursements for work performed by Borrower for tenants), less an appropriate market rate for
vacancy and collection loss, (b) the effective gross income from the operation of the Property as reflected
in the appraisal received by Lender in connection with the Loan (subject to any adjustment thereto made
by Lender in connection with its underwriting of the Loan), in either case reduced by the amount of any free
rent or other tenant concessions under the leases then in effect with respect to the Property. “Debt Service”
shall mean, with respect to any particular period, the scheduled principal and interest payments due under
the Note in such period.

16.     Assignment

This Note may be freely transferred and assigned by Lender, its successors, endorsees and assigns.
Borrower’s ability to assign, delegate, or otherwise, directly or indirectly, transfer its rights or obligations
with respect to, in each case, its indebtedness, duties under the Loan Documents, or to be released from
liability under this Note as a result of such an assignment, delegation, or other transfer shall be governed,
in each case, by Section 6.14 of the Security Instrument regarding the “Transfer” of the trustor’s interest
therein (it being understood that “Transfer” has the meaning ascribed to it in Section 6.14.1 of the Security
Instrument). The Borrower shall not “Transfer” its interest under any of the Loan Documents in violation of
the provisions of Section 6.14 of the Security Instrument, such provisions being construed for the purposes
of this Section of the Note as if the Borrower hereunder were the trustor under the Security Instrument. Any
“Transfer” by the Borrower of its interest under any of the Loan Documents contrary to this provision shall
be null and void ab initio. For clarity in construing these provisions, the trustor under the Security Instrument
is referred to as “Borrower” in the text of the Security Instrument.

17.     Brokers and Financial Advisors

Borrower hereby represents that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the Loan other than Colliers International and Tower Capital
LLC (“Broker”) whose fees shall be paid by Borrower pursuant to a separate agreement. Borrower shall
indemnify and hold Lender harmless from and against any and all claims, liabilities, costs and expenses
(including attorneys’ fees, whether incurred in connection with enforcing this indemnity or defending claims
of third parties) of any kind in any way relating to or arising from a claim by any Person (including Broker)
that such Person acted on behalf of Borrower in connection with the transactions contemplated herein. The
provisions of this Section shall survive the expiration and termination of this Note and the repayment of this
Note and satisfaction of all of its monetary and nonmonetary obligations set forth under the Loan
Documents.

18.     Compliance With Laws

Borrower hereby represents, warrants and covenants that:

18.1     Neither Borrower nor Guarantor nor any of their respective Affiliates is or will be a Person (a) that
is listed in the Annex to, or is otherwise subject to the provisions of, Executive Order 13224 issued on
September 24, 2001 (“EO13224”), (b) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically Designated National and Blocked
Persons,” (c) who commits, threatens to commit or supports “terrorism,” as defined in EO13224, or (d) who
is otherwise affiliated with any entity or Person listed above (any and all parties or Persons described in
subparts (a) through (d) above are herein referred to as a “Prohibited Person”). Neither Borrower nor
Guarantor nor any of their respective Affiliates will knowingly (i) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person, including, but not limited to, the making or receiving of
any contribution of funds, goods, or services to or for the benefit of a Prohibited Person, or (ii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in EO13224. Borrower shall deliver (from time to time)
to Lender any such certification or other evidence as may be requested by Lender in its sole and absolute
discretion, confirming each such representation.



Secured Promissory Note                                                                                   Page 8
Oregon Form (2019)
112038-0036/146596710.4

                                                                                                    EXHIBIT 1
                                                                                                  Page 8 of 12
       Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20        Page 27 of 214

                                                                                  Loan Number


18.2    Neither Borrower nor Guarantor, nor to the knowledge of Borrower, any agent or other Person
acting on behalf of the Borrower or Guarantor, has (a) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to foreign or domestic political activity,
(b) made any unlawful payment to foreign or domestic government officials or employees or to any foreign
or domestic political parties or campaigns from corporate funds, (c) failed to disclose fully any contribution
made by Borrower or Guarantor (or made by any Person acting on its behalf of which Borrower or Guarantor
is aware) which is in violation of law, or (d) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et seq.), as amended (“FCPA”). Each of Borrower
and Guarantor shall cause any agent or other Person acting on its behalf to comply with the FCPA, including
maintaining and complying with all policies and procedures to ensure compliance with this act.

19.     General Provisions

19.1     Joint and Several Liability. If this Note is executed by more than one Person or entity as Borrower,
the obligations of each such Person or entity shall be joint and several. No Person or entity shall be a mere
accommodation maker, but each shall be primarily and directly liable hereunder.

19.2     Waiver of Presentment. Except as otherwise provided in any other Loan Document, Borrower
hereby waives presentment, demand, notice of dishonor, notice of default or delinquency, notice of
acceleration, notice of nonpayment, notice of costs, expenses or losses and interest thereon, and notice of
interest on interest and late charges.

19.3    Delay in Enforcement. No previous waiver or failure or delay by Lender in acting with respect to
the terms of this Note or the Security Instrument shall constitute a waiver of any breach, default or failure
of condition under this Note, the Security Instrument or the obligations evidenced or secured thereby. A
waiver of any term of this Note, the Security Instrument or of any of the obligations evidenced or secured
thereby must be made in writing signed by Lender, shall be limited to the express terms of such waiver,
and shall not constitute a waiver of any subsequent obligation of Borrower. The acceptance at any time by
Lender of any past due amount shall not be deemed to be a waiver of the right to require prompt payment
when due of any other amounts then or thereafter due and payable.

19.4    Time of the Essence. Time is of the essence with respect to all Borrower’s obligations hereunder
involving: (i) the payment of money and (ii) providing notice to Lender.

19.5    Governing Law. This Note and the other Loan Documents shall be governed by and construed
under the internal laws of the State of Oregon, except to the extent preempted by federal laws.

19.6      Consent to Jurisdiction. Borrower irrevocably submits to the jurisdiction of: (a) any state or federal
court sitting in the State of Oregon over any suit, action, or proceeding, brought by Borrower against Lender,
arising out of or relating to this Note or the Loan evidenced hereby; (b) any state or federal court sitting in
the state where the Property is located or the state in which Borrower’s principal place of business is located
over any suit, action or proceeding, brought by Lender against Borrower, arising out of or relating to this
Note or the Loan evidenced hereby; and (c) any state court sitting in the county of the state where the
Property is located over any suit, action, or proceeding, brought by Lender to exercise its STATUTORY
POWER OF SALE under the Security Instrument or any action brought by Lender to enforce its rights with
respect to the Property. Borrower irrevocably waives, to the fullest extent permitted by law, any objection
that Borrower may now or hereafter have to the laying of venue of any such suit, action, or proceeding
brought in any such court and any claim that any such suit, action, or proceeding brought in any such court
has been brought in an inconvenient forum.

19.7    Heirs, Successors and Assigns.

         (a)      All of the terms, covenants, conditions and indemnities of Borrower contained in this Note
and the other Loan Documents shall be binding upon the heirs, successors and assigns of Borrower and
shall inure to the benefit of the successors, indorsees and assigns of Lender. The foregoing sentence shall

Secured Promissory Note                                                                                   Page 9
Oregon Form (2019)
112038-0036/146596710.4

                                                                                                    EXHIBIT 1
                                                                                                  Page 9 of 12
       Case 3:20-cv-01712-HZ               Document 5           Filed 10/05/20         Page 28 of 214

                                                                                     Loan Number


not be construed to permit Borrower to assign the Loan or otherwise directly or indirectly transfer its interest
therein contrary to Section 14 hereof.

          (b)    Lender may assign its right, title, and interest in any or all of the Secured Obligations (as
defined in the Security Instrument) arising under this Note to any Person and any such assignee shall
succeed to all of Lender’s rights with respect thereto. Upon such assignment, Lender shall be released
from all responsibility for the Collateral (as defined in the Security Instrument) to the extent same is assigned
to any transferee. Lender may from time to time sell or otherwise grant participations in any of the Secured
Obligations (as defined in the Security Instrument) and the holder of any such participation shall, subject to
the terms of any agreement between Lender and such holder, be entitled to the same benefits as Lender
with respect to any security for the Secured Obligations (as defined in the Security Instrument) in which
such holder is a participant.

19.8      Severability. If any term of this Note, or the application thereof to any Person or circumstances
shall, to any extent, be invalid or unenforceable, the remainder of this Note, or the application of such term
to Persons or circumstances other than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Note shall be valid and enforceable to the fullest extent permitted by law.

19.9    Further Assurances. Borrower shall, upon demand by Lender, execute, acknowledge (if
appropriate) and deliver any and all documents and instruments and do or cause to be done all further acts
reasonably necessary or appropriate to effectuate the provisions hereof.

19.10 Attorneys’ Fees. In the event it is necessary for Lender to retain the services of an attorney or any
other party to enforce or to commence any legal action to enforce the terms of this Note, the Security
Instrument, or any of the other Loan Documents, or any portion hereof or thereof, Borrower agrees to pay
to Lender, in addition to damages or other relief, any and all costs and expenses incurred in connection
therewith.

19.11 Disclaimers. The relationship of Borrower and Lender under this Note and the other Loan
Documents is, and shall at all times remain, solely that of borrower and lender; and Lender neither
undertakes nor assumes any responsibility or duty to Borrower or to any third party with respect to the
Property. Notwithstanding any other provisions of this Note and the other Loan Documents: (i) Lender is
not, and shall not be construed to be, a partner, joint venturer, member, alter ego, manager, controlling
Person or other business associate or participant of any kind of Borrower, and Lender does not intend to
ever assume such status; (ii) Lender’s activities in connection with this Note and the other Loan Documents
shall not be outside the scope of activities of a lender of money, and Lender does not intend to ever assume
any responsibility to any Person for the quality, suitability, safety or condition of the Property; and (iii) Lender
shall not be deemed responsible for or a participant in any acts, omissions or decisions of Borrower.

19.12 Separate and Community Property. Any married Person who executes this Note or any other Loan
Document as a Borrower agrees that any money judgment which Lender obtains pursuant to the terms of
this Note or any other Loan Document may be collected by execution upon any separate property or
community property, in each case, of that Person.

19.13 Integration; Interpretation. The Loan Documents contain or expressly incorporate by reference the
entire agreement of the parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference in any of the Loan Documents to the Property shall
include all or any part of the Property. Any reference to the Loan Documents includes any amendments,
renewals or extensions now or hereafter approved by Lender in writing.

19.14 Commercial Purpose. Borrower represents that the indebtedness evidenced by the Note is being
incurred by Borrower solely for the purpose of carrying on a business or commercial enterprise, and not for
personal, family or household purposes.


Secured Promissory Note                                                                                     Page 10
Oregon Form (2019)
112038-0036/146596710.4

                                                                                                     EXHIBIT 1
                                                                                                  Page 10 of 12
       Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20        Page 29 of 214

                                                                                  Loan Number


20.     WAIVER OF RIGHT TO JURY TRIAL.

BORROWER HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY ANY
APPLICABLE LAWS, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION (1) ARISING UNDER THIS NOTE OR ANY OTHER LOAN, DOCUMENT (2) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO
OR ANY OF THEM WITH RESPECT TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.
BORROWER HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY. NOTWITHSTANDING
THE FOREGOING TO THE CONTRARY, IN THE EVENT THAT THE JURY TRIAL WAIVER CONTAINED
HEREIN SHALL BE HELD OR DEEMED TO BE UNENFORCEABLE, BORROWER HEREBY
EXPRESSLY AGREES TO SUBMIT TO JUDICIAL REFERENCE ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING HEREUNDER FOR WHICH A JURY TRIAL WOULD OTHERWISE BE
APPLICABLE OR AVAILABLE. PURSUANT TO SUCH JUDICIAL REFERENCE, BORROWER AGREES
TO THE APPOINTMENT OF A SINGLE REFEREE AND SHALL USE ITS BEST EFFORTS TO AGREE
ON THE SELECTION OF A REFEREE WITH LENDER. IF THE PARTIES ARE UNABLE TO AGREE ON
A SINGLE REFEREE, A REFEREE SHALL BE APPOINTED BY THE COURT TO HEAR ANY DISPUTES
HEREUNDER IN LIEU OF ANY SUCH JURY TRIAL. BORROWER ACKNOWLEDGES AND AGREES
THAT THE APPOINTED REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES IN THE
APPLICABLE ACTION OR PROCEEDING, WHETHER OF FACT OR LAW, AND SHALL REPORT A
STATEMENT OF DECISION THEREON; PROVIDED, HOWEVER, THAT ANY MATTERS WHICH
WOULD NOT OTHERWISE BE THE SUBJECT OF A JURY TRIAL WILL BE UNAFFECTED BY THIS
WAIVER AND THE AGREEMENTS CONTAINED HEREIN. BORROWER HEREBY AGREES THAT THE
PROVISIONS CONTAINED HEREIN HAVE BEEN FAIRLY NEGOTIATED ON AN ARM’S-LENGTH BASIS
AND HAS BEEN AFFORDED THE OPPORTUNITY TO HAVE ITS LEGAL COUNSEL CONSENT TO THE
MATTERS CONTAINED HEREIN.

21.        PATRIOT ACT. Lender hereby notifies Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies Borrower, which information includes
the name and address of Borrower and other information that will allow Lender to identify Borrower in
accordance with the Patriot Act. Borrower will provide such information promptly upon the request of Lender.

22.   STATUTORY NOTICE. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY
BY BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY LENDER TO BE ENFORCEABLE.



                                      [SIGNATURE PAGE FOLLOWS]




Secured Promissory Note                                                                                  Page 11
Oregon Form (2019)
112038-0036/146596710.4

                                                                                                  EXHIBIT 1
                                                                                               Page 11 of 12
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 30 of 214




                                                                EXHIBIT 1
                                                             Page 12 of 12
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 31 of 214




                                                                 EXHIBIT 2
                                                               Page 1 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 32 of 214




                                                                 EXHIBIT 2
                                                               Page 2 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 33 of 214




                                                                 EXHIBIT 2
                                                               Page 3 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 34 of 214




                                                                 EXHIBIT 2
                                                               Page 4 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 35 of 214




                                                                 EXHIBIT 2
                                                               Page 5 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 36 of 214




                                                                 EXHIBIT 2
                                                               Page 6 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 37 of 214




                                                                 EXHIBIT 2
                                                               Page 7 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 38 of 214




                                                                 EXHIBIT 2
                                                               Page 8 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 39 of 214




                                                                 EXHIBIT 2
                                                               Page 9 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 40 of 214




                                                                EXHIBIT 2
                                                             Page 10 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 41 of 214




                                                                EXHIBIT 2
                                                             Page 11 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 42 of 214




                                                                EXHIBIT 2
                                                             Page 12 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 43 of 214




                                                                EXHIBIT 2
                                                             Page 13 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 44 of 214




                                                                EXHIBIT 2
                                                             Page 14 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 45 of 214




                                                                EXHIBIT 2
                                                             Page 15 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 46 of 214




                                                                EXHIBIT 2
                                                             Page 16 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 47 of 214




                                                                EXHIBIT 2
                                                             Page 17 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 48 of 214




                                                                EXHIBIT 2
                                                             Page 18 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 49 of 214




                                                                EXHIBIT 2
                                                             Page 19 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 50 of 214




                                                                EXHIBIT 2
                                                             Page 20 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 51 of 214




                                                                EXHIBIT 2
                                                             Page 21 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 52 of 214




                                                                EXHIBIT 2
                                                             Page 22 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 53 of 214




                                                                EXHIBIT 2
                                                             Page 23 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 54 of 214




                                                                EXHIBIT 2
                                                             Page 24 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 55 of 214




                                                                EXHIBIT 2
                                                             Page 25 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 56 of 214




                                                                EXHIBIT 2
                                                             Page 26 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 57 of 214




                                                                EXHIBIT 2
                                                             Page 27 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 58 of 214




                                                                EXHIBIT 2
                                                             Page 28 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 59 of 214




                                                                EXHIBIT 2
                                                             Page 29 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 60 of 214




                                                                EXHIBIT 2
                                                             Page 30 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 61 of 214




                                                                EXHIBIT 2
                                                             Page 31 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 62 of 214




                                                                EXHIBIT 2
                                                             Page 32 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 63 of 214




                                                                EXHIBIT 2
                                                             Page 33 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 64 of 214




                                                                EXHIBIT 2
                                                             Page 34 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 65 of 214




                                                                EXHIBIT 2
                                                             Page 35 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 66 of 214




                                                                EXHIBIT 2
                                                             Page 36 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 67 of 214




                                                                EXHIBIT 2
                                                             Page 37 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 68 of 214




                                                                EXHIBIT 2
                                                             Page 38 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 69 of 214




                                                                EXHIBIT 2
                                                             Page 39 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 70 of 214




                                                                EXHIBIT 2
                                                             Page 40 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 71 of 214




                                                                EXHIBIT 2
                                                             Page 41 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 72 of 214




                                                                EXHIBIT 2
                                                             Page 42 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 73 of 214




                                                                EXHIBIT 2
                                                             Page 43 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 74 of 214




                                                                EXHIBIT 2
                                                             Page 44 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 75 of 214




                                                                EXHIBIT 2
                                                             Page 45 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 76 of 214




                                                                EXHIBIT 2
                                                             Page 46 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 77 of 214




                                                                EXHIBIT 2
                                                             Page 47 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 78 of 214




                                                                EXHIBIT 2
                                                             Page 48 of 48
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 79 of 214




                                                                 EXHIBIT 3
                                                                Page 1 of 5
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 80 of 214




                                                                 EXHIBIT 3
                                                                Page 2 of 5
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 81 of 214




                                                                 EXHIBIT 3
                                                                Page 3 of 5
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 82 of 214




                                                                 EXHIBIT 3
                                                                Page 4 of 5
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 83 of 214




                                                                 EXHIBIT 3
                                                                Page 5 of 5
         Case 3:20-cv-01712-HZ           Document 5        Filed 10/05/20       Page 84 of 214




                                              GUARANTY

       This GUARANTY (this “Guaranty”), dated as of December 16, 2019, made by MARK S.
HEMSTREET, an individual, having an address at 11707 North East Airport Way, Portland, OR
97220 (“Guarantor”), in favor of AXOS BANK™, a federally chartered savings association
(together with its successors and assigns, hereinafter referred to as “Lender”), having an address
of 4350 La Jolla Village Drive, Suite 100, San Diego, California 92122.

                                            R E C I T A L S:

       A.     Pursuant to that certain Secured Promissory Note dated as of the date hereof (as
the same may be amended, modified, supplemented or replaced from time to time, the “Note”)
between SHILO INN, PORTLAND/205, LLC, an Oregon limited liability company (“Borrower”)
and Lender, Lender has agreed to make a loan (the “Loan”) to Borrower in an aggregate principal
amount not to exceed $12,200,000.00, subject to the terms and conditions of the Note;

       B.    As a condition to Lender’s making the Loan, Lender is requiring that Guarantor
execute and deliver to Lender this Guaranty; and

       C.     Guarantor hereby acknowledges that Guarantor will materially benefit from
Lender’s agreeing to make the Loan;

       NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan pursuant to
the Note, Guarantor hereby agrees, covenants, represents and warrants to Lender as follows:

        1.       Definitions.

             (a)     All capitalized terms used and not defined herein shall have the respective
meanings given such terms in the Note.

                 (b)    The term “Guaranteed Obligations” means: (a) all indebtedness and
obligations, of any nature whatsoever, of the Borrower under the Note and other Loan Documents
and any and all extensions, renewals, substitutions, replacements, and modifications thereof,
whether now in existence or hereafter created, including, without limitation, (i) all principal of and
interest on the Note, and (ii) all fees, charges, costs, and other amounts payable by Borrower
under the Note and the other Loan Documents; (b) the payment and performance of all obligations
of Borrower under each Loan Document; and (c) all costs and expenses, including reasonable
fees and out of pocket expenses of attorneys and expert witnesses, incurred by Lender in
enforcing its rights under this Guaranty, the Security Instrument, and any other Loan Document.

                (c)     The term “Governmental Authority” means, collectively (a) the United
States; (b) the state, county, city, and any other political subdivision of the jurisdiction in which
the Property is located; (c) all other governmental or quasi-governmental authorities, boards,
bureaus, agencies, commissions, departments, administrative tribunals, and other
instrumentalities or authorities including, without limitation all judicial authorities and public utilities
having or exercising jurisdiction over Borrower or the Property.



        2.       Guaranty.

                                                     1
Oregon Form (2019)
112038-0036/146596703.2
                                                                                              EXHIBIT 4
                                                                                            Page 1 of 10
         Case 3:20-cv-01712-HZ         Document 5      Filed 10/05/20      Page 85 of 214




               (a)     Guarantor hereby irrevocably, absolutely and unconditionally guarantees
to Lender the full, prompt and complete payment when due of the Guaranteed Obligations.

            (b)     All sums payable to Lender under this Guaranty shall be payable on
demand and without reduction for any offset, claim, counterclaim or defense.

                (c)     Guarantor hereby agrees to indemnify, defend and save harmless Lender
from and against any and all costs, losses, liabilities, claims, causes of action, expenses and
damages, including reasonable attorneys’ fees and disbursements, which Lender may suffer or
which otherwise may arise by reason of Borrower’s failure to pay any of the Guaranteed
Obligations when due, irrespective of whether such costs, losses, liabilities, claims, causes of
action, expenses or damages are incurred by Lender prior or subsequent to (i) Lender’s declaring
the unpaid principal, interest and other sums evidenced or secured by the Loan Documents to be
due and payable, (ii) the commencement or completion of a judicial or non-judicial foreclosure of
the Security Instrument or (iii) the conveyance of all or any portion of the Property by deed-in-lieu
of foreclosure.

              (d)      Guarantor agrees that no portion of any sums applied (other than sums
received from Guarantor in full or partial satisfaction of its obligations hereunder), from time to
time, in reduction of the Loan shall be deemed to have been applied in reduction of the
Guaranteed Obligations until such time as the Loan has been paid in full, or Guarantor shall have
made the full payment required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Loan to be deemed satisfied.

             (e)    Notwithstanding anything to the contrary herein or in the other Loan
Documents, this Guaranty is and shall remain unsecured.

        3.      Representations and Warranties. Guarantor hereby represents and warrants to
Lender as follows (which representations and warranties shall be given as of the date hereof and
shall survive the execution and delivery of this Guaranty):

                 (a)      Execution.   This Guaranty has been duly executed and delivered by
Guarantor.

                (b)     Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally.

                (c)     No Violation. The execution, delivery and performance by Guarantor of
its obligations under this Guaranty do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other instrumentality applicable
to Guarantor, or result in a breach of any of the terms, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of any mortgage, lien, charge or encumbrance
of any nature whatsoever upon any of the assets of Guarantor pursuant to the terms of any
mortgage, indenture, agreement, trust instrument, or other instrument to which Guarantor is a
party or by which it or any of its properties is bound. Guarantor is not in default under any other
guaranty which it has provided to Lender.

               (d)     No Litigation. There are no actions, suits or proceedings at law or at
equity, pending or, to Guarantor’s best knowledge, threatened against or affecting Guarantor or

                                                 2
Oregon Form (2019)
112038-0036/146596703.2
                                                                                        EXHIBIT 4
                                                                                      Page 2 of 10
         Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20     Page 86 of 214




which involve or might involve the validity or enforceability of this Guaranty or which might
materially adversely affect the financial condition of Guarantor or the ability of Guarantor to
perform any of its obligations under this Guaranty. Guarantor is not in default beyond any
applicable grace or cure period with respect to any order, writ, injunction, decree or demand of
any Governmental Authority which might materially adversely affect the financial condition of
Guarantor or the ability of Guarantor to perform any of its obligations under this Guaranty.

               (e)    Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities (collectively, the
“Consents”) that are required in connection with the valid execution, delivery and performance
by Guarantor of this Guaranty have been obtained and Guarantor agrees that all Consents
required in connection with the carrying out or performance of any of Guarantor’s obligations
under this Guaranty will be obtained when required.

               (f)     Financial Statements and Other Information. All financial statements of
Guarantor heretofore delivered to Lender are true and correct in all material respects and fairly
present the financial condition of Guarantor as of the respective dates thereof, and no materially
adverse change has occurred in the financial conditions reflected therein since the respective
dates thereof. None of the aforesaid financial statements or any certificate or statement furnished
to Lender by or on behalf of Guarantor in connection with the transactions contemplated hereby,
and none of the representations and warranties in this Guaranty contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading. Guarantor is not insolvent within the meaning of the
United States Bankruptcy Code or any other applicable law, code or regulation and the execution,
delivery and performance of this Guaranty will not render Guarantor insolvent.

              (g)      Consideration. Guarantor is the owner, directly or indirectly, of certain
legal and beneficial equity interests in Borrower.

        4.       Financial and Tax Reporting.

                (a)    Guarantor shall from time to time, upon request by Lender, deliver to
Lender such financial statements as Lender may reasonably require, including as applicable as
determined by Lender, a balance sheet, an income and expense statement, a personal financial
statement including schedule of real estate and a statement of financial affairs, all in form and
content acceptable to Lender. Guarantor shall also furnish to Lender complete copies of all
federal and state income tax returns (including accompanying schedules and related K-1’s) filed
by Guarantor within thirty (30) days after filing (provided that if returns are not filed on time then
a copy of any applicable extension filings shall be made available for delivery to Lender upon
Lender’s request as provided above within thirty (30) days after the extension filing due date).
Upon request by Lender, all such tax returns must be prepared by an independent certified public
accountant or attorney. Each of the statements, schedules, documents, items and reports
required by this paragraph shall be certified to be complete and accurate by Guarantor (or for an
entity Guarantor, an individual having authority to bind Guarantor), and shall be in such form and
contain such detail as Lender may reasonably require. Lender may at Lender’s discretion require
that any statements, schedules or reports be audited at Borrower’s expense by independent
certified public accountants acceptable to Lender. Guarantor acknowledges and agrees that (a)
the reporting requirements of this paragraph apply to each Guarantor if more than one Guarantor
is executing this Guaranty, and (b) that failure of any Guarantor to provide financial statements,
information, documents or tax returns required by this paragraph within thirty (30) days of request
by Lender shall constitute a material Event of Default under the Loan. Guarantor acknowledges

                                                  3
Oregon Form (2019)
112038-0036/146596703.2
                                                                                         EXHIBIT 4
                                                                                       Page 3 of 10
         Case 3:20-cv-01712-HZ          Document 5       Filed 10/05/20      Page 87 of 214




and agrees that Lender may from time to time (i) verify and re-verify any information contained in
Borrower’s application for the Loan, (ii) order additional credit reports from any credit reporting
agency with respect to Borrower and Guarantor, and (iii) report Borrower’s and Guarantor’s
name(s), account information and payment history to any credit reporting agency.

               (b)    Tax Reporting. Guarantor pay when due all taxes, assessments and other
liens and charges against Guarantor related to tax payments, including, without limitation, each
payment due under any payment plan or settlement established with the Internal Revenue
Service, State of Oregon, State of California and State of Washington. Guarantor shall provide
to Lender, within three Business Days after Lender’s request therefor, evidence in form and
substance satisfactory to Lender of Guarantor’s timely payment of taxes, assessments or liens or
charges related to Guarantor’s tax liability, release of tax liens that have been paid in full, and
Guarantor’s good standing with all tax authorities with jurisdiction over Guarantor and its assets.

        5.       Unconditional Character of Obligations of Guarantor.

                (a)     The obligations of Guarantor hereunder shall be irrevocable, absolute and
unconditional, irrespective of the validity, regularity or enforceability, in whole or in part, of the
other Loan Documents or any provision thereof, or the absence of any action to enforce the same,
any waiver or consent with respect to any provision thereof, the recovery of any judgment against
Borrower, Guarantor or any other Person or any action to enforce the same, any failure or delay
in the enforcement of the obligations of Borrower under the other Loan Documents or Guarantor
under this Guaranty, or any setoff, counterclaim, and irrespective of any other circumstances
which might otherwise limit recourse against Guarantor by Lender or constitute a legal or
equitable discharge or defense of a guarantor or surety. Lender may enforce the obligations of
Guarantor under this Guaranty by a proceeding at law, in equity or otherwise, independent of any
loan foreclosure or similar proceeding or any deficiency action against Borrower or any other
Person at any time, either before or after an action against the Property or any part thereof,
Borrower or any other Person. This Guaranty is a guaranty of payment and performance and
not merely a guaranty of collection. Guarantor waives diligence, notice of acceptance of this
Guaranty, filing of claims with any court, any proceeding to enforce any provision of any other
Loan Document, against Guarantor, Borrower or any other Person, any right to require a
proceeding first against Borrower or any other Person, or to exhaust any security (including,
without limitation, the Property) for the performance of the Guaranteed Obligations or any other
obligations of Borrower or any other Person, or any protest, presentment, notice of default or other
notice or demand whatsoever (except to the extent expressly provided to the contrary in this
Guaranty).

               (b)    The obligations of Guarantor under this Guaranty, and the rights of Lender
to enforce the same by proceedings, whether by action at law, suit in equity or otherwise, shall
not be in any way affected by any of the following:

                         (i)     any    insolvency,    bankruptcy,      liquidation,  reorganization,
                 readjustment, composition, dissolution, receivership, conservatorship, winding up
                 or other similar proceeding involving or affecting Borrower, the Property or any part
                 thereof, Guarantor or any other Person;

                         (ii)     any failure by Lender or any other Person, whether or not without
                 fault on its part, to perform or comply with any of the terms of the Note, or any other
                 Loan Documents, or any document or instrument relating thereto;


                                                   4
Oregon Form (2019)
112038-0036/146596703.2
                                                                                           EXHIBIT 4
                                                                                         Page 4 of 10
         Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20     Page 88 of 214




                         (iii)   the sale, transfer or conveyance of the Property or any interest
                 therein to any Person, whether now or hereafter having or acquiring an interest in
                 the Property or any interest therein and whether or not pursuant to any foreclosure,
                 trustee sale or similar proceeding against Borrower or the Property or any interest
                 therein;

                       (iv)    the conveyance to Lender, any Affiliate of Lender or Lender’s
                 nominee of the Property or any interest therein by a deed-in-lieu of foreclosure;

                         (v)    the release of Borrower or any other Person from the performance
                 or observance of any of the agreements, covenants, terms or conditions contained
                 in any of the Loan Documents by operation of law or otherwise; or

                       (vi)  the release in whole or in part of any collateral for any or all
                 Guaranteed Obligations or for the Loan or any portion thereof.

                (c)     Except as otherwise specifically provided in this Guaranty, Guarantor
hereby expressly and irrevocably waives all defenses in an action brought by Lender to enforce
this Guaranty based on claims of waiver, release, surrender, alteration or compromise and all
setoffs, reductions, or impairments, whether arising hereunder or otherwise.

               (d)     Lender may deal with Borrower and Affiliates of Borrower in the same
manner and as freely as if this Guaranty did not exist and shall be entitled, among other things,
to grant Borrower or any other Person such extension or extensions of time to perform any act or
acts as may be deemed advisable by Lender, at any time and from time to time, without
terminating, affecting or impairing the validity of this Guaranty or the obligations of Guarantor
hereunder.

                (e)      No compromise, alteration, amendment, modification, extension, renewal,
release or other change of, or waiver, consent, delay, omission, failure to act or other action with
respect to, any liability or obligation under or with respect to, or of any of the terms, covenants or
conditions of, the Loan Documents shall in any way alter, impair or affect any of the obligations
of Guarantor hereunder, and Guarantor agrees that if any Loan Document are modified with
Lender’s consent, the Guaranteed Obligations shall automatically be deemed modified to include
such modifications.

                (f)    Lender may proceed to protect and enforce any or all of its rights under this
Guaranty by suit in equity or action at law, whether for the specific performance of any covenants
or agreements contained in this Guaranty or otherwise, or to take any action authorized or
permitted under applicable law, and shall be entitled to require and enforce the performance of
all acts and things required to be performed hereunder by Guarantor. Each and every remedy of
Lender shall, to the extent permitted by law, be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.

               (g)     No waiver shall be deemed to have been made by Lender of any rights
hereunder unless the same shall be in writing and signed by Lender, and any such waiver shall
be a waiver only with respect to the specific matter involved and shall in no way impair the rights
of Lender or the obligations of Guarantor to Lender in any other respect or at any other time.

             (h)  At the option of Lender, Guarantor may be joined in any action or
proceeding commenced by Lender against Borrower in connection with or based upon any other

                                                  5
Oregon Form (2019)
112038-0036/146596703.2
                                                                                         EXHIBIT 4
                                                                                       Page 5 of 10
         Case 3:20-cv-01712-HZ           Document 5    Filed 10/05/20      Page 89 of 214




Loan Documents and recovery may be had against Guarantor in such action or proceeding or in
any independent action or proceeding against Guarantor to the extent of Guarantor’s liability
hereunder, without any requirement that Lender first assert, prosecute or exhaust any remedy or
claim against Borrower or any other Person, or any security for the obligations of Borrower or any
other Person.

               (i)     Guarantor agrees that this Guaranty shall continue to be effective or shall
be reinstated, as the case may be, if at any time any payment is made by Borrower or Guarantor
to Lender and such payment is rescinded or must otherwise be returned by Lender (as determined
by Lender in its sole and absolute discretion) upon insolvency, bankruptcy, liquidation,
reorganization, readjustment, composition, dissolution, receivership, conservatorship, winding up
or other similar proceeding involving or affecting Borrower or Guarantor, all as though such
payment had not been made.

                (j)     In the event that Guarantor shall advance or become obligated to pay any
sums under this Guaranty or in connection with the Guaranteed Obligations or in the event that
for any reason whatsoever Borrower or any subsequent owner of the Property or any part thereof
is now, or shall hereafter become, indebted to Guarantor, Guarantor agrees that (i) the amount of
such sums and of such indebtedness and all interest thereon shall at all times be subordinate as
to lien, the time of payment and in all other respects to all sums, including unpaid principal and
interest and other amounts, at any time owed to Lender under the Loan Documents, and (ii)
Guarantor shall not be entitled to enforce or receive payment thereof until all principal, interest
and other sums due pursuant to the Loan Documents have been paid in full. Nothing herein
contained is intended or shall be construed to give Guarantor any right of subrogation in or under
the Loan Documents or any right to participate in any way therein, or in the right, title or interest
of Lender in or to any collateral for the Loan, notwithstanding any payments made by Guarantor
under this Guaranty, until the actual and irrevocable receipt by Lender of payment in full of all
principal, interest and other sums due with respect to the Loan or otherwise payable under the
Loan Documents. If any amount shall be paid to Guarantor on account of such subrogation rights
at any time when any such sums due and owing to Lender shall not have been fully paid, such
amount shall be paid by Guarantor to Lender for credit and application against such sums due
and owing to Lender.

                (k)     Guarantor’s obligations hereunder shall survive a foreclosure, deed-in-lieu
of foreclosure or similar proceeding involving the Property and the exercise by Lender of any or
all of its remedies pursuant to the Loan Documents.

                 (l)      Intentionally Omitted.

      6.      Entire Agreement/Amendments.          This instrument represents the entire
agreement between the parties with respect to the subject matter hereof. The terms of this
Guaranty shall not be waived, altered, modified, amended, supplemented or terminated in any
manner whatsoever except by written instrument signed by Lender and Guarantor.

       7.     Successors and Assigns. This Guaranty shall be binding upon Guarantor, and
Guarantor’s estate, heirs, personal representatives, successors and assigns, may not be
assigned or delegated by Guarantor and shall inure to the benefit of Lender and its successors
and assigns.

       8.     Applicable Law and Consent to Jurisdiction. This Guaranty shall be governed
by, and construed in accordance with, the substantive laws of the state in which the Property is

                                                   6
Oregon Form (2019)
112038-0036/146596703.2
                                                                                        EXHIBIT 4
                                                                                      Page 6 of 10
         Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20      Page 90 of 214




located. Guarantor irrevocably (a) agrees that any suit, action or other legal proceeding arising
out of or relating to this Guaranty may be brought in a court of record with jurisdiction in the county
and state in which the Property is located, or in the courts of the United States of America located
in California, (b) consents to the jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. Guarantor irrevocably consents to the
service of any and all process in any such suit, action or proceeding by service of copies of such
process to Guarantor at its address provided in Section 13 hereof. Nothing in this Section 8,
however, shall affect the right of Lender to serve legal process in any other manner permitted by
law or affect the right of Lender to bring any suit, action or proceeding against Guarantor or its
property in the courts of any other jurisdictions.

       9.      Section Headings. The headings of the sections and paragraphs of this Guaranty
have been inserted for convenience of reference only and shall in no way define, modify, limit or
amplify any of the terms or provisions hereof.

         10.     Severability. Any provision of this Guaranty which may be determined by any
competent authority to be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating
the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, Guarantor hereby waives any provision of law which renders any
provision hereof prohibited or unenforceable in any respect.

     11.    WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW
OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

         12.    Other Guaranties. The obligations of Guarantor hereunder are separate and
distinct from, and in addition to, the obligations of Guarantor now or hereafter arising under any
other guaranties, indemnification agreements or other agreements to which Guarantor is now or
hereafter becomes a party. In no event shall Guarantor be entitled to any credit against amounts
due under this Guaranty by reason of amounts paid to Lender by Guarantor or any other Person
under or by reason of the other guaranties, indemnification agreements or other agreements to
which Guarantor is now or hereafter becomes a party.

       13.      Notices. All notices, consents, approvals and requests required or permitted
hereunder (a “Notice”) shall be given in writing and shall be effective for all purposes if either
hand delivered with receipt acknowledged, or by a nationally recognized overnight delivery
service (such as Federal Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, or by facsimile and confirmed by facsimile answer back, in each case
addressed as follows (or to such other address or Person as a party shall designate from time to
time by notice to the other party): If to Lender: Axos Bank, 4350 La Jolla Village Drive, Suite 100,

                                                  7
Oregon Form (2019)
112038-0036/146596703.2
                                                                                          EXHIBIT 4
                                                                                        Page 7 of 10
         Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20     Page 91 of 214




San Diego, California 92122, Attention: Legal Department; if to Guarantor: 11707 North East
Airport Way, Portland, OR 97220. A notice shall be deemed to have been given: in the case of
hand delivery, at the time of delivery; in the case of registered or certified mail, when delivered or
the first attempted delivery on a Business Day; or in the case of overnight delivery, upon the first
attempted delivery on a Business Day; or in the case of facsimile, upon the confirmation of such
facsimile transmission.

       14.    Guarantor’s Receipt of Loan Documents. Guarantor by its execution hereof
acknowledges receipt of true copies of all of the Loan Documents, the terms and conditions of
which are hereby incorporated herein by reference.

        15.      Interest; Expenses.

              (a)     If Guarantor fails to pay all or any sums due hereunder upon demand by
Lender, the amount of such sums payable by Guarantor to Lender shall bear interest from the
date of demand until paid at the Default Rate in effect from time to time.

              (b)     Guarantor hereby agrees to pay all costs, charges and expenses, including
reasonable attorneys’ fees and disbursements, that may be incurred by Lender in enforcing the
covenants, agreements, obligations and liabilities of Guarantor under this Guaranty.

       16.   Joint and Several Obligations. If Guarantor consists of more than one Person,
each such Person shall have joint and several liability for the obligations of Guarantor hereunder.

        17.      State Specific Provisions.

        (a)    In the event of any inconsistencies between the terms and conditions of this
Section 17, and the other terms and conditions of this Guaranty, the terms of this Section 17 will
control and be binding.

         (b)    The obligations of Guarantor under this Guaranty are in addition to the obligations
of all other guarantors of the Loan.

       (c)    Guarantor’s obligations under this Guaranty are not secured by the Security
Instrument granted by Borrower.

        (d)    With respect to any references in the Guaranty related to attorneys’ fees, such fees
shall include, without limitation, all costs and expenses (both in-house and outside counsel),
incurred by Lender in enforcing this Guaranty against Guarantor, whether incurred at the trial or
appellate level, in an arbitration proceeding, in bankruptcy (including, without limitation, any
adversary proceeding, contested matter or motion) or otherwise.

        (e)    Guarantor understands that a nonjudicial foreclosure of the Security Instrument
granted by Borrower or any other deed of trust or trust deed securing the indebtedness of
Borrower to Lender, granted by any person other than Guarantor, could impair or eliminate any
subrogation, reimbursement or contribution rights Guarantor may have against the grantor of such
Security Instrument or other deed of trust or trust deed; nevertheless, Guarantor waives and
relinquishes any defense based upon the loss of such rights or any other defense that may
otherwise arise out of ORS 86.797 or any other applicable anti-deficiency statute of another state.
Guarantor understands and agrees that Lender may in its discretion nonjudicially foreclose one
or more Security Instrument or other deeds of trust granted to it by Borrower, then collect from

                                                  8
Oregon Form (2019)
112038-0036/146596703.2
                                                                                         EXHIBIT 4
                                                                                       Page 8 of 10
         Case 3:20-cv-01712-HZ        Document 5      Filed 10/05/20     Page 92 of 214




Guarantor a sum equal to the difference between the total amount of the Obligations and the
amount of the successful bid at each trustee sale.

       (f)      The death of Guarantor will not revoke this Guaranty as to such decedent unless
and until written notice is actually received by Lender and until all of the Guaranteed Obligations
then existing are fully paid and discharged.

      (g)   Guarantor expressly agrees that this Guaranty is for the benefit of his or her marital
community and that recourse may be had against Guarantor’s separate property and all of the
community property of Guarantor and his or her spouse for all of Guarantor’s obligations
hereunder.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY
LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY LENDER TO BE ENFORCEABLE.



                                    [Signature Page Follows.]




                                                9
Oregon Form (2019)
112038-0036/146596703.2
                                                                                      EXHIBIT 4
                                                                                    Page 9 of 10
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 93 of 214




                                                                EXHIBIT 4
                                                             Page 10 of 10
         Case 3:20-cv-01712-HZ           Document 5        Filed 10/05/20       Page 94 of 214




                                              GUARANTY

       This GUARANTY (this “Guaranty”), dated as of December 16, 2019, made by
PORTLAND/205 HOTEL (2) CORP., an Oregon corporation, having an address at 11707 North
East Airport Way, Portland, OR 97220 (“Guarantor”), in favor of AXOS BANK™, a federally
chartered savings association (together with its successors and assigns, hereinafter referred to
as “Lender”), having an address of 4350 La Jolla Village Drive, Suite 100, San Diego, California
92122.

                                            R E C I T A L S:

       A.     Pursuant to that certain Secured Promissory Note dated as of the date hereof (as
the same may be amended, modified, supplemented or replaced from time to time, the “Note”)
between SHILO INN, PORTLAND/205, LLC, an Oregon limited liability company (“Borrower”)
and Lender, Lender has agreed to make a loan (the “Loan”) to Borrower in an aggregate principal
amount not to exceed $12,200,000.00, subject to the terms and conditions of the Note;

       B.    As a condition to Lender’s making the Loan, Lender is requiring that Guarantor
execute and deliver to Lender this Guaranty; and

       C.     Guarantor hereby acknowledges that Guarantor will materially benefit from
Lender’s agreeing to make the Loan;

       NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan pursuant to
the Note, Guarantor hereby agrees, covenants, represents and warrants to Lender as follows:

        1.       Definitions.

             (a)     All capitalized terms used and not defined herein shall have the respective
meanings given such terms in the Note.

                 (b)    The term “Guaranteed Obligations” means: (a) all indebtedness and
obligations, of any nature whatsoever, of the Borrower under the Note and other Loan Documents
and any and all extensions, renewals, substitutions, replacements, and modifications thereof,
whether now in existence or hereafter created, including, without limitation, (i) all principal of and
interest on the Note, and (ii) all fees, charges, costs, and other amounts payable by Borrower
under the Note and the other Loan Documents; (b) the payment and performance of all obligations
of Borrower under each Loan Document; and (c) all costs and expenses, including reasonable
fees and out of pocket expenses of attorneys and expert witnesses, incurred by Lender in
enforcing its rights under this Guaranty, the Security Instrument, and any other Loan Document.

                (c)     The term “Governmental Authority” means, collectively (a) the United
States; (b) the state, county, city, and any other political subdivision of the jurisdiction in which
the Property is located; (c) all other governmental or quasi-governmental authorities, boards,
bureaus, agencies, commissions, departments, administrative tribunals, and other
instrumentalities or authorities including, without limitation all judicial authorities and public utilities
having or exercising jurisdiction over Borrower or the Property.




                                                     1
Oregon Form (2019)
112038-0036/146601681.2
                                                                                              EXHIBIT 5
                                                                                            Page 1 of 10
         Case 3:20-cv-01712-HZ         Document 5      Filed 10/05/20      Page 95 of 214




        2.       Guaranty.

               (a)     Guarantor hereby irrevocably, absolutely and unconditionally guarantees
to Lender the full, prompt and complete payment when due of the Guaranteed Obligations.

            (b)     All sums payable to Lender under this Guaranty shall be payable on
demand and without reduction for any offset, claim, counterclaim or defense.

                (c)     Guarantor hereby agrees to indemnify, defend and save harmless Lender
from and against any and all costs, losses, liabilities, claims, causes of action, expenses and
damages, including reasonable attorneys’ fees and disbursements, which Lender may suffer or
which otherwise may arise by reason of Borrower’s failure to pay any of the Guaranteed
Obligations when due, irrespective of whether such costs, losses, liabilities, claims, causes of
action, expenses or damages are incurred by Lender prior or subsequent to (i) Lender’s declaring
the unpaid principal, interest and other sums evidenced or secured by the Loan Documents to be
due and payable, (ii) the commencement or completion of a judicial or non-judicial foreclosure of
the Security Instrument or (iii) the conveyance of all or any portion of the Property by deed-in-lieu
of foreclosure.

              (d)      Guarantor agrees that no portion of any sums applied (other than sums
received from Guarantor in full or partial satisfaction of its obligations hereunder), from time to
time, in reduction of the Loan shall be deemed to have been applied in reduction of the
Guaranteed Obligations until such time as the Loan has been paid in full, or Guarantor shall have
made the full payment required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Loan to be deemed satisfied.

             (e)    Notwithstanding anything to the contrary herein or in the other Loan
Documents, this Guaranty is and shall remain unsecured.

        3.      Representations and Warranties. Guarantor hereby represents and warrants to
Lender as follows (which representations and warranties shall be given as of the date hereof and
shall survive the execution and delivery of this Guaranty):

                 (a)      Execution.   This Guaranty has been duly executed and delivered by
Guarantor.

                (b)     Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally.

                (c)     No Violation. The execution, delivery and performance by Guarantor of
its obligations under this Guaranty do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other instrumentality applicable
to Guarantor, or result in a breach of any of the terms, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of any mortgage, lien, charge or encumbrance
of any nature whatsoever upon any of the assets of Guarantor pursuant to the terms of any
mortgage, indenture, agreement, trust instrument, or other instrument to which Guarantor is a
party or by which it or any of its properties is bound. Guarantor is not in default under any other
guaranty which it has provided to Lender.


                                                 2
Oregon Form (2019)
112038-0036/146601681.2
                                                                                        EXHIBIT 5
                                                                                      Page 2 of 10
         Case 3:20-cv-01712-HZ          Document 5       Filed 10/05/20      Page 96 of 214




               (d)     No Litigation. There are no actions, suits or proceedings at law or at
equity, pending or, to Guarantor’s best knowledge, threatened against or affecting Guarantor or
which involve or might involve the validity or enforceability of this Guaranty or which might
materially adversely affect the financial condition of Guarantor or the ability of Guarantor to
perform any of its obligations under this Guaranty. Guarantor is not in default beyond any
applicable grace or cure period with respect to any order, writ, injunction, decree or demand of
any Governmental Authority which might materially adversely affect the financial condition of
Guarantor or the ability of Guarantor to perform any of its obligations under this Guaranty.

               (e)    Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities (collectively, the
“Consents”) that are required in connection with the valid execution, delivery and performance
by Guarantor of this Guaranty have been obtained and Guarantor agrees that all Consents
required in connection with the carrying out or performance of any of Guarantor’s obligations
under this Guaranty will be obtained when required.

               (f)     Financial Statements and Other Information. All financial statements of
Guarantor heretofore delivered to Lender are true and correct in all material respects and fairly
present the financial condition of Guarantor as of the respective dates thereof, and no materially
adverse change has occurred in the financial conditions reflected therein since the respective
dates thereof. None of the aforesaid financial statements or any certificate or statement furnished
to Lender by or on behalf of Guarantor in connection with the transactions contemplated hereby,
and none of the representations and warranties in this Guaranty contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading. Guarantor is not insolvent within the meaning of the
United States Bankruptcy Code or any other applicable law, code or regulation and the execution,
delivery and performance of this Guaranty will not render Guarantor insolvent.

              (g)      Consideration. Guarantor is the owner, directly or indirectly, of certain
legal and beneficial equity interests in Borrower.

         4.     Financial Reporting. Guarantor shall from time to time, upon request by Lender,
deliver to Lender such financial statements as Lender may reasonably require, including as
applicable as determined by Lender, a balance sheet, an income and expense statement, a
personal financial statement including schedule of real estate and a statement of financial affairs,
all in form and content acceptable to Lender. Guarantor shall also furnish to Lender complete
copies of all federal and state income tax returns (including accompanying schedules and related
K-1’s) filed by Guarantor within thirty (30) days after filing (provided that if returns are not filed on
time then a copy of any applicable extension filings shall be made available for delivery to Lender
upon Lender’s request as provided above within thirty (30) days after the extension filing due
date). Upon request by Lender, all such tax returns must be prepared by an independent certified
public accountant or attorney. Each of the statements, schedules, documents, items and reports
required by this paragraph shall be certified to be complete and accurate by Guarantor (or for an
entity Guarantor, an individual having authority to bind Guarantor), and shall be in such form and
contain such detail as Lender may reasonably require. Lender may at Lender’s discretion require
that any statements, schedules or reports be audited at Borrower’s expense by independent
certified public accountants acceptable to Lender. Guarantor acknowledges and agrees that (a)
the reporting requirements of this paragraph apply to each Guarantor if more than one Guarantor
is executing this Guaranty, and (b) that failure of any Guarantor to provide financial statements,
information, documents or tax returns required by this paragraph within thirty (30) days of request
by Lender shall constitute a material Event of Default under the Loan. Guarantor acknowledges
                                                   3
Oregon Form (2019)
112038-0036/146601681.2
                                                                                           EXHIBIT 5
                                                                                         Page 3 of 10
         Case 3:20-cv-01712-HZ          Document 5       Filed 10/05/20      Page 97 of 214




and agrees that Lender may from time to time (i) verify and re-verify any information contained in
Borrower’s application for the Loan, (ii) order additional credit reports from any credit reporting
agency with respect to Borrower and Guarantor, and (iii) report Borrower’s and Guarantor’s
name(s), account information and payment history to any credit reporting agency.

        5.       Unconditional Character of Obligations of Guarantor.

                (a)     The obligations of Guarantor hereunder shall be irrevocable, absolute and
unconditional, irrespective of the validity, regularity or enforceability, in whole or in part, of the
other Loan Documents or any provision thereof, or the absence of any action to enforce the same,
any waiver or consent with respect to any provision thereof, the recovery of any judgment against
Borrower, Guarantor or any other Person or any action to enforce the same, any failure or delay
in the enforcement of the obligations of Borrower under the other Loan Documents or Guarantor
under this Guaranty, or any setoff, counterclaim, and irrespective of any other circumstances
which might otherwise limit recourse against Guarantor by Lender or constitute a legal or
equitable discharge or defense of a guarantor or surety. Lender may enforce the obligations of
Guarantor under this Guaranty by a proceeding at law, in equity or otherwise, independent of any
loan foreclosure or similar proceeding or any deficiency action against Borrower or any other
Person at any time, either before or after an action against the Property or any part thereof,
Borrower or any other Person. This Guaranty is a guaranty of payment and performance and
not merely a guaranty of collection. Guarantor waives diligence, notice of acceptance of this
Guaranty, filing of claims with any court, any proceeding to enforce any provision of any other
Loan Document, against Guarantor, Borrower or any other Person, any right to require a
proceeding first against Borrower or any other Person, or to exhaust any security (including,
without limitation, the Property) for the performance of the Guaranteed Obligations or any other
obligations of Borrower or any other Person, or any protest, presentment, notice of default or other
notice or demand whatsoever (except to the extent expressly provided to the contrary in this
Guaranty).

               (b)    The obligations of Guarantor under this Guaranty, and the rights of Lender
to enforce the same by proceedings, whether by action at law, suit in equity or otherwise, shall
not be in any way affected by any of the following:

                         (i)     any    insolvency,    bankruptcy,      liquidation,  reorganization,
                 readjustment, composition, dissolution, receivership, conservatorship, winding up
                 or other similar proceeding involving or affecting Borrower, the Property or any part
                 thereof, Guarantor or any other Person;

                         (ii)     any failure by Lender or any other Person, whether or not without
                 fault on its part, to perform or comply with any of the terms of the Note, or any other
                 Loan Documents, or any document or instrument relating thereto;

                         (iii)   the sale, transfer or conveyance of the Property or any interest
                 therein to any Person, whether now or hereafter having or acquiring an interest in
                 the Property or any interest therein and whether or not pursuant to any foreclosure,
                 trustee sale or similar proceeding against Borrower or the Property or any interest
                 therein;

                       (iv)    the conveyance to Lender, any Affiliate of Lender or Lender’s
                 nominee of the Property or any interest therein by a deed-in-lieu of foreclosure;


                                                   4
Oregon Form (2019)
112038-0036/146601681.2
                                                                                           EXHIBIT 5
                                                                                         Page 4 of 10
         Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20     Page 98 of 214




                         (v)    the release of Borrower or any other Person from the performance
                 or observance of any of the agreements, covenants, terms or conditions contained
                 in any of the Loan Documents by operation of law or otherwise; or

                       (vi)  the release in whole or in part of any collateral for any or all
                 Guaranteed Obligations or for the Loan or any portion thereof.

                (c)     Except as otherwise specifically provided in this Guaranty, Guarantor
hereby expressly and irrevocably waives all defenses in an action brought by Lender to enforce
this Guaranty based on claims of waiver, release, surrender, alteration or compromise and all
setoffs, reductions, or impairments, whether arising hereunder or otherwise.

               (d)     Lender may deal with Borrower and Affiliates of Borrower in the same
manner and as freely as if this Guaranty did not exist and shall be entitled, among other things,
to grant Borrower or any other Person such extension or extensions of time to perform any act or
acts as may be deemed advisable by Lender, at any time and from time to time, without
terminating, affecting or impairing the validity of this Guaranty or the obligations of Guarantor
hereunder.

                (e)      No compromise, alteration, amendment, modification, extension, renewal,
release or other change of, or waiver, consent, delay, omission, failure to act or other action with
respect to, any liability or obligation under or with respect to, or of any of the terms, covenants or
conditions of, the Loan Documents shall in any way alter, impair or affect any of the obligations
of Guarantor hereunder, and Guarantor agrees that if any Loan Document are modified with
Lender’s consent, the Guaranteed Obligations shall automatically be deemed modified to include
such modifications.

                (f)    Lender may proceed to protect and enforce any or all of its rights under this
Guaranty by suit in equity or action at law, whether for the specific performance of any covenants
or agreements contained in this Guaranty or otherwise, or to take any action authorized or
permitted under applicable law, and shall be entitled to require and enforce the performance of
all acts and things required to be performed hereunder by Guarantor. Each and every remedy of
Lender shall, to the extent permitted by law, be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.

               (g)     No waiver shall be deemed to have been made by Lender of any rights
hereunder unless the same shall be in writing and signed by Lender, and any such waiver shall
be a waiver only with respect to the specific matter involved and shall in no way impair the rights
of Lender or the obligations of Guarantor to Lender in any other respect or at any other time.

               (h)   At the option of Lender, Guarantor may be joined in any action or
proceeding commenced by Lender against Borrower in connection with or based upon any other
Loan Documents and recovery may be had against Guarantor in such action or proceeding or in
any independent action or proceeding against Guarantor to the extent of Guarantor’s liability
hereunder, without any requirement that Lender first assert, prosecute or exhaust any remedy or
claim against Borrower or any other Person, or any security for the obligations of Borrower or any
other Person.

               (i)     Guarantor agrees that this Guaranty shall continue to be effective or shall
be reinstated, as the case may be, if at any time any payment is made by Borrower or Guarantor
to Lender and such payment is rescinded or must otherwise be returned by Lender (as determined

                                                  5
Oregon Form (2019)
112038-0036/146601681.2
                                                                                         EXHIBIT 5
                                                                                       Page 5 of 10
         Case 3:20-cv-01712-HZ           Document 5     Filed 10/05/20      Page 99 of 214




by Lender in its sole and absolute discretion) upon insolvency, bankruptcy, liquidation,
reorganization, readjustment, composition, dissolution, receivership, conservatorship, winding up
or other similar proceeding involving or affecting Borrower or Guarantor, all as though such
payment had not been made.

                (j)     In the event that Guarantor shall advance or become obligated to pay any
sums under this Guaranty or in connection with the Guaranteed Obligations or in the event that
for any reason whatsoever Borrower or any subsequent owner of the Property or any part thereof
is now, or shall hereafter become, indebted to Guarantor, Guarantor agrees that (i) the amount of
such sums and of such indebtedness and all interest thereon shall at all times be subordinate as
to lien, the time of payment and in all other respects to all sums, including unpaid principal and
interest and other amounts, at any time owed to Lender under the Loan Documents, and (ii)
Guarantor shall not be entitled to enforce or receive payment thereof until all principal, interest
and other sums due pursuant to the Loan Documents have been paid in full. Nothing herein
contained is intended or shall be construed to give Guarantor any right of subrogation in or under
the Loan Documents or any right to participate in any way therein, or in the right, title or interest
of Lender in or to any collateral for the Loan, notwithstanding any payments made by Guarantor
under this Guaranty, until the actual and irrevocable receipt by Lender of payment in full of all
principal, interest and other sums due with respect to the Loan or otherwise payable under the
Loan Documents. If any amount shall be paid to Guarantor on account of such subrogation rights
at any time when any such sums due and owing to Lender shall not have been fully paid, such
amount shall be paid by Guarantor to Lender for credit and application against such sums due
and owing to Lender.

                (k)     Guarantor’s obligations hereunder shall survive a foreclosure, deed-in-lieu
of foreclosure or similar proceeding involving the Property and the exercise by Lender of any or
all of its remedies pursuant to the Loan Documents.

                 (l)      Intentionally Omitted.

      6.      Entire Agreement/Amendments.          This instrument represents the entire
agreement between the parties with respect to the subject matter hereof. The terms of this
Guaranty shall not be waived, altered, modified, amended, supplemented or terminated in any
manner whatsoever except by written instrument signed by Lender and Guarantor.

       7.     Successors and Assigns. This Guaranty shall be binding upon Guarantor, and
Guarantor’s estate, heirs, personal representatives, successors and assigns, may not be
assigned or delegated by Guarantor and shall inure to the benefit of Lender and its successors
and assigns.

        8.       Applicable Law and Consent to Jurisdiction. This Guaranty shall be governed
by, and construed in accordance with, the substantive laws of the state in which the Property is
located. Guarantor irrevocably (a) agrees that any suit, action or other legal proceeding arising
out of or relating to this Guaranty may be brought in a court of record with jurisdiction in the county
and state in which the Property is located, or in the courts of the United States of America located
in California, (b) consents to the jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. Guarantor irrevocably consents to the
service of any and all process in any such suit, action or proceeding by service of copies of such
process to Guarantor at its address provided in Section 13 hereof. Nothing in this Section 8,

                                                   6
Oregon Form (2019)
112038-0036/146601681.2
                                                                                          EXHIBIT 5
                                                                                        Page 6 of 10
        Case 3:20-cv-01712-HZ         Document 5        Filed 10/05/20     Page 100 of 214




however, shall affect the right of Lender to serve legal process in any other manner permitted by
law or affect the right of Lender to bring any suit, action or proceeding against Guarantor or its
property in the courts of any other jurisdictions.

       9.      Section Headings. The headings of the sections and paragraphs of this Guaranty
have been inserted for convenience of reference only and shall in no way define, modify, limit or
amplify any of the terms or provisions hereof.

         10.     Severability. Any provision of this Guaranty which may be determined by any
competent authority to be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating
the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, Guarantor hereby waives any provision of law which renders any
provision hereof prohibited or unenforceable in any respect.

     11.    WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW
OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

         12.    Other Guaranties. The obligations of Guarantor hereunder are separate and
distinct from, and in addition to, the obligations of Guarantor now or hereafter arising under any
other guaranties, indemnification agreements or other agreements to which Guarantor is now or
hereafter becomes a party. In no event shall Guarantor be entitled to any credit against amounts
due under this Guaranty by reason of amounts paid to Lender by Guarantor or any other Person
under or by reason of the other guaranties, indemnification agreements or other agreements to
which Guarantor is now or hereafter becomes a party.

         13.    Notices. All notices, consents, approvals and requests required or permitted
hereunder (a “Notice”) shall be given in writing and shall be effective for all purposes if either
hand delivered with receipt acknowledged, or by a nationally recognized overnight delivery
service (such as Federal Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, or by facsimile and confirmed by facsimile answer back, in each case
addressed as follows (or to such other address or Person as a party shall designate from time to
time by notice to the other party): If to Lender: Axos Bank, 4350 La Jolla Village Drive, Suite 100,
San Diego, California 92122, Attention: Legal Department; if to Guarantor: 11707 North East
Airport Way, Portland, OR 97220. A notice shall be deemed to have been given: in the case of
hand delivery, at the time of delivery; in the case of registered or certified mail, when delivered or
the first attempted delivery on a Business Day; or in the case of overnight delivery, upon the first
attempted delivery on a Business Day; or in the case of facsimile, upon the confirmation of such
facsimile transmission.




                                                  7
Oregon Form (2019)
112038-0036/146601681.2
                                                                                          EXHIBIT 5
                                                                                        Page 7 of 10
        Case 3:20-cv-01712-HZ          Document 5    Filed 10/05/20     Page 101 of 214




       14.    Guarantor’s Receipt of Loan Documents. Guarantor by its execution hereof
acknowledges receipt of true copies of all of the Loan Documents, the terms and conditions of
which are hereby incorporated herein by reference.

        15.      Interest; Expenses.

              (a)     If Guarantor fails to pay all or any sums due hereunder upon demand by
Lender, the amount of such sums payable by Guarantor to Lender shall bear interest from the
date of demand until paid at the Default Rate in effect from time to time.

              (b)     Guarantor hereby agrees to pay all costs, charges and expenses, including
reasonable attorneys’ fees and disbursements, that may be incurred by Lender in enforcing the
covenants, agreements, obligations and liabilities of Guarantor under this Guaranty.

       16.   Joint and Several Obligations. If Guarantor consists of more than one Person,
each such Person shall have joint and several liability for the obligations of Guarantor hereunder.

        17.      State Specific Provisions.

        (a)    In the event of any inconsistencies between the terms and conditions of this
Section 17, and the other terms and conditions of this Guaranty, the terms of this Section 17 will
control and be binding.

         (b)    The obligations of Guarantor under this Guaranty are in addition to the obligations
of all other guarantors of the Loan.

       (c)    Guarantor’s obligations under this Guaranty are not secured by the Security
Instrument granted by Borrower.

        (d)    With respect to any references in the Guaranty related to attorneys’ fees, such fees
shall include, without limitation, all costs and expenses (both in-house and outside counsel),
incurred by Lender in enforcing this Guaranty against Guarantor, whether incurred at the trial or
appellate level, in an arbitration proceeding, in bankruptcy (including, without limitation, any
adversary proceeding, contested matter or motion) or otherwise.

        (e)    Guarantor understands that a nonjudicial foreclosure of the Security Instrument
granted by Borrower or any other deed of trust or trust deed securing the indebtedness of
Borrower to Lender, granted by any person other than Guarantor, could impair or eliminate any
subrogation, reimbursement or contribution rights Guarantor may have against the grantor of such
Security Instrument or other deed of trust or trust deed; nevertheless, Guarantor waives and
relinquishes any defense based upon the loss of such rights or any other defense that may
otherwise arise out of ORS 86.797 or any other applicable anti-deficiency statute of another state.
Guarantor understands and agrees that Lender may in its discretion nonjudicially foreclose one
or more Security Instrument or other deeds of trust granted to it by Borrower, then collect from
Guarantor a sum equal to the difference between the total amount of the Obligations and the
amount of the successful bid at each trustee sale.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY
LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY


                                                8
Oregon Form (2019)
112038-0036/146601681.2
                                                                                      EXHIBIT 5
                                                                                    Page 8 of 10
        Case 3:20-cv-01712-HZ    Document 5     Filed 10/05/20   Page 102 of 214




BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY LENDER TO BE ENFORCEABLE.



                                [Signature Page Follows.]




                                           9
Oregon Form (2019)
112038-0036/146601681.2
                                                                            EXHIBIT 5
                                                                          Page 9 of 10
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 103 of 214




                                                                 EXHIBIT 5
                                                              Page 10 of 10
       Case 3:20-cv-01712-HZ            Document 5          Filed 10/05/20         Page 104 of 214




       6/1/2020

       SHILO INN, PORTLAND/205,LLC
       11707 NORTH EAST AIRPORT WAY
       PORTLAND CA 97220


       Re:
               11707 NORTH EAST AIRPORT WAY, PORTLAND, OR 97220

                          NOTICE OF INTENT TO ACCELERATE

       Dear SHILO INN, PORTLAND/205,LLC

 Axos Bank (“Noteholder”) is the current holder of that certain promissory note (the “Note”). The
loan evidenced by the Note (the “Loan”) is in default on account of your failure to make the
payment due on 03/01/2020, and all subsequent payments (the “Default”).

Pursuant to the Note, so long as any monthly installment remains past due for thirty (30) days or
more, interest shall accrue on the unpaid principal from the payment due date of the first such
unpaid monthly installment at the default rate of 18% (the “Default Rate”). As the Loan is
currently due for 03/01/2020, interest accrues at the Default Rate from and after that date.

You have the right to cure the Default. Demand is hereby made for the payment of the unpaid
amounts due and owing under the Loan, which, as of 06/01/2020, are in the amount of
$476,409.21, plus any interest, late charges, and other fees that may accrue under the Loan
subsequent to the date of this notice (the “Cure Amount”). If you have any questions regarding the
Cure Amount, please contact the Noteholder’s representative, Special Assets, at 877-764-9998 to
obtain the exact amount. The Cure Amount should be made in certified funds and mailed to the
Noteholder at the following address: Axos Bank, 4350 La Jolla Village Drive, Suite 140, San
Diego, CA 92122 Attn: Special Assets.

Please be advised that if the Cure Amount is not received by the Noteholder within thirty (30) days
from the date of this letter: (1) the Loan balance will be accelerated with the full amount remaining
on the Loan becoming due and payable in full; (2) the power of sale clause in the trust deed or
mortgage securing the Loan will be invoked; and (3) foreclosure proceedings will be initiated
against the property securing the Loan. Accordingly, the failure to cure the Default may result in
the foreclosure and sale of your property. If your property is foreclosed upon, the Noteholder may
pursue a deficiency judgment against you to collect the balance of your loan, if permitted by law.

You may, if required by law or your loan documents, have the right to cure the Default after the
acceleration of the mortgage payments and prior to the foreclosure sale of your property if all
amounts past due are paid within the time permitted by law. However, the Noteholder shall be
entitled to collect all fees and costs incurred in pursuing any of its remedies, including but not
                         4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                  Phone: 877-764-9998 • Fax: 858-649-2821
                                             www.axosbank.com

                                                                                              EXHIBIT 6
                                                                                            Page 1 of 12
        Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20      Page 105 of 214




limited to reasonable attorney’s fees, to the full extent permitted by law. Further, you may have
the right to bring a court action to assert the non-existence of a default or any other defense you
may have to acceleration and foreclosure.

You may request a copy of the loan documents, including the promissory note, deed of trust or
mortgage, any assignment of the deed of trust or mortgage, as applicable, and your payment
history.

If you are a service member, or the dependent of a service member, you may be entitled to certain
additional protections under the federal Servicemembers Civil Relief Act.

Please be advised that any acceptance by the Noteholder, or any of its respective representatives,
of any amounts less than the amount due and owing on the Loan is not intended, and shall not be
deemed, to constitute a waiver of any of the Noteholder’s rights, remedies or recourse under the
Loan documents, or at law or in equity, and application of such payments is not intended, nor shall
it be deemed, to be a modification, rearrangement or extension of the Loan documents. Any such
payments will be applied in such order as the Noteholder may elect in its sole and absolute
discretion, without any waiver by the Noteholder of its right to pursue any of its rights and remedies
under the Loan documents, or at law or in equity.

Nothing set forth herein is intended, nor shall it be deemed, to modify, limit, release, reduce or
waive any of the Noteholder’s rights, remedies and/or privileges under the Loan documents, or at
law or in equity, all of which are specifically reserved.

TO THE EXTENT THAT ANY OF YOUR OBLIGATIONS HAVE BEEN DISCHARGED,
DISMISSED, OR ARE SUBJECT TO AN AUTOMATIC STAY OF A BANKRUPTCY
ORDER UNDER THE UNITED STATES CODE, THIS NOTICE IS FOR COMPLIANCE
AND INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A
DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH
OBLIGATION. IF APPLICABLE, THIS NOTICE IS GIVEN PURSUANT TO 11 U.S.C.
§362(b)(11).

If you have any questions regarding this notice, please contact me directly at 877-764-9998.

Sincerely,




Erik Bowen
ebowen@axosbank.com
VP Portfolio Management


Notice Date: 0 6 / 0 1 / 2 0 2 0



                                                                                         EXHIBIT 6
                                                                                       Page 2 of 12
   Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20         Page 106 of 214




Account No.:
Property Address: 11707 NORTH EAST AIRPORT WAY, PORTLAND, OR 97220

IMPORTANT MESSAGE ABOUT YOUR HOME LOAN
We want you to know that assistance may be available to help you avoid foreclosure. We want to talk
with you about your current loan situation to see if you qualify for one of our options, such as:
    •   Loan Modification - Modifying the current terms of your loan to give you a more affordable
        and sustainable monthly home loan payment

    •   Repayment Arrangements - Developing a plan to repay the full amount owed over time

    •   Deed-in-Lieu - Signing a deed transferring title to the property over to Axos Bank to avoid
        foreclosure

    •   Short Sale - Selling the property and then Axos agrees to accept less than a full payoff of
        the loan from the sale of the property rather than foreclosing on it

    •   Full Reinstatement - Paying all past due amounts to bring your loan current


WHAT YOU NEED TO DO
Please call us at 855-818-4115, so we can discuss in greater detail your situation and the various options
available to help you. Please be prepared to provide us with your financial information (for example,
income and expenses). We may also require you to provide additional documentation so we can better
understand your situation. All options listed above are subject to Axos Bank approval. There is no
guarantee t h a t your request will be approved, but we will diligently work with you toward that goal.
If your loan and debt has been discharged in Bankruptcy, this letter should not be understood as an attempt
to collect a debt or a demand for payment from you. You do not have to discuss or enter into a loan
modification or other loss mitigation arrangement with Axos Bank. If you have previously filed for
bankruptcy and your personal liability on your mortgage has been discharged, we intend to honor that
discharge. However, your home remains subject to foreclosure if you are not current on the payments
required by the mortgage. Axos Bank would like to discuss with you options that may help you to
avoid foreclosure. If you would like to discuss these options, please contact us.
Additionally, we want to make you aware of free or low cost housing counseling made possible by the
U.S. Department of Housing and Urban Development (HUD). Housing counselors can help you
understand the law and your options. They can also help you organize your finances and represent you
in negotiations with your lender if you need this assistance. You may find a HUD-approved housing
counselor near you by calling 1-800-569-4287 or online at http://www.consumerfinance.gov/find-a-
housing-counselor/. For hearing-impaired customers, HUD Counseling Agency (TDD) numbers are
available at 1-800-877-8339.

                  This communication is from Axos Bank, the servicer of your home loan.




                            4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                     Phone: 877-764-9998 • Fax: 858-649-2821
                                                www.axosbank.com

                                                                                                EXHIBIT 6
                                                                                              Page 3 of 12
                  Case 3:20-cv-01712-HZ                          Document 5                Filed 10/05/20                Page 107 of 214


Servicemembers Civil Relief                                        U.S Department of Housing                                          OMB Appro val 2502 - 0584
Act Notice Disclosure                                                and Urban Development                                                        Exp 3/31/2021
                                                                        Office of Housing

 Legal Rights and Protections Under the SCRA

  Servicemembers on “active duty” or “active service,” or a spouse or dependent of such a servicemember may be entitled to certain legal protections and
  debt relief pursuant to the Servicemembers Civil Relief Act (50 USC §§ 3901-4043) (SCRA).


 Who May Be Entitled to Legal Protections Under the SCRA?
       x    Regular members of the U.S. Armed Forces (Army, Navy, Air Force Marine Corps and Coast Guard).

       x    Reserve and National Guard personnel who have been activated and are on Federal active duty

       x    National Guard personnel under a call or order to active duty for more than 30 consecutive days under section

       x    502(f) of title 32, United States Code, for purposes of responding to a national emergency declared by the President and
            supported by Federal funds

       x    Active service members of the commissioned corps of the Public Health Service and the National Oceanic and
            Atmospheric Administration.

       x    Certain United States citizens serving with the armed forces of a nation with which the United States is allied in the
            prosecution of a war or military action.

 What Legal Protections Are Servicemembers Entitled To Under the SCRA?
       x    The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to entering military service
            shall not bear interest at a rate above 6 % during the period of militaryservice and one year thereafter, in the case of an obligation or liability
            consisting of a mortgage, trust deed, or other security in the nature of a mortgage, or during the period of military service in the case of any other
            obligation or liability.

       x    The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one year after the
            servicemember’s military service, a court may stop the proceedings for a period of time, or adjust the debt. In addition, the sale,
            foreclosure, or seizure of real estate shall not be valid if it occurs during or within one year after the servicemember’s military
            service unless the creditor has obtained a valid court order approving the sale, foreclosure, or seizure of the real estate.

       x    The SCRA contains many other protections besides those applicable to home loans.

  How Does A Servicemember or Dependent Request Relief Under the SCRA?
       x    In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse must provide a
            written request to the lender, together with a copy of the servicemember’s military orders. Contact information for the Bank can
            be found on the cover sheet of this packet.

       x    There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of a servicemember’s
            military orders to the lender in connection with a foreclosure or other debt enforcement action against real estate. Under these
            circumstances, lenders should inquire about the military status of a person by searching the Department of Defense’s Defense
            Manpower Data Center’s website, contacting the servicemember, and examining their files for indicia of military service.
            Although there is no requirement for servicemembers to alert the lender of their military status in these situations, it still is a good
            idea for the servicemember to do so.

  How Does a Servicemember or Dependent Obtain Information About the SCRA?
       x    Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their installation’s
            Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is available at
            http://legalassistance.law.af.mil/content/locator.php


       x    “Military OneSource” is the U. S. Department of Defense’s information resource. If you are listed as entitled to legal protections
            under the SCRA (see above), please go to www.militaryonesource.mil/legal or call 1-800- 342-9647 (toll free from the United
            States) to find out more information. Dialing instructions for areas outside the United States are provided on the website.
                                                                                                                                                       form HUD - 92070
                                                                                                                                                               (6/2017)

                                                                                                                                             EXHIBIT 6
                                                                                                                                           Page 4 of 12
       Case 3:20-cv-01712-HZ            Document 5          Filed 10/05/20         Page 108 of 214




       6/1/2020

       MARK S HEMSTREET
       11707 NORTH EAST AIRPORT WAY
       PORTLAND CA 97220


       Re:
               11707 NORTH EAST AIRPORT WAY, PORTLAND, OR 97220

                          NOTICE OF INTENT TO ACCELERATE

       Dear MARK S HEMSTREET

 Axos Bank (“Noteholder”) is the current holder of that certain promissory note (the “Note”). The
loan evidenced by the Note (the “Loan”) is in default on account of your failure to make the
payment due on 03/01/2020, and all subsequent payments (the “Default”).

Pursuant to the Note, so long as any monthly installment remains past due for thirty (30) days or
more, interest shall accrue on the unpaid principal from the payment due date of the first such
unpaid monthly installment at the default rate of 18% (the “Default Rate”). As the Loan is
currently due for 03/01/2020, interest accrues at the Default Rate from and after that date.

You have the right to cure the Default. Demand is hereby made for the payment of the unpaid
amounts due and owing under the Loan, which, as of 06/01/2020, are in the amount of
$476,409.21, plus any interest, late charges, and other fees that may accrue under the Loan
subsequent to the date of this notice (the “Cure Amount”). If you have any questions regarding the
Cure Amount, please contact the Noteholder’s representative, Special Assets, at 877-764-9998 to
obtain the exact amount. The Cure Amount should be made in certified funds and mailed to the
Noteholder at the following address: Axos Bank, 4350 La Jolla Village Drive, Suite 140, San
Diego, CA 92122 Attn: Special Assets.

Please be advised that if the Cure Amount is not received by the Noteholder within thirty (30) days
from the date of this letter: (1) the Loan balance will be accelerated with the full amount remaining
on the Loan becoming due and payable in full; (2) the power of sale clause in the trust deed or
mortgage securing the Loan will be invoked; and (3) foreclosure proceedings will be initiated
against the property securing the Loan. Accordingly, the failure to cure the Default may result in
the foreclosure and sale of your property. If your property is foreclosed upon, the Noteholder may
pursue a deficiency judgment against you to collect the balance of your loan, if permitted by law.

You may, if required by law or your loan documents, have the right to cure the Default after the
acceleration of the mortgage payments and prior to the foreclosure sale of your property if all
amounts past due are paid within the time permitted by law. However, the Noteholder shall be
entitled to collect all fees and costs incurred in pursuing any of its remedies, including but not
                         4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                  Phone: 877-764-9998 • Fax: 858-649-2821
                                             www.axosbank.com

                                                                                              EXHIBIT 6
                                                                                            Page 5 of 12
        Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20      Page 109 of 214




limited to reasonable attorney’s fees, to the full extent permitted by law. Further, you may have
the right to bring a court action to assert the non-existence of a default or any other defense you
may have to acceleration and foreclosure.

You may request a copy of the loan documents, including the promissory note, deed of trust or
mortgage, any assignment of the deed of trust or mortgage, as applicable, and your payment
history.

If you are a service member, or the dependent of a service member, you may be entitled to certain
additional protections under the federal Servicemembers Civil Relief Act.

Please be advised that any acceptance by the Noteholder, or any of its respective representatives,
of any amounts less than the amount due and owing on the Loan is not intended, and shall not be
deemed, to constitute a waiver of any of the Noteholder’s rights, remedies or recourse under the
Loan documents, or at law or in equity, and application of such payments is not intended, nor shall
it be deemed, to be a modification, rearrangement or extension of the Loan documents. Any such
payments will be applied in such order as the Noteholder may elect in its sole and absolute
discretion, without any waiver by the Noteholder of its right to pursue any of its rights and remedies
under the Loan documents, or at law or in equity.

Nothing set forth herein is intended, nor shall it be deemed, to modify, limit, release, reduce or
waive any of the Noteholder’s rights, remedies and/or privileges under the Loan documents, or at
law or in equity, all of which are specifically reserved.

TO THE EXTENT THAT ANY OF YOUR OBLIGATIONS HAVE BEEN DISCHARGED,
DISMISSED, OR ARE SUBJECT TO AN AUTOMATIC STAY OF A BANKRUPTCY
ORDER UNDER THE UNITED STATES CODE, THIS NOTICE IS FOR COMPLIANCE
AND INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A
DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH
OBLIGATION. IF APPLICABLE, THIS NOTICE IS GIVEN PURSUANT TO 11 U.S.C.
§362(b)(11).

If you have any questions regarding this notice, please contact me directly at 877-764-9998.

Sincerely,




Erik Bowen
ebowen@axosbank.com
VP Portfolio Management


Notice Date: 0 6 / 0 1 / 2 0 2 0



                                                                                         EXHIBIT 6
                                                                                       Page 6 of 12
   Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20         Page 110 of 214




Account No.:
Property Address: 11707 NORTH EAST AIRPORT WAY, PORTLAND, OR 97220

IMPORTANT MESSAGE ABOUT YOUR HOME LOAN
We want you to know that assistance may be available to help you avoid foreclosure. We want to talk
with you about your current loan situation to see if you qualify for one of our options, such as:
    •   Loan Modification - Modifying the current terms of your loan to give you a more affordable
        and sustainable monthly home loan payment

    •   Repayment Arrangements - Developing a plan to repay the full amount owed over time

    •   Deed-in-Lieu - Signing a deed transferring title to the property over to Axos Bank to avoid
        foreclosure

    •   Short Sale - Selling the property and then Axos agrees to accept less than a full payoff of
        the loan from the sale of the property rather than foreclosing on it

    •   Full Reinstatement - Paying all past due amounts to bring your loan current


WHAT YOU NEED TO DO
Please call us at 855-818-4115, so we can discuss in greater detail your situation and the various options
available to help you. Please be prepared to provide us with your financial information (for example,
income and expenses). We may also require you to provide additional documentation so we can better
understand your situation. All options listed above are subject to Axos Bank approval. There is no
guarantee t h a t your request will be approved, but we will diligently work with you toward that goal.
If your loan and debt has been discharged in Bankruptcy, this letter should not be understood as an attempt
to collect a debt or a demand for payment from you. You do not have to discuss or enter into a loan
modification or other loss mitigation arrangement with Axos Bank. If you have previously filed for
bankruptcy and your personal liability on your mortgage has been discharged, we intend to honor that
discharge. However, your home remains subject to foreclosure if you are not current on the payments
required by the mortgage. Axos Bank would like to discuss with you options that may help you to
avoid foreclosure. If you would like to discuss these options, please contact us.
Additionally, we want to make you aware of free or low cost housing counseling made possible by the
U.S. Department of Housing and Urban Development (HUD). Housing counselors can help you
understand the law and your options. They can also help you organize your finances and represent you
in negotiations with your lender if you need this assistance. You may find a HUD-approved housing
counselor near you by calling 1-800-569-4287 or online at http://www.consumerfinance.gov/find-a-
housing-counselor/. For hearing-impaired customers, HUD Counseling Agency (TDD) numbers are
available at 1-800-877-8339.

                  This communication is from Axos Bank, the servicer of your home loan.




                            4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                     Phone: 877-764-9998 • Fax: 858-649-2821
                                                www.axosbank.com

                                                                                                EXHIBIT 6
                                                                                              Page 7 of 12
                  Case 3:20-cv-01712-HZ                          Document 5                Filed 10/05/20                Page 111 of 214


Servicemembers Civil Relief                                        U.S Department of Housing                                          OMB Appro val 2502 - 0584
Act Notice Disclosure                                                and Urban Development                                                        Exp 3/31/2021
                                                                        Office of Housing

 Legal Rights and Protections Under the SCRA

  Servicemembers on “active duty” or “active service,” or a spouse or dependent of such a servicemember may be entitled to certain legal protections and
  debt relief pursuant to the Servicemembers Civil Relief Act (50 USC §§ 3901-4043) (SCRA).


 Who May Be Entitled to Legal Protections Under the SCRA?
       x    Regular members of the U.S. Armed Forces (Army, Navy, Air Force Marine Corps and Coast Guard).

       x    Reserve and National Guard personnel who have been activated and are on Federal active duty

       x    National Guard personnel under a call or order to active duty for more than 30 consecutive days under section

       x    502(f) of title 32, United States Code, for purposes of responding to a national emergency declared by the President and
            supported by Federal funds

       x    Active service members of the commissioned corps of the Public Health Service and the National Oceanic and
            Atmospheric Administration.

       x    Certain United States citizens serving with the armed forces of a nation with which the United States is allied in the
            prosecution of a war or military action.

 What Legal Protections Are Servicemembers Entitled To Under the SCRA?
       x    The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to entering military service
            shall not bear interest at a rate above 6 % during the period of militaryservice and one year thereafter, in the case of an obligation or liability
            consisting of a mortgage, trust deed, or other security in the nature of a mortgage, or during the period of military service in the case of any other
            obligation or liability.

       x    The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one year after the
            servicemember’s military service, a court may stop the proceedings for a period of time, or adjust the debt. In addition, the sale,
            foreclosure, or seizure of real estate shall not be valid if it occurs during or within one year after the servicemember’s military
            service unless the creditor has obtained a valid court order approving the sale, foreclosure, or seizure of the real estate.

       x    The SCRA contains many other protections besides those applicable to home loans.

  How Does A Servicemember or Dependent Request Relief Under the SCRA?
       x    In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse must provide a
            written request to the lender, together with a copy of the servicemember’s military orders. Contact information for the Bank can
            be found on the cover sheet of this packet.

       x    There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of a servicemember’s
            military orders to the lender in connection with a foreclosure or other debt enforcement action against real estate. Under these
            circumstances, lenders should inquire about the military status of a person by searching the Department of Defense’s Defense
            Manpower Data Center’s website, contacting the servicemember, and examining their files for indicia of military service.
            Although there is no requirement for servicemembers to alert the lender of their military status in these situations, it still is a good
            idea for the servicemember to do so.

  How Does a Servicemember or Dependent Obtain Information About the SCRA?
       x    Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their installation’s
            Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is available at
            http://legalassistance.law.af.mil/content/locator.php


       x    “Military OneSource” is the U. S. Department of Defense’s information resource. If you are listed as entitled to legal protections
            under the SCRA (see above), please go to www.militaryonesource.mil/legal or call 1-800- 342-9647 (toll free from the United
            States) to find out more information. Dialing instructions for areas outside the United States are provided on the website.
                                                                                                                                                       form HUD - 92070
                                                                                                                                                               (6/2017)

                                                                                                                                             EXHIBIT 6
                                                                                                                                           Page 8 of 12
       Case 3:20-cv-01712-HZ            Document 5          Filed 10/05/20         Page 112 of 214




       6/1/2020

       Portland/205 Hotel (2) Corp.
       11707 NORTH EAST AIRPORT WAY
       PORTLAND CA 97220


       Re:
               11707 NORTH EAST AIRPORT WAY, PORTLAND, OR 97220

                          NOTICE OF INTENT TO ACCELERATE

       Dear Portland/205 Hotel (2) Corp.

 Axos Bank (“Noteholder”) is the current holder of that certain promissory note (the “Note”). The
loan evidenced by the Note (the “Loan”) is in default on account of your failure to make the
payment due on 03/01/2020, and all subsequent payments (the “Default”).

Pursuant to the Note, so long as any monthly installment remains past due for thirty (30) days or
more, interest shall accrue on the unpaid principal from the payment due date of the first such
unpaid monthly installment at the default rate of 18% (the “Default Rate”). As the Loan is
currently due for 03/01/2020, interest accrues at the Default Rate from and after that date.

You have the right to cure the Default. Demand is hereby made for the payment of the unpaid
amounts due and owing under the Loan, which, as of 06/01/2020, are in the amount of
$476,409.21, plus any interest, late charges, and other fees that may accrue under the Loan
subsequent to the date of this notice (the “Cure Amount”). If you have any questions regarding the
Cure Amount, please contact the Noteholder’s representative, Special Assets, at 877-764-9998 to
obtain the exact amount. The Cure Amount should be made in certified funds and mailed to the
Noteholder at the following address: Axos Bank, 4350 La Jolla Village Drive, Suite 140, San
Diego, CA 92122 Attn: Special Assets.

Please be advised that if the Cure Amount is not received by the Noteholder within thirty (30) days
from the date of this letter: (1) the Loan balance will be accelerated with the full amount remaining
on the Loan becoming due and payable in full; (2) the power of sale clause in the trust deed or
mortgage securing the Loan will be invoked; and (3) foreclosure proceedings will be initiated
against the property securing the Loan. Accordingly, the failure to cure the Default may result in
the foreclosure and sale of your property. If your property is foreclosed upon, the Noteholder may
pursue a deficiency judgment against you to collect the balance of your loan, if permitted by law.

You may, if required by law or your loan documents, have the right to cure the Default after the
acceleration of the mortgage payments and prior to the foreclosure sale of your property if all
amounts past due are paid within the time permitted by law. However, the Noteholder shall be
entitled to collect all fees and costs incurred in pursuing any of its remedies, including but not
                         4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                  Phone: 877-764-9998 • Fax: 858-649-2821
                                             www.axosbank.com

                                                                                              EXHIBIT 6
                                                                                            Page 9 of 12
        Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20      Page 113 of 214




limited to reasonable attorney’s fees, to the full extent permitted by law. Further, you may have
the right to bring a court action to assert the non-existence of a default or any other defense you
may have to acceleration and foreclosure.

You may request a copy of the loan documents, including the promissory note, deed of trust or
mortgage, any assignment of the deed of trust or mortgage, as applicable, and your payment
history.

If you are a service member, or the dependent of a service member, you may be entitled to certain
additional protections under the federal Servicemembers Civil Relief Act.

Please be advised that any acceptance by the Noteholder, or any of its respective representatives,
of any amounts less than the amount due and owing on the Loan is not intended, and shall not be
deemed, to constitute a waiver of any of the Noteholder’s rights, remedies or recourse under the
Loan documents, or at law or in equity, and application of such payments is not intended, nor shall
it be deemed, to be a modification, rearrangement or extension of the Loan documents. Any such
payments will be applied in such order as the Noteholder may elect in its sole and absolute
discretion, without any waiver by the Noteholder of its right to pursue any of its rights and remedies
under the Loan documents, or at law or in equity.

Nothing set forth herein is intended, nor shall it be deemed, to modify, limit, release, reduce or
waive any of the Noteholder’s rights, remedies and/or privileges under the Loan documents, or at
law or in equity, all of which are specifically reserved.

TO THE EXTENT THAT ANY OF YOUR OBLIGATIONS HAVE BEEN DISCHARGED,
DISMISSED, OR ARE SUBJECT TO AN AUTOMATIC STAY OF A BANKRUPTCY
ORDER UNDER THE UNITED STATES CODE, THIS NOTICE IS FOR COMPLIANCE
AND INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A
DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH
OBLIGATION. IF APPLICABLE, THIS NOTICE IS GIVEN PURSUANT TO 11 U.S.C.
§362(b)(11).

If you have any questions regarding this notice, please contact me directly at 877-764-9998.

Sincerely,




Erik Bowen
ebowen@axosbank.com
VP Portfolio Management


Notice Date: 0 6 / 0 1 / 2 0 2 0



                                                                                        EXHIBIT 6
                                                                                     Page 10 of 12
   Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20         Page 114 of 214




Account No.:
Property Address: 11707 NORTH EAST AIRPORT WAY, PORTLAND, OR 97220

IMPORTANT MESSAGE ABOUT YOUR HOME LOAN
We want you to know that assistance may be available to help you avoid foreclosure. We want to talk
with you about your current loan situation to see if you qualify for one of our options, such as:
    •   Loan Modification - Modifying the current terms of your loan to give you a more affordable
        and sustainable monthly home loan payment

    •   Repayment Arrangements - Developing a plan to repay the full amount owed over time

    •   Deed-in-Lieu - Signing a deed transferring title to the property over to Axos Bank to avoid
        foreclosure

    •   Short Sale - Selling the property and then Axos agrees to accept less than a full payoff of
        the loan from the sale of the property rather than foreclosing on it

    •   Full Reinstatement - Paying all past due amounts to bring your loan current


WHAT YOU NEED TO DO
Please call us at 855-818-4115, so we can discuss in greater detail your situation and the various options
available to help you. Please be prepared to provide us with your financial information (for example,
income and expenses). We may also require you to provide additional documentation so we can better
understand your situation. All options listed above are subject to Axos Bank approval. There is no
guarantee t h a t your request will be approved, but we will diligently work with you toward that goal.
If your loan and debt has been discharged in Bankruptcy, this letter should not be understood as an attempt
to collect a debt or a demand for payment from you. You do not have to discuss or enter into a loan
modification or other loss mitigation arrangement with Axos Bank. If you have previously filed for
bankruptcy and your personal liability on your mortgage has been discharged, we intend to honor that
discharge. However, your home remains subject to foreclosure if you are not current on the payments
required by the mortgage. Axos Bank would like to discuss with you options that may help you to
avoid foreclosure. If you would like to discuss these options, please contact us.
Additionally, we want to make you aware of free or low cost housing counseling made possible by the
U.S. Department of Housing and Urban Development (HUD). Housing counselors can help you
understand the law and your options. They can also help you organize your finances and represent you
in negotiations with your lender if you need this assistance. You may find a HUD-approved housing
counselor near you by calling 1-800-569-4287 or online at http://www.consumerfinance.gov/find-a-
housing-counselor/. For hearing-impaired customers, HUD Counseling Agency (TDD) numbers are
available at 1-800-877-8339.

                  This communication is from Axos Bank, the servicer of your home loan.




                            4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                     Phone: 877-764-9998 • Fax: 858-649-2821
                                                www.axosbank.com

                                                                                               EXHIBIT 6
                                                                                            Page 11 of 12
                  Case 3:20-cv-01712-HZ                          Document 5                Filed 10/05/20                Page 115 of 214


Servicemembers Civil Relief                                        U.S Department of Housing                                          OMB Appro val 2502 - 0584
Act Notice Disclosure                                                and Urban Development                                                        Exp 3/31/2021
                                                                        Office of Housing

 Legal Rights and Protections Under the SCRA

  Servicemembers on “active duty” or “active service,” or a spouse or dependent of such a servicemember may be entitled to certain legal protections and
  debt relief pursuant to the Servicemembers Civil Relief Act (50 USC §§ 3901-4043) (SCRA).


 Who May Be Entitled to Legal Protections Under the SCRA?
       x    Regular members of the U.S. Armed Forces (Army, Navy, Air Force Marine Corps and Coast Guard).

       x    Reserve and National Guard personnel who have been activated and are on Federal active duty

       x    National Guard personnel under a call or order to active duty for more than 30 consecutive days under section

       x    502(f) of title 32, United States Code, for purposes of responding to a national emergency declared by the President and
            supported by Federal funds

       x    Active service members of the commissioned corps of the Public Health Service and the National Oceanic and
            Atmospheric Administration.

       x    Certain United States citizens serving with the armed forces of a nation with which the United States is allied in the
            prosecution of a war or military action.

 What Legal Protections Are Servicemembers Entitled To Under the SCRA?
       x    The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to entering military service
            shall not bear interest at a rate above 6 % during the period of militaryservice and one year thereafter, in the case of an obligation or liability
            consisting of a mortgage, trust deed, or other security in the nature of a mortgage, or during the period of military service in the case of any other
            obligation or liability.

       x    The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one year after the
            servicemember’s military service, a court may stop the proceedings for a period of time, or adjust the debt. In addition, the sale,
            foreclosure, or seizure of real estate shall not be valid if it occurs during or within one year after the servicemember’s military
            service unless the creditor has obtained a valid court order approving the sale, foreclosure, or seizure of the real estate.

       x    The SCRA contains many other protections besides those applicable to home loans.

  How Does A Servicemember or Dependent Request Relief Under the SCRA?
       x    In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse must provide a
            written request to the lender, together with a copy of the servicemember’s military orders. Contact information for the Bank can
            be found on the cover sheet of this packet.

       x    There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of a servicemember’s
            military orders to the lender in connection with a foreclosure or other debt enforcement action against real estate. Under these
            circumstances, lenders should inquire about the military status of a person by searching the Department of Defense’s Defense
            Manpower Data Center’s website, contacting the servicemember, and examining their files for indicia of military service.
            Although there is no requirement for servicemembers to alert the lender of their military status in these situations, it still is a good
            idea for the servicemember to do so.

  How Does a Servicemember or Dependent Obtain Information About the SCRA?
       x    Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their installation’s
            Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is available at
            http://legalassistance.law.af.mil/content/locator.php


       x    “Military OneSource” is the U. S. Department of Defense’s information resource. If you are listed as entitled to legal protections
            under the SCRA (see above), please go to www.militaryonesource.mil/legal or call 1-800- 342-9647 (toll free from the United
            States) to find out more information. Dialing instructions for areas outside the United States are provided on the website.
                                                                                                                                                       form HUD - 92070
                                                                                                                                                               (6/2017)

                                                                                                                                            EXHIBIT 6
                                                                                                                                         Page 12 of 12
        Case 3:20-cv-01712-HZ            Document 5         Filed 10/05/20       Page 116 of 214

                                                                                 Loan Number


                                     SECURED PROMISSORY NOTE

$12,300,000.00                                                                            December 16, 2019

1.      Promise to Pay

 For value received, SHILO INN, SEASIDE OCEANFRONT, LLC, an Oregon limited liability company
 (“Borrower”), promises to pay to the order of AXOS BANK™, a federally chartered savings association
 (“Lender”), at 4350 La Jolla Village Drive, Suite 100, San Diego, California, 92122, or at such other place
 as may be designated in writing by Lender, the principal sum of Twelve Million Three Hundred Thousand
 and No/100 Dollars ($12,300,000.00), with interest on the unpaid principal balance as set forth below. All
 sums owing hereunder are payable in lawful money of the United States of America, in immediately
 available funds, without offset, deduction or counterclaim of any kind.

2.      Secured by Security Instrument

This Note is secured by, among other things, that certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing (as the same may hereinafter be amended, modified, restated,
renewed or extended from time to time, the “Security Instrument”) of even date herewith, encumbering
the Property (hereinafter defined).

3.      Definitions

For the purposes of this Note, the following terms shall have the following meanings:

“Adjusted Rate” shall mean, from and after each Rate Change Date (as defined below), a per annum
interest rate that is the sum (rounded, as necessary, to the nearest 1/1000 of 1%) of the Index and the
Margin; provided, however, the Adjusted Rate, in each case, shall never: (w) on the first Rate Change Date,
increase by more than six percentage points higher than the Initial Interest Rate; (x) on each Rate Change
Date subsequent to the first Rate Change Date, change by more than one percentage point (whether higher
or lower) than the Adjusted Rate in effect immediately preceding the Rate Change Date; (y) exceed 11.50%;
or (z) be less than 5.50%, at any time and for the life of the loan (it being understood that this sub-clause
(z), without limiting any provision requiring a higher Interest Rate, shall constitute a minimum Interest Rate
irrespective of other parameters regarding the Adjustable Rate provided by this definition).

“Affiliate” shall mean, as to any Person, any other Person (i) which directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control with, such Person; or (ii) which,
directly or indirectly, beneficially owns or holds ten percent (10%) or more of any class of stock or any other
ownership interest in such Person; or (iii) ten percent (10%) or more of the direct or indirect ownership of
which is beneficially owned or held by such Person; or (iv) which is a member of the family of such Person
or which is a trust or estate, the beneficial owners of which are members of the family of such Person; or
(v) which directly or indirectly is a general partner, controlling shareholder, managing member, officer,
director, trustee or employee of such Person.

“Business Day” shall mean any day other than a Saturday, Sunday, legal holiday or other day on which
commercial banks in New York, New York are authorized or required by law to close. All references in this
Note to a “day” or a “date” shall be to a calendar day unless specifically referenced as a Business Day.

“Closing Date” shall mean the earlier of the date Lender releases any part of the Loan proceeds to
Borrower or the date in which the Security Instrument is recorded in the official records of the county in
which the Property is located.

“Default Rate” shall be the lesser of (i) eighteen percent (18%) and (ii) the maximum amount permitted by
law applicable to Lender.


Secured Promissory Note                                                                                 Page 1
Oregon Form (2019)
112038-0035/146601994.6                                                                          EXHIBIT 7
                                                                                               Page 1 of 12
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 117 of 214




                                                                EXHIBIT 7
                                                              Page 2 of 12
        Case 3:20-cv-01712-HZ             Document 5         Filed 10/05/20       Page 118 of 214

                                                                                  Loan Number


4.      Payment of Principal, Interest and Processing Fee

4.1     Payments.

Except as provided in the following sentence, consecutive monthly installments of principal and interest
each in the amount of Seventy Five Thousand Five hundred Thirty Two and 76/100 Dollars ($75,532.76)
shall be payable on the first (1st) day of each month, commencing on the First Payment Date, subject to
adjustment as set forth in Section 5 hereof, and continuing through the Maturity Date (each, a “Payment
Date”), to Lender at the address set forth above.

On the Maturity Date, all unpaid principal and accrued but unpaid interest shall be due and owing in full.
All interest shall be paid in arrears, except that on the Closing Date, Borrower shall pre-pay all interest that
will accrue from the date of funding through the end of that month. Whenever any payment to be made
under this Note or any other Loan Document shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, unless such next succeeding Business
Day would fall in the next calendar month, in which case such payment be payable on the next preceding
Business Day.

4.2     Interest Accrual. Interest on the outstanding principal balance of this Note shall accrue at an annual
rate equal to the Interest Rate calculated on an Actual/360 Basis. “Actual/360 Basis” shall mean on the
basis of a 360-day year, charged based on the number of actual days elapsed for any whole or partial
month in which interest is being calculated.

4.3     Processing Fee. On or prior to the Closing Date, Borrower shall pay to Lender $2,700.00 as the
“Processing Fee”. The Processing Fee shall be deemed fully earned by Lender upon execution of this
Note. In addition to the Processing Fee, Borrower shall also pay to Lender on or prior to the Closing Date,
a $30.00 wire fee.

4.4      Application of Payments. In the absence of a specific determination by Lender to the contrary, all
payments paid by Borrower to Lender in connection with the obligations of Borrower under this Note and
under the other Loan Documents shall be applied in the following order of priority: (a) to amounts, other
than principal and interest, due to Lender pursuant to this Note or the other Loan Documents; (b) to accrued
but unpaid interest on this Note; and (c) to the unpaid principal balance of this Note.

5.      Interest Rate Change.

Prior to the first Rate Change Date, Borrower will pay interest at a yearly rate of 5.50% (“Initial Interest
Rate”). On the Rate Change Date and on each Rate Change Date thereafter, Lender will determine the
new interest rate and the changed amount of the monthly payments based on the Adjusted Rate. The new
interest rate shall become effective on each Rate Change Date. Borrower shall pay the amount of the new
monthly payment beginning on the first payment date after the Payment Change Date until the amount of
the monthly payment changes again. Lender will provide Borrower with notice of any changes in the amount
of the monthly payment due under this Note. However, if Lender has not provided Borrower with prior
notice of the monthly payment due on any Payment Date, then Borrower will pay on that Payment Date an
amount equal to the monthly payment for which Borrower last received notice. If Lender at any time
determines that Borrower has paid one or more monthly payments in an incorrect amount because of the
preceding sentence, or because Lender has miscalculated the adjustable rate or has otherwise
miscalculated the amount of any monthly payment, then Lender will give notice to Borrower of such
determination. If such determination discloses that Borrower has paid less than the full amount due,
Borrower, within thirty (30) calendar days after receipt of the notice from Lender, will pay to Lender the full
amount of the deficiency. If such determination discloses that Borrower has paid more than the full amount
due, then the amount of the overpayment will be credited to the next payment(s) of principal and interest
due under this Note (or, if an Event of Default has occurred and is continuing, such overpayment will be
credited against any amount owing by Borrower to Lender).


Secured Promissory Note                                                                                  Page 3
Oregon Form (2019)
112038-0035/146601994.6                                                                          EXHIBIT 7
                                                                                               Page 3 of 12
        Case 3:20-cv-01712-HZ             Document 5         Filed 10/05/20        Page 119 of 214

                                                                                  Loan Number


6.      Late Charge; Default Rate; NSF Charges

6.1      Late Charge. If any payment required hereunder is not paid on or before the tenth (10th) calendar
day of the month in which it is due, or the payment is returned to Lender as a result of insufficient funds in
Borrower’s bank account, Borrower shall pay a late or collection charge equal to five percent (5%) of the
amount of such unpaid payment. Borrower acknowledges that Lender will incur additional expenses as a
result of any late payments hereunder, which expenses would be impracticable to quantify, and that
Borrower’s payments under this paragraph are a reasonable estimate of such expenses and do not
constitute a penalty. The foregoing to the contrary notwithstanding, no late or collection charge shall be
payable by Borrower as a result of any delay in the payment of any sum due and payable on the Maturity
Date.

6.2     Default Rate. Commencing upon an Event of Default and continuing until such Event of Default
shall have been cured by Borrower, all sums owing on this Note shall bear interest until paid in full at a rate
per annum equal to the Default Rate.

6.3      Non-Sufficient Funds Charge. Any checks received that are returned to Lender marked for “non-
sufficient funds” shall require payment by Borrower of a NSF fee of $25 or such other amount then charged
by Lender in accordance with applicable law.

7.      Prepayments

7.1       Prepayment Premium. Prepayment of the Loan other than: (i) as provided in Section 4.1 hereof
with respect to the interest pre-paid on the Closing Date; (ii) as a result of application of insurance proceeds
or a condemnation award received by Lender pursuant to the Security Instrument; or (iii) a prepayment
made after January 1, 2025, as long as Lender has not granted forbearance or otherwise altered the
payment schedule during the term of the Loan by written agreement with the Borrower prior to such date
(in a writing signed by an officer of Lender holding a title of Executive Vice President or higher), shall result
in Borrower owing to Lender a prepayment premium detailed as follows:

        (a)      Five percent (5%) of the amount of principal amount of this Note that is then outstanding if
                 the prepayment occurs on or prior to January 1, 2021;

        (b)      Four percent (4%) of the amount of principal amount of this Note that is then outstanding
                 if the prepayment occurs on or prior to January 1, 2022;

        (c)      Three percent (3%) of the amount of principal amount of this Note that is then outstanding
                 if the prepayment occurs on or prior to January 1, 2023;

        (d)      Two percent (2%) of the amount of principal amount of this Note that is then outstanding if
                 the prepayment occurs on or prior to January 1, 2024; and

        (e)      One percent (1%) of the amount of principal amount of this Note that is then outstanding if
                 the prepayment occurs on or prior to January 1, 2025.

7.2     PREPAYMENT WAIVER. BORROWER HEREBY EXPRESSLY WAIVES THE RIGHT TO
PREPAY THE INDEBTEDNESS EVIDENCED HEREBY IN WHOLE OR PART WITHOUT PENALTY, AND
EXPRESSLY AGREES TO PAY THE AMOUNTS REQUIRED HEREIN IN THE EVENT OF AN
ACCELERATION. BORROWER AGREES THAT THE PREPAYMENT CONSIDERATION REQUIRED
HEREIN IS REASONABLE. BORROWER HAS GIVEN INDIVIDUAL WEIGHT TO THE CONSIDERATION
IN THIS TRANSACTION FOR THIS WAIVER AND AGREEMENT. Any such prepayment shall not result
in a reamortization, deferral, postponement, suspension or waiver of any and all other payments due under
this Note. Borrower has initialed this provision of the Note expressly waiving the right to prepay the Note
except as expressly permitted herein.


Secured Promissory Note                                                                                   Page 4
Oregon Form (2019)
112038-0035/146601994.6                                                                           EXHIBIT 7
                                                                                                Page 4 of 12
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 120 of 214




                                                                EXHIBIT 7
                                                              Page 5 of 12
        Case 3:20-cv-01712-HZ            Document 5        Filed 10/05/20       Page 121 of 214

                                                                                Loan Number


9.      Maximum Rate Permitted By Law

Neither this Note nor any of the other Loan Documents may be construed to require the payment or permit
the collection of, in each case, any interest or any late payment charge to be charged to Borrower in excess
of the maximum rate permitted by law applicable to Lender as a federally chartered savings association. If
any such excess interest or late payment charge is provided for under this Note or any of the other Loan
Documents or if this Note or any of the other Loan Documents shall be adjudicated to provide for such
excess, neither Borrower nor Borrower’s successors or assigns shall be obligated to pay such excess, and
the right to demand the payment of any such excess shall be and hereby is waived, and this provision shall
control any other provision of this Note or any of the other Loan Documents. If Lender shall collect amounts
that are deemed to constitute interest and that would increase the effective interest rate to a rate in excess
of the maximum rate permitted by law to be charged to Borrower, all such amounts deemed to constitute
interest in excess of the maximum legal rate shall, upon such determination, at the option of Lender, be
returned to Borrower or credited against the outstanding principal balance of this Note.

10.     Acceleration

If (a) Borrower shall fail to pay when due any sums payable under this Note; (b) Guarantor shall fail to pay
when due all taxes, assessments or other liens or charges against Guarantor related to tax payments,
including, without limitation, each payment due under any payment plan or settlement established with the
Internal Revenue Service, State of Oregon, State of California and State of Washington; (c) Guarantor
fails to provide to Bank, within three Business Days after Bank’s request therefor, evidence in
form and substance satisfactory to Bank of Guarantor’s timely payment of taxes, assessments or
liens or charges related to Guarantor’s tax liability, release of tax liens that have been paid in full,
and Guarantor’s good standing with all tax authorities with jurisdiction over Guarantor and its
assets; (d) any other Event of Default shall occur (taking into account the provisions of Section 14 hereof);
or (e) any other event or condition shall occur which, under the terms of the Security Instrument or any
other Loan Document, gives rise to a right of acceleration of sums owing under this Note, then Lender, at
its sole option, shall have the right to declare all sums owing under this Note immediately due and payable;
provided, however, if the Security Instrument or any other Loan Document provides for the automatic
acceleration of payment of sums owing under this Note, all sums owing under this Note shall be
automatically due and payable in accordance with the terms of the Security Instrument or such other Loan
Document.

11.     Recourse

Borrower shall have full recourse liability to Lender under all of the Loan Documents for the payment of the
Loan and for the performance of all other obligations of Borrower under the Loan Documents.

12.     Disbursement of Loan Proceeds; Limitation of Liability

Borrower hereby authorizes Lender to disburse the proceeds of the Loan, after deducting any and all fees
owed by Borrower to Lender in connection with the Loan to Borrower. With respect to such disbursement,
Borrower understands and agrees that Lender does not accept responsibility for errors, acts or omissions
of others, including, without limitation, the escrow company, other financial institutions, communications
carriers or clearinghouses through which the transfer of Loan proceeds may be made or through which
Lender receives or transmits information, and no such entity shall be deemed Lender’s agent. As a
consequence, Lender shall not be liable to Borrower for any actual (whether direct or indirect),
consequential or punitive damages, whether or not (a) any claim for such damages is based on tort or
contract; or (b) either Lender or Borrower knew or should have known of the likelihood of such damages in
any situation.

13.     Notices.



Secured Promissory Note                                                                                 Page 6
Oregon Form (2019)
112038-0035/146601994.6                                                                         EXHIBIT 7
                                                                                              Page 6 of 12
        Case 3:20-cv-01712-HZ               Document 5         Filed 10/05/20         Page 122 of 214

                                                                                     Loan Number


All notices and other communications that are required or permitted to be given to a party under this Note
shall be in writing and shall be sent to such party, either by personal delivery, by overnight delivery service,
or by certified first-class mail, return receipt requested. All notices and other communications shall include
reference to Lender’s loan number. Any party may change its address for notice hereunder to any other
location within the continental United States by giving thirty (30) days’ notice to the other parties in the
manner set forth above. All such notices and communications shall be effective upon receipt, or in the case
of notice via certified first-class mail, return receipt requested, upon the earlier of (i) receipt or (ii) five days
of mailing.

The initial addresses of the parties shall be:

                               LENDER:
                               Axos Bank
                               9205 West Russell Rd., Suite 400
                               Las Vegas, NV 89148
                               Attn: Loan Servicing

                               WITH A COPY TO:
                               Axos Bank
                               4350 La Jolla Village Drive, Suite 100
                               San Diego, CA 92122
                               Attn: Legal Department


                               BORROWER:
                               Shilo Inn, Seaside Oceanfront, LLC
                               11707 NE Airport Way
                               Portland, OR 97220
                               Attn: Mark S. Hemstreet

14.      Non-Trustor Borrower

If any Borrower is not also a trustor under the Security Instrument, such Borrower hereby makes all
representations and warranties in favor of Lender contained in Article 5 of the Security Instrument, all
covenants contained in Sections 6.4, 6.5, 6.6, 6.7, 6.23, 6.24 of the Security Instrument, and all indemnities
in favor of Lender contained in Section 6.18 of the Security Instrument, jointly and severally with the trustor.
In addition, if any Borrower is not also a trustor under the Security Instrument, any reference to the Trustor
in the description of the Events of Default thereunder shall also be deemed to reference any such Borrower.

15.      Debt Service Coverage Ratio

Until the Loan is repaid in full, the NOI Debt Service Coverage Ratio shall not fall below 1.30:1.00, as may
be determined by Lender in its sole discretion, at Borrower’s sole cost and expense, from time to time.
Borrower shall reimburse Lender its costs and expenses in determining the foregoing within ten (10)
business days of Lender’s written request. The “NOI Debt Service Coverage Ratio” shall mean, as of any
date, the ratio calculated by Lender of (i) the Net Operating Income with respect to any period to (ii) the
Debt Service with respect to such period. The “Net Operating Income” shall mean the difference between
Approved Income and Approved Expenses. “Approved Expenses” shall mean, as determined by Lender,
for the relevant period, the greater of (a) all expenses to be incurred by Borrower (determined on the actual
basis of accounting) in connection with the operation of the Property and (b) the expenses of the Property
as reflected in the appraisal received by Lender in connection with the Loan subject to any adjustment
thereto made by Lender in connection with its underwriting of the Loan). “Approved Income” shall mean
as determined by Lender, for the relevant period, the lesser of (a) the income, revenue and other receipts
to be received by Borrower under the Leases in connection with the operation of the Property in the ordinary
course of business (and excluding any extraordinary income or receipts, refundable deposits, lease

Secured Promissory Note                                                                                       Page 7
Oregon Form (2019)
112038-0035/146601994.6                                                                               EXHIBIT 7
                                                                                                    Page 7 of 12
        Case 3:20-cv-01712-HZ             Document 5         Filed 10/05/20        Page 123 of 214

                                                                                  Loan Number


termination payments, principal or interest received by Borrower with respect to loans to tenants and fees
and reimbursements for work performed by Borrower for tenants), less an appropriate market rate for
vacancy and collection loss, (b) the effective gross income from the operation of the Property as reflected
in the appraisal received by Lender in connection with the Loan (subject to any adjustment thereto made
by Lender in connection with its underwriting of the Loan), in either case reduced by the amount of any free
rent or other tenant concessions under the leases then in effect with respect to the Property. “Debt Service”
shall mean, with respect to any particular period, the scheduled principal and interest payments due under
the Note in such period.

16.     Assignment

This Note may be freely transferred and assigned by Lender, its successors, endorsees and assigns.
Borrower’s ability to assign, delegate, or otherwise, directly or indirectly, transfer its rights or obligations
with respect to, in each case, its indebtedness, duties under the Loan Documents, or to be released from
liability under this Note as a result of such an assignment, delegation, or other transfer shall be governed,
in each case, by Section 6.14 of the Security Instrument regarding the “Transfer” of the trustor’s interest
therein (it being understood that “Transfer” has the meaning ascribed to it in Section 6.14.1 of the Security
Instrument). The Borrower shall not “Transfer” its interest under any of the Loan Documents in violation of
the provisions of Section 6.14 of the Security Instrument, such provisions being construed for the purposes
of this Section of the Note as if the Borrower hereunder were the trustor under the Security Instrument. Any
“Transfer” by the Borrower of its interest under any of the Loan Documents contrary to this provision shall
be null and void ab initio. For clarity in construing these provisions, the trustor under the Security Instrument
is referred to as “Borrower” in the text of the Security Instrument.

17.     Brokers and Financial Advisors

Borrower hereby represents that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the Loan other than Colliers International and Tower Capital
LLC (“Broker”) whose fees shall be paid by Borrower pursuant to a separate agreement. Borrower shall
indemnify and hold Lender harmless from and against any and all claims, liabilities, costs and expenses
(including attorneys’ fees, whether incurred in connection with enforcing this indemnity or defending claims
of third parties) of any kind in any way relating to or arising from a claim by any Person (including Broker)
that such Person acted on behalf of Borrower in connection with the transactions contemplated herein. The
provisions of this Section shall survive the expiration and termination of this Note and the repayment of this
Note and satisfaction of all of its monetary and nonmonetary obligations set forth under the Loan
Documents.

18.     Compliance With Laws

Borrower hereby represents, warrants and covenants that:

18.1     Neither Borrower nor Guarantor nor any of their respective Affiliates is or will be a Person (a) that
is listed in the Annex to, or is otherwise subject to the provisions of, Executive Order 13224 issued on
September 24, 2001 (“EO13224”), (b) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically Designated National and Blocked
Persons,” (c) who commits, threatens to commit or supports “terrorism,” as defined in EO13224, or (d) who
is otherwise affiliated with any entity or Person listed above (any and all parties or Persons described in
subparts (a) through (d) above are herein referred to as a “Prohibited Person”). Neither Borrower nor
Guarantor nor any of their respective Affiliates will knowingly (i) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person, including, but not limited to, the making or receiving of
any contribution of funds, goods, or services to or for the benefit of a Prohibited Person, or (ii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in EO13224. Borrower shall deliver (from time to time)
to Lender any such certification or other evidence as may be requested by Lender in its sole and absolute
discretion, confirming each such representation.

Secured Promissory Note                                                                                   Page 8
Oregon Form (2019)
112038-0035/146601994.6                                                                           EXHIBIT 7
                                                                                                Page 8 of 12
        Case 3:20-cv-01712-HZ             Document 5         Filed 10/05/20        Page 124 of 214

                                                                                  Loan Number


18.2    Neither Borrower nor Guarantor, nor to the knowledge of Borrower, any agent or other Person
acting on behalf of the Borrower or Guarantor, has (a) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to foreign or domestic political activity,
(b) made any unlawful payment to foreign or domestic government officials or employees or to any foreign
or domestic political parties or campaigns from corporate funds, (c) failed to disclose fully any contribution
made by Borrower or Guarantor (or made by any Person acting on its behalf of which Borrower or Guarantor
is aware) which is in violation of law, or (d) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et seq.), as amended (“FCPA”). Each of Borrower
and Guarantor shall cause any agent or other Person acting on its behalf to comply with the FCPA, including
maintaining and complying with all policies and procedures to ensure compliance with this act.

19.     General Provisions

19.1     Joint and Several Liability. If this Note is executed by more than one Person or entity as Borrower,
the obligations of each such Person or entity shall be joint and several. No Person or entity shall be a mere
accommodation maker, but each shall be primarily and directly liable hereunder.

19.2     Waiver of Presentment. Except as otherwise provided in any other Loan Document, Borrower
hereby waives presentment, demand, notice of dishonor, notice of default or delinquency, notice of
acceleration, notice of nonpayment, notice of costs, expenses or losses and interest thereon, and notice of
interest on interest and late charges.

19.3    Delay in Enforcement. No previous waiver or failure or delay by Lender in acting with respect to
the terms of this Note or the Security Instrument shall constitute a waiver of any breach, default or failure
of condition under this Note, the Security Instrument or the obligations evidenced or secured thereby. A
waiver of any term of this Note, the Security Instrument or of any of the obligations evidenced or secured
thereby must be made in writing signed by Lender, shall be limited to the express terms of such waiver,
and shall not constitute a waiver of any subsequent obligation of Borrower. The acceptance at any time by
Lender of any past due amount shall not be deemed to be a waiver of the right to require prompt payment
when due of any other amounts then or thereafter due and payable.

19.4     Time of the Essence. Time is of the essence with respect to all Borrower’s obligations hereunder
involving: (i) the payment of money and (ii) providing notice to Lender.

19.5    Governing Law. This Note and the other Loan Documents shall be governed by and construed
under the internal laws of the State of Oregon, except to the extent preempted by federal laws.

19.6      Consent to Jurisdiction. Borrower irrevocably submits to the jurisdiction of: (a) any state or federal
court sitting in the State of Oregon over any suit, action, or proceeding, brought by Borrower against Lender,
arising out of or relating to this Note or the Loan evidenced hereby; (b) any state or federal court sitting in
the state where the Property is located or the state in which Borrower’s principal place of business is located
over any suit, action or proceeding, brought by Lender against Borrower, arising out of or relating to this
Note or the Loan evidenced hereby; and (c) any state court sitting in the county of the state where the
Property is located over any suit, action, or proceeding, brought by Lender to exercise its STATUTORY
POWER OF SALE under the Security Instrument or any action brought by Lender to enforce its rights with
respect to the Property. Borrower irrevocably waives, to the fullest extent permitted by law, any objection
that Borrower may now or hereafter have to the laying of venue of any such suit, action, or proceeding
brought in any such court and any claim that any such suit, action, or proceeding brought in any such court
has been brought in an inconvenient forum.

19.7    Heirs, Successors and Assigns.

         (a)      All of the terms, covenants, conditions and indemnities of Borrower contained in this Note
and the other Loan Documents shall be binding upon the heirs, successors and assigns of Borrower and
shall inure to the benefit of the successors, indorsees and assigns of Lender. The foregoing sentence shall

Secured Promissory Note                                                                                   Page 9
Oregon Form (2019)
112038-0035/146601994.6                                                                           EXHIBIT 7
                                                                                                Page 9 of 12
        Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20        Page 125 of 214

                                                                                     Loan Number


not be construed to permit Borrower to assign the Loan or otherwise directly or indirectly transfer its interest
therein contrary to Section 14 hereof.

          (b)    Lender may assign its right, title, and interest in any or all of the Secured Obligations (as
defined in the Security Instrument) arising under this Note to any Person and any such assignee shall
succeed to all of Lender’s rights with respect thereto. Upon such assignment, Lender shall be released
from all responsibility for the Collateral (as defined in the Security Instrument) to the extent same is assigned
to any transferee. Lender may from time to time sell or otherwise grant participations in any of the Secured
Obligations (as defined in the Security Instrument) and the holder of any such participation shall, subject to
the terms of any agreement between Lender and such holder, be entitled to the same benefits as Lender
with respect to any security for the Secured Obligations (as defined in the Security Instrument) in which
such holder is a participant.

19.8      Severability. If any term of this Note, or the application thereof to any Person or circumstances
shall, to any extent, be invalid or unenforceable, the remainder of this Note, or the application of such term
to Persons or circumstances other than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Note shall be valid and enforceable to the fullest extent permitted by law.

19.9    Further Assurances. Borrower shall, upon demand by Lender, execute, acknowledge (if
appropriate) and deliver any and all documents and instruments and do or cause to be done all further acts
reasonably necessary or appropriate to effectuate the provisions hereof.

19.10 Attorneys’ Fees. In the event it is necessary for Lender to retain the services of an attorney or any
other party to enforce or to commence any legal action to enforce the terms of this Note, the Security
Instrument, or any of the other Loan Documents, or any portion hereof or thereof, Borrower agrees to pay
to Lender, in addition to damages or other relief, any and all costs and expenses incurred in connection
therewith.

19.11 Disclaimers. The relationship of Borrower and Lender under this Note and the other Loan
Documents is, and shall at all times remain, solely that of borrower and lender; and Lender neither
undertakes nor assumes any responsibility or duty to Borrower or to any third party with respect to the
Property. Notwithstanding any other provisions of this Note and the other Loan Documents: (i) Lender is
not, and shall not be construed to be, a partner, joint venturer, member, alter ego, manager, controlling
Person or other business associate or participant of any kind of Borrower, and Lender does not intend to
ever assume such status; (ii) Lender’s activities in connection with this Note and the other Loan Documents
shall not be outside the scope of activities of a lender of money, and Lender does not intend to ever assume
any responsibility to any Person for the quality, suitability, safety or condition of the Property; and (iii) Lender
shall not be deemed responsible for or a participant in any acts, omissions or decisions of Borrower.

19.12 Separate and Community Property. Any married Person who executes this Note or any other Loan
Document as a Borrower agrees that any money judgment which Lender obtains pursuant to the terms of
this Note or any other Loan Document may be collected by execution upon any separate property or
community property, in each case, of that Person.

19.13 Integration; Interpretation. The Loan Documents contain or expressly incorporate by reference the
entire agreement of the parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference in any of the Loan Documents to the Property shall
include all or any part of the Property. Any reference to the Loan Documents includes any amendments,
renewals or extensions now or hereafter approved by Lender in writing.

19.14 Commercial Purpose. Borrower represents that the indebtedness evidenced by the Note is being
incurred by Borrower solely for the purpose of carrying on a business or commercial enterprise, and not for
personal, family or household purposes.


Secured Promissory Note                                                                                     Page 10
Oregon Form (2019)
112038-0035/146601994.6                                                                             EXHIBIT 7
                                                                                                 Page 10 of 12
        Case 3:20-cv-01712-HZ             Document 5         Filed 10/05/20       Page 126 of 214

                                                                                  Loan Number


20.     WAIVER OF RIGHT TO JURY TRIAL.

BORROWER HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY ANY
APPLICABLE LAWS, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION (1) ARISING UNDER THIS NOTE OR ANY OTHER LOAN, DOCUMENT (2) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO
OR ANY OF THEM WITH RESPECT TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.
BORROWER HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY. NOTWITHSTANDING
THE FOREGOING TO THE CONTRARY, IN THE EVENT THAT THE JURY TRIAL WAIVER CONTAINED
HEREIN SHALL BE HELD OR DEEMED TO BE UNENFORCEABLE, BORROWER HEREBY
EXPRESSLY AGREES TO SUBMIT TO JUDICIAL REFERENCE ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING HEREUNDER FOR WHICH A JURY TRIAL WOULD OTHERWISE BE
APPLICABLE OR AVAILABLE. PURSUANT TO SUCH JUDICIAL REFERENCE, BORROWER AGREES
TO THE APPOINTMENT OF A SINGLE REFEREE AND SHALL USE ITS BEST EFFORTS TO AGREE
ON THE SELECTION OF A REFEREE WITH LENDER. IF THE PARTIES ARE UNABLE TO AGREE ON
A SINGLE REFEREE, A REFEREE SHALL BE APPOINTED BY THE COURT TO HEAR ANY DISPUTES
HEREUNDER IN LIEU OF ANY SUCH JURY TRIAL. BORROWER ACKNOWLEDGES AND AGREES
THAT THE APPOINTED REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES IN THE
APPLICABLE ACTION OR PROCEEDING, WHETHER OF FACT OR LAW, AND SHALL REPORT A
STATEMENT OF DECISION THEREON; PROVIDED, HOWEVER, THAT ANY MATTERS WHICH
WOULD NOT OTHERWISE BE THE SUBJECT OF A JURY TRIAL WILL BE UNAFFECTED BY THIS
WAIVER AND THE AGREEMENTS CONTAINED HEREIN. BORROWER HEREBY AGREES THAT THE
PROVISIONS CONTAINED HEREIN HAVE BEEN FAIRLY NEGOTIATED ON AN ARM’S-LENGTH BASIS
AND HAS BEEN AFFORDED THE OPPORTUNITY TO HAVE ITS LEGAL COUNSEL CONSENT TO THE
MATTERS CONTAINED HEREIN.

21.        PATRIOT ACT. Lender hereby notifies Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies Borrower, which information includes
the name and address of Borrower and other information that will allow Lender to identify Borrower in
accordance with the Patriot Act. Borrower will provide such information promptly upon the request of Lender.

22.   STATUTORY NOTICE. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY
BY BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY LENDER TO BE ENFORCEABLE.



                                      [SIGNATURE PAGE FOLLOWS]




Secured Promissory Note                                                                                  Page 11
Oregon Form (2019)
112038-0035/146601994.6                                                                          EXHIBIT 7
                                                                                              Page 11 of 12
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 127 of 214




                                                               EXHIBIT 7
                                                            Page 12 of 12
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 128 of 214




                                                                 EXHIBIT 8
                                                               Page 1 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 129 of 214




                                                                 EXHIBIT 8
                                                               Page 2 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 130 of 214




                                                                 EXHIBIT 8
                                                               Page 3 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 131 of 214




                                                                 EXHIBIT 8
                                                               Page 4 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 132 of 214




                                                                 EXHIBIT 8
                                                               Page 5 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 133 of 214




                                                                 EXHIBIT 8
                                                               Page 6 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 134 of 214




                                                                 EXHIBIT 8
                                                               Page 7 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 135 of 214




                                                                 EXHIBIT 8
                                                               Page 8 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 136 of 214




                                                                 EXHIBIT 8
                                                               Page 9 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 137 of 214




                                                                 EXHIBIT 8
                                                              Page 10 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 138 of 214




                                                                 EXHIBIT 8
                                                              Page 11 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 139 of 214




                                                                 EXHIBIT 8
                                                              Page 12 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 140 of 214




                                                                 EXHIBIT 8
                                                              Page 13 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 141 of 214




                                                                 EXHIBIT 8
                                                              Page 14 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 142 of 214




                                                                 EXHIBIT 8
                                                              Page 15 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 143 of 214




                                                                 EXHIBIT 8
                                                              Page 16 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 144 of 214




                                                                 EXHIBIT 8
                                                              Page 17 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 145 of 214




                                                                 EXHIBIT 8
                                                              Page 18 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 146 of 214




                                                                 EXHIBIT 8
                                                              Page 19 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 147 of 214




                                                                 EXHIBIT 8
                                                              Page 20 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 148 of 214




                                                                 EXHIBIT 8
                                                              Page 21 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 149 of 214




                                                                 EXHIBIT 8
                                                              Page 22 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 150 of 214




                                                                 EXHIBIT 8
                                                              Page 23 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 151 of 214




                                                                 EXHIBIT 8
                                                              Page 24 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 152 of 214




                                                                 EXHIBIT 8
                                                              Page 25 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 153 of 214




                                                                 EXHIBIT 8
                                                              Page 26 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 154 of 214




                                                                 EXHIBIT 8
                                                              Page 27 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 155 of 214




                                                                 EXHIBIT 8
                                                              Page 28 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 156 of 214




                                                                 EXHIBIT 8
                                                              Page 29 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 157 of 214




                                                                 EXHIBIT 8
                                                              Page 30 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 158 of 214




                                                                 EXHIBIT 8
                                                              Page 31 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 159 of 214




                                                                 EXHIBIT 8
                                                              Page 32 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 160 of 214




                                                                 EXHIBIT 8
                                                              Page 33 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 161 of 214




                                                                 EXHIBIT 8
                                                              Page 34 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 162 of 214




                                                                 EXHIBIT 8
                                                              Page 35 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 163 of 214




                                                                 EXHIBIT 8
                                                              Page 36 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 164 of 214




                                                                 EXHIBIT 8
                                                              Page 37 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 165 of 214




                                                                 EXHIBIT 8
                                                              Page 38 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 166 of 214




                                                                 EXHIBIT 8
                                                              Page 39 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 167 of 214




                                                                 EXHIBIT 8
                                                              Page 40 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 168 of 214




                                                                 EXHIBIT 8
                                                              Page 41 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 169 of 214




                                                                 EXHIBIT 8
                                                              Page 42 of 42
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 170 of 214




                                                                  EXHIBIT 9
                                                                 Page 1 of 5
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 171 of 214




                                                                  EXHIBIT 9
                                                                 Page 2 of 5
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 172 of 214




                                                                  EXHIBIT 9
                                                                 Page 3 of 5
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 173 of 214




                                                                  EXHIBIT 9
                                                                 Page 4 of 5
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 174 of 214




                                                                  EXHIBIT 9
                                                                 Page 5 of 5
        Case 3:20-cv-01712-HZ           Document 5        Filed 10/05/20       Page 175 of 214




                                              GUARANTY

        This GUARANTY (this “Guaranty”), dated as of December 16, 2019, made by MARK S.
HEMSTREET, having an address at 11707 NE Airport Way, Portland, OR 97220 (“Guarantor”),
in favor of AXOS BANK™, a federally chartered savings association (together with its successors
and assigns, hereinafter referred to as “Lender”), having an address of 4350 La Jolla Village
Drive, Suite 100, San Diego, California 92122.

                                            R E C I T A L S:

       A.     Pursuant to that certain Secured Promissory Note dated as of the date hereof (as
the same may be amended, modified, supplemented or replaced from time to time, the “Note”)
between SHILO INN, SEASIDE OCEANFRONT, LLC, an Oregon limited liability company
(“Borrower”) and Lender, Lender has agreed to make a loan (the “Loan”) to Borrower in an
aggregate principal amount not to exceed $12,300,000.00, subject to the terms and conditions of
the Note;

       B.    As a condition to Lender’s making the Loan, Lender is requiring that Guarantor
execute and deliver to Lender this Guaranty; and

       C.     Guarantor hereby acknowledges that Guarantor will materially benefit from
Lender’s agreeing to make the Loan;

       NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan pursuant to
the Note, Guarantor hereby agrees, covenants, represents and warrants to Lender as follows:

        1.       Definitions.

             (a)     All capitalized terms used and not defined herein shall have the respective
meanings given such terms in the Note.

                 (b)    The term “Guaranteed Obligations” means: (a) all indebtedness and
obligations, of any nature whatsoever, of the Borrower under the Note and other Loan Documents
and any and all extensions, renewals, substitutions, replacements, and modifications thereof,
whether now in existence or hereafter created, including, without limitation, (i) all principal of and
interest on the Note, and (ii) all fees, charges, costs, and other amounts payable by Borrower
under the Note and the other Loan Documents; (b) the payment and performance of all obligations
of Borrower under each Loan Document; and (c) all costs and expenses, including reasonable
fees and out of pocket expenses of attorneys and expert witnesses, incurred by Lender in
enforcing its rights under this Guaranty, the Security Instrument, and any other Loan Document.

                (c)     The term “Governmental Authority” means, collectively (a) the United
States; (b) the state, county, city, and any other political subdivision of the jurisdiction in which
the Property is located; (c) all other governmental or quasi-governmental authorities, boards,
bureaus, agencies, commissions, departments, administrative tribunals, and other
instrumentalities or authorities including, without limitation all judicial authorities and public utilities
having or exercising jurisdiction over Borrower or the Property.




                                                     1
Oregon Form (2019)
112038-0035/146601995.2
                                                                                             EXHIBIT 10
                                                                                            Page 1 of 10
        Case 3:20-cv-01712-HZ          Document 5      Filed 10/05/20     Page 176 of 214




        2.       Guaranty.

               (a)     Guarantor hereby irrevocably, absolutely and unconditionally guarantees
to Lender the full, prompt and complete payment when due of the Guaranteed Obligations.

            (b)     All sums payable to Lender under this Guaranty shall be payable on
demand and without reduction for any offset, claim, counterclaim or defense.

                (c)     Guarantor hereby agrees to indemnify, defend and save harmless Lender
from and against any and all costs, losses, liabilities, claims, causes of action, expenses and
damages, including reasonable attorneys’ fees and disbursements, which Lender may suffer or
which otherwise may arise by reason of Borrower’s failure to pay any of the Guaranteed
Obligations when due, irrespective of whether such costs, losses, liabilities, claims, causes of
action, expenses or damages are incurred by Lender prior or subsequent to (i) Lender’s declaring
the unpaid principal, interest and other sums evidenced or secured by the Loan Documents to be
due and payable, (ii) the commencement or completion of a judicial or non-judicial foreclosure of
the Security Instrument or (iii) the conveyance of all or any portion of the Property by deed-in-lieu
of foreclosure.

              (d)      Guarantor agrees that no portion of any sums applied (other than sums
received from Guarantor in full or partial satisfaction of its obligations hereunder), from time to
time, in reduction of the Loan shall be deemed to have been applied in reduction of the
Guaranteed Obligations until such time as the Loan has been paid in full, or Guarantor shall have
made the full payment required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Loan to be deemed satisfied.

             (e)    Notwithstanding anything to the contrary herein or in the other Loan
Documents, this Guaranty is and shall remain unsecured.

        3.      Representations and Warranties. Guarantor hereby represents and warrants to
Lender as follows (which representations and warranties shall be given as of the date hereof and
shall survive the execution and delivery of this Guaranty):

                 (a)      Execution.   This Guaranty has been duly executed and delivered by
Guarantor.

                (b)     Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally.

                (c)     No Violation. The execution, delivery and performance by Guarantor of
its obligations under this Guaranty do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other instrumentality applicable
to Guarantor, or result in a breach of any of the terms, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of any mortgage, lien, charge or encumbrance
of any nature whatsoever upon any of the assets of Guarantor pursuant to the terms of any
mortgage, indenture, agreement, trust instrument, or other instrument to which Guarantor is a
party or by which it or any of its properties is bound. Guarantor is not in default under any other
guaranty which it has provided to Lender.


                                                 2
Oregon Form (2019)
112038-0035/146601995.2
                                                                                       EXHIBIT 10
                                                                                      Page 2 of 10
        Case 3:20-cv-01712-HZ          Document 5        Filed 10/05/20      Page 177 of 214




               (d)     No Litigation. There are no actions, suits or proceedings at law or at
equity, pending or, to Guarantor’s best knowledge, threatened against or affecting Guarantor or
which involve or might involve the validity or enforceability of this Guaranty or which might
materially adversely affect the financial condition of Guarantor or the ability of Guarantor to
perform any of its obligations under this Guaranty. Guarantor is not in default beyond any
applicable grace or cure period with respect to any order, writ, injunction, decree or demand of
any Governmental Authority which might materially adversely affect the financial condition of
Guarantor or the ability of Guarantor to perform any of its obligations under this Guaranty.

               (e)    Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities (collectively, the
“Consents”) that are required in connection with the valid execution, delivery and performance
by Guarantor of this Guaranty have been obtained and Guarantor agrees that all Consents
required in connection with the carrying out or performance of any of Guarantor’s obligations
under this Guaranty will be obtained when required.

               (f)     Financial Statements and Other Information. All financial statements of
Guarantor heretofore delivered to Lender are true and correct in all material respects and fairly
present the financial condition of Guarantor as of the respective dates thereof, and no materially
adverse change has occurred in the financial conditions reflected therein since the respective
dates thereof. None of the aforesaid financial statements or any certificate or statement furnished
to Lender by or on behalf of Guarantor in connection with the transactions contemplated hereby,
and none of the representations and warranties in this Guaranty contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading. Guarantor is not insolvent within the meaning of the
United States Bankruptcy Code or any other applicable law, code or regulation and the execution,
delivery and performance of this Guaranty will not render Guarantor insolvent.

              (g)      Consideration. Guarantor is the owner, directly or indirectly, of certain
legal and beneficial equity interests in Borrower.

        4.       Financial and Tax Reporting.

                (a)     Financial Reporting. Guarantor shall from time to time, upon request by
Lender, deliver to Lender such financial statements as Lender may reasonably require, including
as applicable as determined by Lender, a balance sheet, an income and expense statement, a
personal financial statement including schedule of real estate and a statement of financial affairs,
all in form and content acceptable to Lender. Guarantor shall also furnish to Lender complete
copies of all federal and state income tax returns (including accompanying schedules and related
K-1’s) filed by Guarantor within thirty (30) days after filing (provided that if returns are not filed on
time then a copy of any applicable extension filings shall be made available for delivery to Lender
upon Lender’s request as provided above within thirty (30) days after the extension filing due
date). Upon request by Lender, all such tax returns must be prepared by an independent certified
public accountant or attorney. Each of the statements, schedules, documents, items and reports
required by this paragraph shall be certified to be complete and accurate by Guarantor (or for an
entity Guarantor, an individual having authority to bind Guarantor), and shall be in such form and
contain such detail as Lender may reasonably require. Lender may at Lender’s discretion require
that any statements, schedules or reports be audited at Borrower’s expense by independent
certified public accountants acceptable to Lender. Guarantor acknowledges and agrees that (a)
the reporting requirements of this paragraph apply to each Guarantor if more than one Guarantor
is executing this Guaranty, and (b) that failure of any Guarantor to provide financial statements,

                                                   3
Oregon Form (2019)
112038-0035/146601995.2
                                                                                          EXHIBIT 10
                                                                                         Page 3 of 10
        Case 3:20-cv-01712-HZ          Document 5       Filed 10/05/20     Page 178 of 214




information, documents or tax returns required by this paragraph within thirty (30) days of request
by Lender shall constitute a material Event of Default under the Loan. Guarantor acknowledges
and agrees that Lender may from time to time (i) verify and re-verify any information contained in
Borrower’s application for the Loan, (ii) order additional credit reports from any credit reporting
agency with respect to Borrower and Guarantor, and (iii) report Borrower’s and Guarantor’s
name(s), account information and payment history to any credit reporting agency.

               (b)    Tax Reporting. Guarantor pay when due all taxes, assessments and other
liens and charges against Guarantor related to tax payments, including, without limitation, each
payment due under any payment plan or settlement established with the Internal Revenue
Service, State of Oregon, State of California and State of Washington. Guarantor shall provide
to Lender, within three Business Days after Lender’s request therefor, evidence in form and
substance satisfactory to Lender of Guarantor’s timely payment of taxes, assessments or liens or
charges related to Guarantor’s tax liability, release of tax liens that have been paid in full, and
Guarantor’s good standing with all tax authorities with jurisdiction over Guarantor and its assets.

        5.       Unconditional Character of Obligations of Guarantor.

                (a)     The obligations of Guarantor hereunder shall be irrevocable, absolute and
unconditional, irrespective of the validity, regularity or enforceability, in whole or in part, of the
other Loan Documents or any provision thereof, or the absence of any action to enforce the same,
any waiver or consent with respect to any provision thereof, the recovery of any judgment against
Borrower, Guarantor or any other Person or any action to enforce the same, any failure or delay
in the enforcement of the obligations of Borrower under the other Loan Documents or Guarantor
under this Guaranty, or any setoff, counterclaim, and irrespective of any other circumstances
which might otherwise limit recourse against Guarantor by Lender or constitute a legal or
equitable discharge or defense of a guarantor or surety. Lender may enforce the obligations of
Guarantor under this Guaranty by a proceeding at law, in equity or otherwise, independent of any
loan foreclosure or similar proceeding or any deficiency action against Borrower or any other
Person at any time, either before or after an action against the Property or any part thereof,
Borrower or any other Person. This Guaranty is a guaranty of payment and performance and
not merely a guaranty of collection. Guarantor waives diligence, notice of acceptance of this
Guaranty, filing of claims with any court, any proceeding to enforce any provision of any other
Loan Document, against Guarantor, Borrower or any other Person, any right to require a
proceeding first against Borrower or any other Person, or to exhaust any security (including,
without limitation, the Property) for the performance of the Guaranteed Obligations or any other
obligations of Borrower or any other Person, or any protest, presentment, notice of default or other
notice or demand whatsoever (except to the extent expressly provided to the contrary in this
Guaranty).

               (b)    The obligations of Guarantor under this Guaranty, and the rights of Lender
to enforce the same by proceedings, whether by action at law, suit in equity or otherwise, shall
not be in any way affected by any of the following:

                         (i)     any    insolvency,    bankruptcy,      liquidation,  reorganization,
                 readjustment, composition, dissolution, receivership, conservatorship, winding up
                 or other similar proceeding involving or affecting Borrower, the Property or any part
                 thereof, Guarantor or any other Person;




                                                   4
Oregon Form (2019)
112038-0035/146601995.2
                                                                                        EXHIBIT 10
                                                                                       Page 4 of 10
        Case 3:20-cv-01712-HZ           Document 5       Filed 10/05/20     Page 179 of 214




                         (ii)     any failure by Lender or any other Person, whether or not without
                 fault on its part, to perform or comply with any of the terms of the Note, or any other
                 Loan Documents, or any document or instrument relating thereto;

                         (iii)   the sale, transfer or conveyance of the Property or any interest
                 therein to any Person, whether now or hereafter having or acquiring an interest in
                 the Property or any interest therein and whether or not pursuant to any foreclosure,
                 trustee sale or similar proceeding against Borrower or the Property or any interest
                 therein;

                       (iv)    the conveyance to Lender, any Affiliate of Lender or Lender’s
                 nominee of the Property or any interest therein by a deed-in-lieu of foreclosure;

                         (v)    the release of Borrower or any other Person from the performance
                 or observance of any of the agreements, covenants, terms or conditions contained
                 in any of the Loan Documents by operation of law or otherwise; or

                       (vi)  the release in whole or in part of any collateral for any or all
                 Guaranteed Obligations or for the Loan or any portion thereof.

                (c)     Except as otherwise specifically provided in this Guaranty, Guarantor
hereby expressly and irrevocably waives all defenses in an action brought by Lender to enforce
this Guaranty based on claims of waiver, release, surrender, alteration or compromise and all
setoffs, reductions, or impairments, whether arising hereunder or otherwise.

               (d)     Lender may deal with Borrower and Affiliates of Borrower in the same
manner and as freely as if this Guaranty did not exist and shall be entitled, among other things,
to grant Borrower or any other Person such extension or extensions of time to perform any act or
acts as may be deemed advisable by Lender, at any time and from time to time, without
terminating, affecting or impairing the validity of this Guaranty or the obligations of Guarantor
hereunder.

                (e)      No compromise, alteration, amendment, modification, extension, renewal,
release or other change of, or waiver, consent, delay, omission, failure to act or other action with
respect to, any liability or obligation under or with respect to, or of any of the terms, covenants or
conditions of, the Loan Documents shall in any way alter, impair or affect any of the obligations
of Guarantor hereunder, and Guarantor agrees that if any Loan Document are modified with
Lender’s consent, the Guaranteed Obligations shall automatically be deemed modified to include
such modifications.

                (f)    Lender may proceed to protect and enforce any or all of its rights under this
Guaranty by suit in equity or action at law, whether for the specific performance of any covenants
or agreements contained in this Guaranty or otherwise, or to take any action authorized or
permitted under applicable law, and shall be entitled to require and enforce the performance of
all acts and things required to be performed hereunder by Guarantor. Each and every remedy of
Lender shall, to the extent permitted by law, be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.

              (g)    No waiver shall be deemed to have been made by Lender of any rights
hereunder unless the same shall be in writing and signed by Lender, and any such waiver shall


                                                   5
Oregon Form (2019)
112038-0035/146601995.2
                                                                                          EXHIBIT 10
                                                                                         Page 5 of 10
        Case 3:20-cv-01712-HZ           Document 5     Filed 10/05/20     Page 180 of 214




be a waiver only with respect to the specific matter involved and shall in no way impair the rights
of Lender or the obligations of Guarantor to Lender in any other respect or at any other time.

               (h)   At the option of Lender, Guarantor may be joined in any action or
proceeding commenced by Lender against Borrower in connection with or based upon any other
Loan Documents and recovery may be had against Guarantor in such action or proceeding or in
any independent action or proceeding against Guarantor to the extent of Guarantor’s liability
hereunder, without any requirement that Lender first assert, prosecute or exhaust any remedy or
claim against Borrower or any other Person, or any security for the obligations of Borrower or any
other Person.

               (i)     Guarantor agrees that this Guaranty shall continue to be effective or shall
be reinstated, as the case may be, if at any time any payment is made by Borrower or Guarantor
to Lender and such payment is rescinded or must otherwise be returned by Lender (as determined
by Lender in its sole and absolute discretion) upon insolvency, bankruptcy, liquidation,
reorganization, readjustment, composition, dissolution, receivership, conservatorship, winding up
or other similar proceeding involving or affecting Borrower or Guarantor, all as though such
payment had not been made.

                (j)     In the event that Guarantor shall advance or become obligated to pay any
sums under this Guaranty or in connection with the Guaranteed Obligations or in the event that
for any reason whatsoever Borrower or any subsequent owner of the Property or any part thereof
is now, or shall hereafter become, indebted to Guarantor, Guarantor agrees that (i) the amount of
such sums and of such indebtedness and all interest thereon shall at all times be subordinate as
to lien, the time of payment and in all other respects to all sums, including unpaid principal and
interest and other amounts, at any time owed to Lender under the Loan Documents, and (ii)
Guarantor shall not be entitled to enforce or receive payment thereof until all principal, interest
and other sums due pursuant to the Loan Documents have been paid in full. Nothing herein
contained is intended or shall be construed to give Guarantor any right of subrogation in or under
the Loan Documents or any right to participate in any way therein, or in the right, title or interest
of Lender in or to any collateral for the Loan, notwithstanding any payments made by Guarantor
under this Guaranty, until the actual and irrevocable receipt by Lender of payment in full of all
principal, interest and other sums due with respect to the Loan or otherwise payable under the
Loan Documents. If any amount shall be paid to Guarantor on account of such subrogation rights
at any time when any such sums due and owing to Lender shall not have been fully paid, such
amount shall be paid by Guarantor to Lender for credit and application against such sums due
and owing to Lender.

                (k)     Guarantor’s obligations hereunder shall survive a foreclosure, deed-in-lieu
of foreclosure or similar proceeding involving the Property and the exercise by Lender of any or
all of its remedies pursuant to the Loan Documents.

                 (l)      Intentionally Omitted.

      6.      Entire Agreement/Amendments.          This instrument represents the entire
agreement between the parties with respect to the subject matter hereof. The terms of this
Guaranty shall not be waived, altered, modified, amended, supplemented or terminated in any
manner whatsoever except by written instrument signed by Lender and Guarantor.

      7.     Successors and Assigns. This Guaranty shall be binding upon Guarantor, and
Guarantor’s estate, heirs, personal representatives, successors and assigns, may not be

                                                   6
Oregon Form (2019)
112038-0035/146601995.2
                                                                                       EXHIBIT 10
                                                                                      Page 6 of 10
        Case 3:20-cv-01712-HZ         Document 5        Filed 10/05/20     Page 181 of 214




assigned or delegated by Guarantor and shall inure to the benefit of Lender and its successors
and assigns.

        8.       Applicable Law and Consent to Jurisdiction. This Guaranty shall be governed
by, and construed in accordance with, the substantive laws of the state in which the Property is
located. Guarantor irrevocably (a) agrees that any suit, action or other legal proceeding arising
out of or relating to this Guaranty may be brought in a court of record with jurisdiction in the county
and state in which the Property is located, or in the courts of the United States of America located
in California, (b) consents to the jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. Guarantor irrevocably consents to the
service of any and all process in any such suit, action or proceeding by service of copies of such
process to Guarantor at its address provided in Section 13 hereof. Nothing in this Section 8,
however, shall affect the right of Lender to serve legal process in any other manner permitted by
law or affect the right of Lender to bring any suit, action or proceeding against Guarantor or its
property in the courts of any other jurisdictions.

       9.      Section Headings. The headings of the sections and paragraphs of this Guaranty
have been inserted for convenience of reference only and shall in no way define, modify, limit or
amplify any of the terms or provisions hereof.

         10.     Severability. Any provision of this Guaranty which may be determined by any
competent authority to be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating
the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, Guarantor hereby waives any provision of law which renders any
provision hereof prohibited or unenforceable in any respect.

      11.   WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW
OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

         12.    Other Guaranties. The obligations of Guarantor hereunder are separate and
distinct from, and in addition to, the obligations of Guarantor now or hereafter arising under any
other guaranties, indemnification agreements or other agreements to which Guarantor is now or
hereafter becomes a party. In no event shall Guarantor be entitled to any credit against amounts
due under this Guaranty by reason of amounts paid to Lender by Guarantor or any other Person
under or by reason of the other guaranties, indemnification agreements or other agreements to
which Guarantor is now or hereafter becomes a party.

      13.     Notices. All notices, consents, approvals and requests required or permitted
hereunder (a “Notice”) shall be given in writing and shall be effective for all purposes if either

                                                  7
Oregon Form (2019)
112038-0035/146601995.2
                                                                                         EXHIBIT 10
                                                                                        Page 7 of 10
        Case 3:20-cv-01712-HZ          Document 5      Filed 10/05/20     Page 182 of 214




hand delivered with receipt acknowledged, or by a nationally recognized overnight delivery
service (such as Federal Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, or by facsimile and confirmed by facsimile answer back, in each case
addressed as follows (or to such other address or Person as a party shall designate from time to
time by notice to the other party): If to Lender: Axos Bank, 4350 La Jolla Village Drive, Suite 100,
San Diego, California 92122, Attention: Legal Department; if to Guarantor: 11707 NE Airport
Way, Portland, OR 97220. A notice shall be deemed to have been given: in the case of hand
delivery, at the time of delivery; in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day; or in the case of overnight delivery, upon the first
attempted delivery on a Business Day; or in the case of facsimile, upon the confirmation of such
facsimile transmission.

       14.    Guarantor’s Receipt of Loan Documents. Guarantor by its execution hereof
acknowledges receipt of true copies of all of the Loan Documents, the terms and conditions of
which are hereby incorporated herein by reference.

        15.      Interest; Expenses.

              (a)     If Guarantor fails to pay all or any sums due hereunder upon demand by
Lender, the amount of such sums payable by Guarantor to Lender shall bear interest from the
date of demand until paid at the Default Rate in effect from time to time.

              (b)     Guarantor hereby agrees to pay all costs, charges and expenses, including
reasonable attorneys’ fees and disbursements, that may be incurred by Lender in enforcing the
covenants, agreements, obligations and liabilities of Guarantor under this Guaranty.

       16.   Joint and Several Obligations. If Guarantor consists of more than one Person,
each such Person shall have joint and several liability for the obligations of Guarantor hereunder.

        17.      State Specific Provisions.

        (a)    In the event of any inconsistencies between the terms and conditions of this
Section 17, and the other terms and conditions of this Guaranty, the terms of this Section 17 will
control and be binding.

         (b)    The obligations of Guarantor under this Guaranty are in addition to the obligations
of all other guarantors of the Loan.

       (c)    Guarantor’s obligations under this Guaranty are not secured by the Security
Instrument granted by Borrower.

        (d)    With respect to any references in the Guaranty related to attorneys’ fees, such fees
shall include, without limitation, all costs and expenses (both in-house and outside counsel),
incurred by Lender in enforcing this Guaranty against Guarantor, whether incurred at the trial or
appellate level, in an arbitration proceeding, in bankruptcy (including, without limitation, any
adversary proceeding, contested matter or motion) or otherwise.

       (e)     Guarantor understands that a nonjudicial foreclosure of the Security Instrument
granted by Borrower or any other deed of trust or trust deed securing the indebtedness of
Borrower to Lender, granted by any person other than Guarantor, could impair or eliminate any
subrogation, reimbursement or contribution rights Guarantor may have against the grantor of such

                                                 8
Oregon Form (2019)
112038-0035/146601995.2
                                                                                       EXHIBIT 10
                                                                                      Page 8 of 10
        Case 3:20-cv-01712-HZ        Document 5      Filed 10/05/20     Page 183 of 214




Security Instrument or other deed of trust or trust deed; nevertheless, Guarantor waives and
relinquishes any defense based upon the loss of such rights or any other defense that may
otherwise arise out of ORS 86.797 or any other applicable anti-deficiency statute of another state.
Guarantor understands and agrees that Lender may in its discretion nonjudicially foreclose one
or more Security Instrument or other deeds of trust granted to it by Borrower, then collect from
Guarantor a sum equal to the difference between the total amount of the Obligations and the
amount of the successful bid at each trustee sale.

       (f)      The death of Guarantor will not revoke this Guaranty as to such decedent unless
and until written notice is actually received by Lender and until all of the Guaranteed Obligations
then existing are fully paid and discharged.

      (g)   Guarantor expressly agrees that this Guaranty is for the benefit of his or her marital
community and that recourse may be had against Guarantor’s separate property and all of the
community property of Guarantor and his or her spouse for all of Guarantor’s obligations
hereunder.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY
LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY LENDER TO BE ENFORCEABLE.



                                    [Signature Page Follows.]




                                                9
Oregon Form (2019)
112038-0035/146601995.2
                                                                                     EXHIBIT 10
                                                                                    Page 9 of 10
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 184 of 214




                                                              EXHIBIT 10
                                                            Page 10 of 10
        Case 3:20-cv-01712-HZ           Document 5        Filed 10/05/20       Page 185 of 214




                                              GUARANTY

       This GUARANTY (this “Guaranty”), dated as of December 16, 2019, made by SHILO
SEASIDE OCEANFRONT CORP, an Oregon corporation, having an address at 11707 NE Airport
Way, Portland, OR 97220 (“Guarantor”), in favor of AXOS BANK™, a federally chartered savings
association (together with its successors and assigns, hereinafter referred to as “Lender”), having
an address of 4350 La Jolla Village Drive, Suite 100, San Diego, California 92122.

                                            R E C I T A L S:

       A.     Pursuant to that certain Secured Promissory Note dated as of the date hereof (as
the same may be amended, modified, supplemented or replaced from time to time, the “Note”)
between SHILO INN, SEASIDE OCEANFRONT, LLC, an Oregon limited liability company
(“Borrower”) and Lender, Lender has agreed to make a loan (the “Loan”) to Borrower in an
aggregate principal amount not to exceed $12,300,000.00, subject to the terms and conditions of
the Note;

       B.    As a condition to Lender’s making the Loan, Lender is requiring that Guarantor
execute and deliver to Lender this Guaranty; and

       C.     Guarantor hereby acknowledges that Guarantor will materially benefit from
Lender’s agreeing to make the Loan;

       NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan pursuant to
the Note, Guarantor hereby agrees, covenants, represents and warrants to Lender as follows:

        1.       Definitions.

             (a)     All capitalized terms used and not defined herein shall have the respective
meanings given such terms in the Note.

                 (b)    The term “Guaranteed Obligations” means: (a) all indebtedness and
obligations, of any nature whatsoever, of the Borrower under the Note and other Loan Documents
and any and all extensions, renewals, substitutions, replacements, and modifications thereof,
whether now in existence or hereafter created, including, without limitation, (i) all principal of and
interest on the Note, and (ii) all fees, charges, costs, and other amounts payable by Borrower
under the Note and the other Loan Documents; (b) the payment and performance of all obligations
of Borrower under each Loan Document; and (c) all costs and expenses, including reasonable
fees and out of pocket expenses of attorneys and expert witnesses, incurred by Lender in
enforcing its rights under this Guaranty, the Security Instrument, and any other Loan Document.

                (c)     The term “Governmental Authority” means, collectively (a) the United
States; (b) the state, county, city, and any other political subdivision of the jurisdiction in which
the Property is located; (c) all other governmental or quasi-governmental authorities, boards,
bureaus, agencies, commissions, departments, administrative tribunals, and other
instrumentalities or authorities including, without limitation all judicial authorities and public utilities
having or exercising jurisdiction over Borrower or the Property.




                                                     1
Oregon Form (2019)
112038-0035/146602018.2
                                                                                             EXHIBIT 11
                                                                                            Page 1 of 10
        Case 3:20-cv-01712-HZ          Document 5      Filed 10/05/20     Page 186 of 214




        2.       Guaranty.

               (a)     Guarantor hereby irrevocably, absolutely and unconditionally guarantees
to Lender the full, prompt and complete payment when due of the Guaranteed Obligations.

            (b)     All sums payable to Lender under this Guaranty shall be payable on
demand and without reduction for any offset, claim, counterclaim or defense.

                (c)     Guarantor hereby agrees to indemnify, defend and save harmless Lender
from and against any and all costs, losses, liabilities, claims, causes of action, expenses and
damages, including reasonable attorneys’ fees and disbursements, which Lender may suffer or
which otherwise may arise by reason of Borrower’s failure to pay any of the Guaranteed
Obligations when due, irrespective of whether such costs, losses, liabilities, claims, causes of
action, expenses or damages are incurred by Lender prior or subsequent to (i) Lender’s declaring
the unpaid principal, interest and other sums evidenced or secured by the Loan Documents to be
due and payable, (ii) the commencement or completion of a judicial or non-judicial foreclosure of
the Security Instrument or (iii) the conveyance of all or any portion of the Property by deed-in-lieu
of foreclosure.

              (d)      Guarantor agrees that no portion of any sums applied (other than sums
received from Guarantor in full or partial satisfaction of its obligations hereunder), from time to
time, in reduction of the Loan shall be deemed to have been applied in reduction of the
Guaranteed Obligations until such time as the Loan has been paid in full, or Guarantor shall have
made the full payment required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Loan to be deemed satisfied.

             (e)    Notwithstanding anything to the contrary herein or in the other Loan
Documents, this Guaranty is and shall remain unsecured.

        3.      Representations and Warranties. Guarantor hereby represents and warrants to
Lender as follows (which representations and warranties shall be given as of the date hereof and
shall survive the execution and delivery of this Guaranty):

                 (a)      Execution.   This Guaranty has been duly executed and delivered by
Guarantor.

                (b)     Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally.

                (c)     No Violation. The execution, delivery and performance by Guarantor of
its obligations under this Guaranty do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other instrumentality applicable
to Guarantor, or result in a breach of any of the terms, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of any mortgage, lien, charge or encumbrance
of any nature whatsoever upon any of the assets of Guarantor pursuant to the terms of any
mortgage, indenture, agreement, trust instrument, or other instrument to which Guarantor is a
party or by which it or any of its properties is bound. Guarantor is not in default under any other
guaranty which it has provided to Lender.


                                                 2
Oregon Form (2019)
112038-0035/146602018.2
                                                                                       EXHIBIT 11
                                                                                      Page 2 of 10
        Case 3:20-cv-01712-HZ          Document 5        Filed 10/05/20      Page 187 of 214




               (d)     No Litigation. There are no actions, suits or proceedings at law or at
equity, pending or, to Guarantor’s best knowledge, threatened against or affecting Guarantor or
which involve or might involve the validity or enforceability of this Guaranty or which might
materially adversely affect the financial condition of Guarantor or the ability of Guarantor to
perform any of its obligations under this Guaranty. Guarantor is not in default beyond any
applicable grace or cure period with respect to any order, writ, injunction, decree or demand of
any Governmental Authority which might materially adversely affect the financial condition of
Guarantor or the ability of Guarantor to perform any of its obligations under this Guaranty.

               (e)    Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities (collectively, the
“Consents”) that are required in connection with the valid execution, delivery and performance
by Guarantor of this Guaranty have been obtained and Guarantor agrees that all Consents
required in connection with the carrying out or performance of any of Guarantor’s obligations
under this Guaranty will be obtained when required.

               (f)     Financial Statements and Other Information. All financial statements of
Guarantor heretofore delivered to Lender are true and correct in all material respects and fairly
present the financial condition of Guarantor as of the respective dates thereof, and no materially
adverse change has occurred in the financial conditions reflected therein since the respective
dates thereof. None of the aforesaid financial statements or any certificate or statement furnished
to Lender by or on behalf of Guarantor in connection with the transactions contemplated hereby,
and none of the representations and warranties in this Guaranty contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading. Guarantor is not insolvent within the meaning of the
United States Bankruptcy Code or any other applicable law, code or regulation and the execution,
delivery and performance of this Guaranty will not render Guarantor insolvent.

              (g)      Consideration. Guarantor is the owner, directly or indirectly, of certain
legal and beneficial equity interests in Borrower.

         4.     Financial Reporting. Guarantor shall from time to time, upon request by Lender,
deliver to Lender such financial statements as Lender may reasonably require, including as
applicable as determined by Lender, a balance sheet, an income and expense statement, a
personal financial statement including schedule of real estate and a statement of financial affairs,
all in form and content acceptable to Lender. Guarantor shall also furnish to Lender complete
copies of all federal and state income tax returns (including accompanying schedules and related
K-1’s) filed by Guarantor within thirty (30) days after filing (provided that if returns are not filed on
time then a copy of any applicable extension filings shall be made available for delivery to Lender
upon Lender’s request as provided above within thirty (30) days after the extension filing due
date). Upon request by Lender, all such tax returns must be prepared by an independent certified
public accountant or attorney. Each of the statements, schedules, documents, items and reports
required by this paragraph shall be certified to be complete and accurate by Guarantor (or for an
entity Guarantor, an individual having authority to bind Guarantor), and shall be in such form and
contain such detail as Lender may reasonably require. Lender may at Lender’s discretion require
that any statements, schedules or reports be audited at Borrower’s expense by independent
certified public accountants acceptable to Lender. Guarantor acknowledges and agrees that (a)
the reporting requirements of this paragraph apply to each Guarantor if more than one Guarantor
is executing this Guaranty, and (b) that failure of any Guarantor to provide financial statements,
information, documents or tax returns required by this paragraph within thirty (30) days of request
by Lender shall constitute a material Event of Default under the Loan. Guarantor acknowledges
                                                   3
Oregon Form (2019)
112038-0035/146602018.2
                                                                                          EXHIBIT 11
                                                                                         Page 3 of 10
        Case 3:20-cv-01712-HZ           Document 5       Filed 10/05/20     Page 188 of 214




and agrees that Lender may from time to time (i) verify and re-verify any information contained in
Borrower’s application for the Loan, (ii) order additional credit reports from any credit reporting
agency with respect to Borrower and Guarantor, and (iii) report Borrower’s and Guarantor’s
name(s), account information and payment history to any credit reporting agency.

        5.       Unconditional Character of Obligations of Guarantor.

                (a)     The obligations of Guarantor hereunder shall be irrevocable, absolute and
unconditional, irrespective of the validity, regularity or enforceability, in whole or in part, of the
other Loan Documents or any provision thereof, or the absence of any action to enforce the same,
any waiver or consent with respect to any provision thereof, the recovery of any judgment against
Borrower, Guarantor or any other Person or any action to enforce the same, any failure or delay
in the enforcement of the obligations of Borrower under the other Loan Documents or Guarantor
under this Guaranty, or any setoff, counterclaim, and irrespective of any other circumstances
which might otherwise limit recourse against Guarantor by Lender or constitute a legal or
equitable discharge or defense of a guarantor or surety. Lender may enforce the obligations of
Guarantor under this Guaranty by a proceeding at law, in equity or otherwise, independent of any
loan foreclosure or similar proceeding or any deficiency action against Borrower or any other
Person at any time, either before or after an action against the Property or any part thereof,
Borrower or any other Person. This Guaranty is a guaranty of payment and performance and
not merely a guaranty of collection. Guarantor waives diligence, notice of acceptance of this
Guaranty, filing of claims with any court, any proceeding to enforce any provision of any other
Loan Document, against Guarantor, Borrower or any other Person, any right to require a
proceeding first against Borrower or any other Person, or to exhaust any security (including,
without limitation, the Property) for the performance of the Guaranteed Obligations or any other
obligations of Borrower or any other Person, or any protest, presentment, notice of default or other
notice or demand whatsoever (except to the extent expressly provided to the contrary in this
Guaranty).

               (b)    The obligations of Guarantor under this Guaranty, and the rights of Lender
to enforce the same by proceedings, whether by action at law, suit in equity or otherwise, shall
not be in any way affected by any of the following:

                         (i)     any    insolvency,    bankruptcy,      liquidation,  reorganization,
                 readjustment, composition, dissolution, receivership, conservatorship, winding up
                 or other similar proceeding involving or affecting Borrower, the Property or any part
                 thereof, Guarantor or any other Person;

                         (ii)     any failure by Lender or any other Person, whether or not without
                 fault on its part, to perform or comply with any of the terms of the Note, or any other
                 Loan Documents, or any document or instrument relating thereto;

                         (iii)   the sale, transfer or conveyance of the Property or any interest
                 therein to any Person, whether now or hereafter having or acquiring an interest in
                 the Property or any interest therein and whether or not pursuant to any foreclosure,
                 trustee sale or similar proceeding against Borrower or the Property or any interest
                 therein;

                       (iv)    the conveyance to Lender, any Affiliate of Lender or Lender’s
                 nominee of the Property or any interest therein by a deed-in-lieu of foreclosure;


                                                   4
Oregon Form (2019)
112038-0035/146602018.2
                                                                                          EXHIBIT 11
                                                                                         Page 4 of 10
        Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20      Page 189 of 214




                         (v)    the release of Borrower or any other Person from the performance
                 or observance of any of the agreements, covenants, terms or conditions contained
                 in any of the Loan Documents by operation of law or otherwise; or

                       (vi)  the release in whole or in part of any collateral for any or all
                 Guaranteed Obligations or for the Loan or any portion thereof.

                (c)     Except as otherwise specifically provided in this Guaranty, Guarantor
hereby expressly and irrevocably waives all defenses in an action brought by Lender to enforce
this Guaranty based on claims of waiver, release, surrender, alteration or compromise and all
setoffs, reductions, or impairments, whether arising hereunder or otherwise.

               (d)     Lender may deal with Borrower and Affiliates of Borrower in the same
manner and as freely as if this Guaranty did not exist and shall be entitled, among other things,
to grant Borrower or any other Person such extension or extensions of time to perform any act or
acts as may be deemed advisable by Lender, at any time and from time to time, without
terminating, affecting or impairing the validity of this Guaranty or the obligations of Guarantor
hereunder.

                (e)      No compromise, alteration, amendment, modification, extension, renewal,
release or other change of, or waiver, consent, delay, omission, failure to act or other action with
respect to, any liability or obligation under or with respect to, or of any of the terms, covenants or
conditions of, the Loan Documents shall in any way alter, impair or affect any of the obligations
of Guarantor hereunder, and Guarantor agrees that if any Loan Document are modified with
Lender’s consent, the Guaranteed Obligations shall automatically be deemed modified to include
such modifications.

                (f)    Lender may proceed to protect and enforce any or all of its rights under this
Guaranty by suit in equity or action at law, whether for the specific performance of any covenants
or agreements contained in this Guaranty or otherwise, or to take any action authorized or
permitted under applicable law, and shall be entitled to require and enforce the performance of
all acts and things required to be performed hereunder by Guarantor. Each and every remedy of
Lender shall, to the extent permitted by law, be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.

               (g)     No waiver shall be deemed to have been made by Lender of any rights
hereunder unless the same shall be in writing and signed by Lender, and any such waiver shall
be a waiver only with respect to the specific matter involved and shall in no way impair the rights
of Lender or the obligations of Guarantor to Lender in any other respect or at any other time.

               (h)   At the option of Lender, Guarantor may be joined in any action or
proceeding commenced by Lender against Borrower in connection with or based upon any other
Loan Documents and recovery may be had against Guarantor in such action or proceeding or in
any independent action or proceeding against Guarantor to the extent of Guarantor’s liability
hereunder, without any requirement that Lender first assert, prosecute or exhaust any remedy or
claim against Borrower or any other Person, or any security for the obligations of Borrower or any
other Person.

               (i)     Guarantor agrees that this Guaranty shall continue to be effective or shall
be reinstated, as the case may be, if at any time any payment is made by Borrower or Guarantor
to Lender and such payment is rescinded or must otherwise be returned by Lender (as determined

                                                  5
Oregon Form (2019)
112038-0035/146602018.2
                                                                                        EXHIBIT 11
                                                                                       Page 5 of 10
        Case 3:20-cv-01712-HZ           Document 5      Filed 10/05/20     Page 190 of 214




by Lender in its sole and absolute discretion) upon insolvency, bankruptcy, liquidation,
reorganization, readjustment, composition, dissolution, receivership, conservatorship, winding up
or other similar proceeding involving or affecting Borrower or Guarantor, all as though such
payment had not been made.

                (j)     In the event that Guarantor shall advance or become obligated to pay any
sums under this Guaranty or in connection with the Guaranteed Obligations or in the event that
for any reason whatsoever Borrower or any subsequent owner of the Property or any part thereof
is now, or shall hereafter become, indebted to Guarantor, Guarantor agrees that (i) the amount of
such sums and of such indebtedness and all interest thereon shall at all times be subordinate as
to lien, the time of payment and in all other respects to all sums, including unpaid principal and
interest and other amounts, at any time owed to Lender under the Loan Documents, and (ii)
Guarantor shall not be entitled to enforce or receive payment thereof until all principal, interest
and other sums due pursuant to the Loan Documents have been paid in full. Nothing herein
contained is intended or shall be construed to give Guarantor any right of subrogation in or under
the Loan Documents or any right to participate in any way therein, or in the right, title or interest
of Lender in or to any collateral for the Loan, notwithstanding any payments made by Guarantor
under this Guaranty, until the actual and irrevocable receipt by Lender of payment in full of all
principal, interest and other sums due with respect to the Loan or otherwise payable under the
Loan Documents. If any amount shall be paid to Guarantor on account of such subrogation rights
at any time when any such sums due and owing to Lender shall not have been fully paid, such
amount shall be paid by Guarantor to Lender for credit and application against such sums due
and owing to Lender.

                (k)     Guarantor’s obligations hereunder shall survive a foreclosure, deed-in-lieu
of foreclosure or similar proceeding involving the Property and the exercise by Lender of any or
all of its remedies pursuant to the Loan Documents.

                 (l)      Intentionally Omitted.

      6.      Entire Agreement/Amendments.          This instrument represents the entire
agreement between the parties with respect to the subject matter hereof. The terms of this
Guaranty shall not be waived, altered, modified, amended, supplemented or terminated in any
manner whatsoever except by written instrument signed by Lender and Guarantor.

       7.     Successors and Assigns. This Guaranty shall be binding upon Guarantor, and
Guarantor’s estate, heirs, personal representatives, successors and assigns, may not be
assigned or delegated by Guarantor and shall inure to the benefit of Lender and its successors
and assigns.

        8.       Applicable Law and Consent to Jurisdiction. This Guaranty shall be governed
by, and construed in accordance with, the substantive laws of the state in which the Property is
located. Guarantor irrevocably (a) agrees that any suit, action or other legal proceeding arising
out of or relating to this Guaranty may be brought in a court of record with jurisdiction in the county
and state in which the Property is located, or in the courts of the United States of America located
in California, (b) consents to the jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. Guarantor irrevocably consents to the
service of any and all process in any such suit, action or proceeding by service of copies of such
process to Guarantor at its address provided in Section 13 hereof. Nothing in this Section 8,

                                                   6
Oregon Form (2019)
112038-0035/146602018.2
                                                                                         EXHIBIT 11
                                                                                        Page 6 of 10
        Case 3:20-cv-01712-HZ         Document 5        Filed 10/05/20     Page 191 of 214




however, shall affect the right of Lender to serve legal process in any other manner permitted by
law or affect the right of Lender to bring any suit, action or proceeding against Guarantor or its
property in the courts of any other jurisdictions.

       9.      Section Headings. The headings of the sections and paragraphs of this Guaranty
have been inserted for convenience of reference only and shall in no way define, modify, limit or
amplify any of the terms or provisions hereof.

         10.     Severability. Any provision of this Guaranty which may be determined by any
competent authority to be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating
the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, Guarantor hereby waives any provision of law which renders any
provision hereof prohibited or unenforceable in any respect.

      11.   WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW
OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

         12.    Other Guaranties. The obligations of Guarantor hereunder are separate and
distinct from, and in addition to, the obligations of Guarantor now or hereafter arising under any
other guaranties, indemnification agreements or other agreements to which Guarantor is now or
hereafter becomes a party. In no event shall Guarantor be entitled to any credit against amounts
due under this Guaranty by reason of amounts paid to Lender by Guarantor or any other Person
under or by reason of the other guaranties, indemnification agreements or other agreements to
which Guarantor is now or hereafter becomes a party.

         13.    Notices. All notices, consents, approvals and requests required or permitted
hereunder (a “Notice”) shall be given in writing and shall be effective for all purposes if either
hand delivered with receipt acknowledged, or by a nationally recognized overnight delivery
service (such as Federal Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, or by facsimile and confirmed by facsimile answer back, in each case
addressed as follows (or to such other address or Person as a party shall designate from time to
time by notice to the other party): If to Lender: Axos Bank, 4350 La Jolla Village Drive, Suite 100,
San Diego, California 92122, Attention: Legal Department; if to Guarantor: 11707 NE Airport
Way, Portland, OR 97220. A notice shall be deemed to have been given: in the case of hand
delivery, at the time of delivery; in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day; or in the case of overnight delivery, upon the first
attempted delivery on a Business Day; or in the case of facsimile, upon the confirmation of such
facsimile transmission.




                                                  7
Oregon Form (2019)
112038-0035/146602018.2
                                                                                         EXHIBIT 11
                                                                                        Page 7 of 10
        Case 3:20-cv-01712-HZ          Document 5    Filed 10/05/20     Page 192 of 214




       14.    Guarantor’s Receipt of Loan Documents. Guarantor by its execution hereof
acknowledges receipt of true copies of all of the Loan Documents, the terms and conditions of
which are hereby incorporated herein by reference.

        15.      Interest; Expenses.

              (a)     If Guarantor fails to pay all or any sums due hereunder upon demand by
Lender, the amount of such sums payable by Guarantor to Lender shall bear interest from the
date of demand until paid at the Default Rate in effect from time to time.

              (b)     Guarantor hereby agrees to pay all costs, charges and expenses, including
reasonable attorneys’ fees and disbursements, that may be incurred by Lender in enforcing the
covenants, agreements, obligations and liabilities of Guarantor under this Guaranty.

       16.   Joint and Several Obligations. If Guarantor consists of more than one Person,
each such Person shall have joint and several liability for the obligations of Guarantor hereunder.

        17.      State Specific Provisions.

        (a)    In the event of any inconsistencies between the terms and conditions of this
Section 17, and the other terms and conditions of this Guaranty, the terms of this Section 17 will
control and be binding.

         (b)    The obligations of Guarantor under this Guaranty are in addition to the obligations
of all other guarantors of the Loan.

       (c)    Guarantor’s obligations under this Guaranty are not secured by the Security
Instrument granted by Borrower.

        (d)    With respect to any references in the Guaranty related to attorneys’ fees, such fees
shall include, without limitation, all costs and expenses (both in-house and outside counsel),
incurred by Lender in enforcing this Guaranty against Guarantor, whether incurred at the trial or
appellate level, in an arbitration proceeding, in bankruptcy (including, without limitation, any
adversary proceeding, contested matter or motion) or otherwise.

        (e)    Guarantor understands that a nonjudicial foreclosure of the Security Instrument
granted by Borrower or any other deed of trust or trust deed securing the indebtedness of
Borrower to Lender, granted by any person other than Guarantor, could impair or eliminate any
subrogation, reimbursement or contribution rights Guarantor may have against the grantor of such
Security Instrument or other deed of trust or trust deed; nevertheless, Guarantor waives and
relinquishes any defense based upon the loss of such rights or any other defense that may
otherwise arise out of ORS 86.797 or any other applicable anti-deficiency statute of another state.
Guarantor understands and agrees that Lender may in its discretion nonjudicially foreclose one
or more Security Instrument or other deeds of trust granted to it by Borrower, then collect from
Guarantor a sum equal to the difference between the total amount of the Obligations and the
amount of the successful bid at each trustee sale.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY
LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY


                                                8
Oregon Form (2019)
112038-0035/146602018.2
                                                                                     EXHIBIT 11
                                                                                    Page 8 of 10
        Case 3:20-cv-01712-HZ    Document 5     Filed 10/05/20   Page 193 of 214




BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY LENDER TO BE ENFORCEABLE.



                                [Signature Page Follows.]




                                           9
Oregon Form (2019)
112038-0035/146602018.2
                                                                           EXHIBIT 11
                                                                          Page 9 of 10
Case 3:20-cv-01712-HZ   Document 5   Filed 10/05/20   Page 194 of 214




                                                              EXHIBIT 11
                                                            Page 10 of 10
       Case 3:20-cv-01712-HZ            Document 5          Filed 10/05/20         Page 195 of 214




       6/1/2020

       SHILO INN, SEASIDE OCEANFRONT, LLC
       30 NORTH PROMENADE
       SEASIDE OR 97138


       Re:
               30 NORTH PROMENADE, SEASIDE, OR 97138

                          NOTICE OF INTENT TO ACCELERATE

Dear SHILO INN, SEASIDE OCEANFRONT, LLC

 Axos Bank (“Noteholder”) is the current holder of that certain promissory note (the “Note”). The
loan evidenced by the Note (the “Loan”) is in default on account of your failure to make the
payment due on 03/01/2020, and all subsequent payments (the “Default”).

Pursuant to the Note, so long as any monthly installment remains past due for thirty (30) days or
more, interest shall accrue on the unpaid principal from the payment due date of the first such
unpaid monthly installment at the default rate of 18% (the “Default Rate”). As the Loan is
currently due for 03/01/2020, interest accrues at the Default Rate from and after that date.

You have the right to cure the Default. Demand is hereby made for the payment of the unpaid
amounts due and owing under the Loan, which, as of 06/01/2020, are in the amount of
$376,675.52, plus any interest, late charges, and other fees that may accrue under the Loan
subsequent to the date of this notice (the “Cure Amount”). If you have any questions regarding the
Cure Amount, please contact the Noteholder’s representative, Special Assets, at 877-764-9998 to
obtain the exact amount. The Cure Amount should be made in certified funds and mailed to the
Noteholder at the following address: Axos Bank, 4350 La Jolla Village Drive, Suite 140, San
Diego, CA 92122 Attn: Special Assets.

Please be advised that if the Cure Amount is not received by the Noteholder within thirty (30) days
from the date of this letter: (1) the Loan balance will be accelerated with the full amount remaining
on the Loan becoming due and payable in full; (2) the power of sale clause in the trust deed or
mortgage securing the Loan will be invoked; and (3) foreclosure proceedings will be initiated
against the property securing the Loan. Accordingly, the failure to cure the Default may result in
the foreclosure and sale of your property. If your property is foreclosed upon, the Noteholder may
pursue a deficiency judgment against you to collect the balance of your loan, if permitted by law.

You may, if required by law or your loan documents, have the right to cure the Default after the
acceleration of the mortgage payments and prior to the foreclosure sale of your property if all
amounts past due are paid within the time permitted by law. However, the Noteholder shall be
entitled to collect all fees and costs incurred in pursuing any of its remedies, including but not
                         4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                  Phone: 877-764-9998 • Fax: 858-649-2821
                                             www.axosbank.com

                                                                                             EXHIBIT 12
                                                                                            Page 1 of 16
        Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20      Page 196 of 214




limited to reasonable attorney’s fees, to the full extent permitted by law. Further, you may have
the right to bring a court action to assert the non-existence of a default or any other defense you
may have to acceleration and foreclosure.

You may request a copy of the loan documents, including the promissory note, deed of trust or
mortgage, any assignment of the deed of trust or mortgage, as applicable, and your payment
history.

If you are a service member, or the dependent of a service member, you may be entitled to certain
additional protections under the federal Servicemembers Civil Relief Act.

Please be advised that any acceptance by the Noteholder, or any of its respective representatives,
of any amounts less than the amount due and owing on the Loan is not intended, and shall not be
deemed, to constitute a waiver of any of the Noteholder’s rights, remedies or recourse under the
Loan documents, or at law or in equity, and application of such payments is not intended, nor shall
it be deemed, to be a modification, rearrangement or extension of the Loan documents. Any such
payments will be applied in such order as the Noteholder may elect in its sole and absolute
discretion, without any waiver by the Noteholder of its right to pursue any of its rights and remedies
under the Loan documents, or at law or in equity.

Nothing set forth herein is intended, nor shall it be deemed, to modify, limit, release, reduce or
waive any of the Noteholder’s rights, remedies and/or privileges under the Loan documents, or at
law or in equity, all of which are specifically reserved.

TO THE EXTENT THAT ANY OF YOUR OBLIGATIONS HAVE BEEN DISCHARGED,
DISMISSED, OR ARE SUBJECT TO AN AUTOMATIC STAY OF A BANKRUPTCY
ORDER UNDER THE UNITED STATES CODE, THIS NOTICE IS FOR COMPLIANCE
AND INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A
DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH
OBLIGATION. IF APPLICABLE, THIS NOTICE IS GIVEN PURSUANT TO 11 U.S.C.
§362(b)(11).

If you have any questions regarding this notice, please contact me directly at 877-764-9998.

Sincerely,




Erik Bowen
ebowen@axosbank.com
VP Portfolio Management


Notice Date: 0 6 / 0 1 / 2 0 2 0



                                                                                        EXHIBIT 12
                                                                                       Page 2 of 16
  Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20         Page 197 of 214




Account No.:
Property Address: 30 North Promenade, Seaside, OR 97138

IMPORTANT MESSAGE ABOUT YOUR HOME LOAN
We want you to know that assistance may be available to help you avoid foreclosure. We want to talk
with you about your current loan situation to see if you qualify for one of our options, such as:
    •   Loan Modification - Modifying the current terms of your loan to give you a more affordable
        and sustainable monthly home loan payment

    •   Repayment Arrangements - Developing a plan to repay the full amount owed over time

    •   Deed-in-Lieu - Signing a deed transferring title to the property over to Axos Bank to avoid
        foreclosure

    •   Short Sale - Selling the property and then Axos agrees to accept less than a full payoff of
        the loan from the sale of the property rather than foreclosing on it

    •   Full Reinstatement - Paying all past due amounts to bring your loan current


WHAT YOU NEED TO DO
Please call us at 855-818-4115, so we can discuss in greater detail your situation and the various options
available to help you. Please be prepared to provide us with your financial information (for example,
income and expenses). We may also require you to provide additional documentation so we can better
understand your situation. All options listed above are subject to Axos Bank approval. There is no
guarantee t h a t your request will be approved, but we will diligently work with you toward that goal.
If your loan and debt has been discharged in Bankruptcy, this letter should not be understood as an attempt
to collect a debt or a demand for payment from you. You do not have to discuss or enter into a loan
modification or other loss mitigation arrangement with Axos Bank. If you have previously filed for
bankruptcy and your personal liability on your mortgage has been discharged, we intend to honor that
discharge. However, your home remains subject to foreclosure if you are not current on the payments
required by the mortgage. Axos Bank would like to discuss with you options that may help you to
avoid foreclosure. If you would like to discuss these options, please contact us.
Additionally, we want to make you aware of free or low cost housing counseling made possible by the
U.S. Department of Housing and Urban Development (HUD). Housing counselors can help you
understand the law and your options. They can also help you organize your finances and represent you
in negotiations with your lender if you need this assistance. You may find a HUD-approved housing
counselor near you by calling 1-800-569-4287 or online at http://www.consumerfinance.gov/find-a-
housing-counselor/. For hearing-impaired customers, HUD Counseling Agency (TDD) numbers are
available at 1-800-877-8339.

                  This communication is from Axos Bank, the servicer of your home loan.




                            4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                     Phone: 877-764-9998 • Fax: 858-649-2821
                                                www.axosbank.com

                                                                                              EXHIBIT 12
                                                                                             Page 3 of 16
                  Case 3:20-cv-01712-HZ                          Document 5                Filed 10/05/20                Page 198 of 214


Servicemembers Civil Relief                                        U.S Department of Housing                                          OMB Appro val 2502 - 0584
Act Notice Disclosure                                                and Urban Development                                                        Exp 3/31/2021
                                                                        Office of Housing

 Legal Rights and Protections Under the SCRA

  Servicemembers on “active duty” or “active service,” or a spouse or dependent of such a servicemember may be entitled to certain legal protections and
  debt relief pursuant to the Servicemembers Civil Relief Act (50 USC §§ 3901-4043) (SCRA).


 Who May Be Entitled to Legal Protections Under the SCRA?
       x    Regular members of the U.S. Armed Forces (Army, Navy, Air Force Marine Corps and Coast Guard).

       x    Reserve and National Guard personnel who have been activated and are on Federal active duty

       x    National Guard personnel under a call or order to active duty for more than 30 consecutive days under section

       x    502(f) of title 32, United States Code, for purposes of responding to a national emergency declared by the President and
            supported by Federal funds

       x    Active service members of the commissioned corps of the Public Health Service and the National Oceanic and
            Atmospheric Administration.

       x    Certain United States citizens serving with the armed forces of a nation with which the United States is allied in the
            prosecution of a war or military action.

 What Legal Protections Are Servicemembers Entitled To Under the SCRA?
       x    The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to entering military service
            shall not bear interest at a rate above 6 % during the period of militaryservice and one year thereafter, in the case of an obligation or liability
            consisting of a mortgage, trust deed, or other security in the nature of a mortgage, or during the period of military service in the case of any other
            obligation or liability.

       x    The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one year after the
            servicemember’s military service, a court may stop the proceedings for a period of time, or adjust the debt. In addition, the sale,
            foreclosure, or seizure of real estate shall not be valid if it occurs during or within one year after the servicemember’s military
            service unless the creditor has obtained a valid court order approving the sale, foreclosure, or seizure of the real estate.

       x    The SCRA contains many other protections besides those applicable to home loans.

  How Does A Servicemember or Dependent Request Relief Under the SCRA?
       x    In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse must provide a
            written request to the lender, together with a copy of the servicemember’s military orders. Contact information for the Bank can
            be found on the cover sheet of this packet.

       x    There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of a servicemember’s
            military orders to the lender in connection with a foreclosure or other debt enforcement action against real estate. Under these
            circumstances, lenders should inquire about the military status of a person by searching the Department of Defense’s Defense
            Manpower Data Center’s website, contacting the servicemember, and examining their files for indicia of military service.
            Although there is no requirement for servicemembers to alert the lender of their military status in these situations, it still is a good
            idea for the servicemember to do so.

  How Does a Servicemember or Dependent Obtain Information About the SCRA?
       x    Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their installation’s
            Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is available at
            http://legalassistance.law.af.mil/content/locator.php


       x    “Military OneSource” is the U. S. Department of Defense’s information resource. If you are listed as entitled to legal protections
            under the SCRA (see above), please go to www.militaryonesource.mil/legal or call 1-800- 342-9647 (toll free from the United
            States) to find out more information. Dialing instructions for areas outside the United States are provided on the website.
                                                                                                                                                       form HUD - 92070
                                                                                                                                                               (6/2017)

                                                                                                                                            EXHIBIT 12
                                                                                                                                           Page 4 of 16
       Case 3:20-cv-01712-HZ            Document 5          Filed 10/05/20         Page 199 of 214




       6/1/2020

       SHILO INN, SEASIDE OCEANFRONT, LLC
       11707 NORTH EAST AIRPORT WAY
       PORTLAND OR 97220


       Re:
               30 NORTH PROMENADE, SEASIDE, OR 97138

                          NOTICE OF INTENT TO ACCELERATE

Dear SHILO INN, SEASIDE OCEANFRONT, LLC

 Axos Bank (“Noteholder”) is the current holder of that certain promissory note (the “Note”). The
loan evidenced by the Note (the “Loan”) is in default on account of your failure to make the
payment due on 03/01/2020, and all subsequent payments (the “Default”).

Pursuant to the Note, so long as any monthly installment remains past due for thirty (30) days or
more, interest shall accrue on the unpaid principal from the payment due date of the first such
unpaid monthly installment at the default rate of 18% (the “Default Rate”). As the Loan is
currently due for 03/01/2020, interest accrues at the Default Rate from and after that date.

You have the right to cure the Default. Demand is hereby made for the payment of the unpaid
amounts due and owing under the Loan, which, as of 06/01/2020, are in the amount of
$376,675.52, plus any interest, late charges, and other fees that may accrue under the Loan
subsequent to the date of this notice (the “Cure Amount”). If you have any questions regarding the
Cure Amount, please contact the Noteholder’s representative, Special Assets, at 877-764-9998 to
obtain the exact amount. The Cure Amount should be made in certified funds and mailed to the
Noteholder at the following address: Axos Bank, 4350 La Jolla Village Drive, Suite 140, San
Diego, CA 92122 Attn: Special Assets.

Please be advised that if the Cure Amount is not received by the Noteholder within thirty (30) days
from the date of this letter: (1) the Loan balance will be accelerated with the full amount remaining
on the Loan becoming due and payable in full; (2) the power of sale clause in the trust deed or
mortgage securing the Loan will be invoked; and (3) foreclosure proceedings will be initiated
against the property securing the Loan. Accordingly, the failure to cure the Default may result in
the foreclosure and sale of your property. If your property is foreclosed upon, the Noteholder may
pursue a deficiency judgment against you to collect the balance of your loan, if permitted by law.

You may, if required by law or your loan documents, have the right to cure the Default after the
acceleration of the mortgage payments and prior to the foreclosure sale of your property if all
amounts past due are paid within the time permitted by law. However, the Noteholder shall be
entitled to collect all fees and costs incurred in pursuing any of its remedies, including but not
                         4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                  Phone: 877-764-9998 • Fax: 858-649-2821
                                             www.axosbank.com

                                                                                             EXHIBIT 12
                                                                                            Page 5 of 16
        Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20      Page 200 of 214




limited to reasonable attorney’s fees, to the full extent permitted by law. Further, you may have
the right to bring a court action to assert the non-existence of a default or any other defense you
may have to acceleration and foreclosure.

You may request a copy of the loan documents, including the promissory note, deed of trust or
mortgage, any assignment of the deed of trust or mortgage, as applicable, and your payment
history.

If you are a service member, or the dependent of a service member, you may be entitled to certain
additional protections under the federal Servicemembers Civil Relief Act.

Please be advised that any acceptance by the Noteholder, or any of its respective representatives,
of any amounts less than the amount due and owing on the Loan is not intended, and shall not be
deemed, to constitute a waiver of any of the Noteholder’s rights, remedies or recourse under the
Loan documents, or at law or in equity, and application of such payments is not intended, nor shall
it be deemed, to be a modification, rearrangement or extension of the Loan documents. Any such
payments will be applied in such order as the Noteholder may elect in its sole and absolute
discretion, without any waiver by the Noteholder of its right to pursue any of its rights and remedies
under the Loan documents, or at law or in equity.

Nothing set forth herein is intended, nor shall it be deemed, to modify, limit, release, reduce or
waive any of the Noteholder’s rights, remedies and/or privileges under the Loan documents, or at
law or in equity, all of which are specifically reserved.

TO THE EXTENT THAT ANY OF YOUR OBLIGATIONS HAVE BEEN DISCHARGED,
DISMISSED, OR ARE SUBJECT TO AN AUTOMATIC STAY OF A BANKRUPTCY
ORDER UNDER THE UNITED STATES CODE, THIS NOTICE IS FOR COMPLIANCE
AND INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A
DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH
OBLIGATION. IF APPLICABLE, THIS NOTICE IS GIVEN PURSUANT TO 11 U.S.C.
§362(b)(11).

If you have any questions regarding this notice, please contact me directly at 877-764-9998.

Sincerely,




Erik Bowen
ebowen@axosbank.com
VP Portfolio Management


Notice Date: 0 6 / 0 1 / 2 0 2 0



                                                                                        EXHIBIT 12
                                                                                       Page 6 of 16
  Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20         Page 201 of 214




Account No.:
Property Address: 30 North Promenade, Seaside, OR 97138

IMPORTANT MESSAGE ABOUT YOUR HOME LOAN
We want you to know that assistance may be available to help you avoid foreclosure. We want to talk
with you about your current loan situation to see if you qualify for one of our options, such as:
    •   Loan Modification - Modifying the current terms of your loan to give you a more affordable
        and sustainable monthly home loan payment

    •   Repayment Arrangements - Developing a plan to repay the full amount owed over time

    •   Deed-in-Lieu - Signing a deed transferring title to the property over to Axos Bank to avoid
        foreclosure

    •   Short Sale - Selling the property and then Axos agrees to accept less than a full payoff of
        the loan from the sale of the property rather than foreclosing on it

    •   Full Reinstatement - Paying all past due amounts to bring your loan current


WHAT YOU NEED TO DO
Please call us at 855-818-4115, so we can discuss in greater detail your situation and the various options
available to help you. Please be prepared to provide us with your financial information (for example,
income and expenses). We may also require you to provide additional documentation so we can better
understand your situation. All options listed above are subject to Axos Bank approval. There is no
guarantee t h a t your request will be approved, but we will diligently work with you toward that goal.
If your loan and debt has been discharged in Bankruptcy, this letter should not be understood as an attempt
to collect a debt or a demand for payment from you. You do not have to discuss or enter into a loan
modification or other loss mitigation arrangement with Axos Bank. If you have previously filed for
bankruptcy and your personal liability on your mortgage has been discharged, we intend to honor that
discharge. However, your home remains subject to foreclosure if you are not current on the payments
required by the mortgage. Axos Bank would like to discuss with you options that may help you to
avoid foreclosure. If you would like to discuss these options, please contact us.
Additionally, we want to make you aware of free or low cost housing counseling made possible by the
U.S. Department of Housing and Urban Development (HUD). Housing counselors can help you
understand the law and your options. They can also help you organize your finances and represent you
in negotiations with your lender if you need this assistance. You may find a HUD-approved housing
counselor near you by calling 1-800-569-4287 or online at http://www.consumerfinance.gov/find-a-
housing-counselor/. For hearing-impaired customers, HUD Counseling Agency (TDD) numbers are
available at 1-800-877-8339.

                  This communication is from Axos Bank, the servicer of your home loan.




                            4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                     Phone: 877-764-9998 • Fax: 858-649-2821
                                                www.axosbank.com

                                                                                              EXHIBIT 12
                                                                                             Page 7 of 16
                  Case 3:20-cv-01712-HZ                          Document 5                Filed 10/05/20                Page 202 of 214


Servicemembers Civil Relief                                        U.S Department of Housing                                          OMB Appro val 2502 - 0584
Act Notice Disclosure                                                and Urban Development                                                        Exp 3/31/2021
                                                                        Office of Housing

 Legal Rights and Protections Under the SCRA

  Servicemembers on “active duty” or “active service,” or a spouse or dependent of such a servicemember may be entitled to certain legal protections and
  debt relief pursuant to the Servicemembers Civil Relief Act (50 USC §§ 3901-4043) (SCRA).


 Who May Be Entitled to Legal Protections Under the SCRA?
       x    Regular members of the U.S. Armed Forces (Army, Navy, Air Force Marine Corps and Coast Guard).

       x    Reserve and National Guard personnel who have been activated and are on Federal active duty

       x    National Guard personnel under a call or order to active duty for more than 30 consecutive days under section

       x    502(f) of title 32, United States Code, for purposes of responding to a national emergency declared by the President and
            supported by Federal funds

       x    Active service members of the commissioned corps of the Public Health Service and the National Oceanic and
            Atmospheric Administration.

       x    Certain United States citizens serving with the armed forces of a nation with which the United States is allied in the
            prosecution of a war or military action.

 What Legal Protections Are Servicemembers Entitled To Under the SCRA?
       x    The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to entering military service
            shall not bear interest at a rate above 6 % during the period of militaryservice and one year thereafter, in the case of an obligation or liability
            consisting of a mortgage, trust deed, or other security in the nature of a mortgage, or during the period of military service in the case of any other
            obligation or liability.

       x    The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one year after the
            servicemember’s military service, a court may stop the proceedings for a period of time, or adjust the debt. In addition, the sale,
            foreclosure, or seizure of real estate shall not be valid if it occurs during or within one year after the servicemember’s military
            service unless the creditor has obtained a valid court order approving the sale, foreclosure, or seizure of the real estate.

       x    The SCRA contains many other protections besides those applicable to home loans.

  How Does A Servicemember or Dependent Request Relief Under the SCRA?
       x    In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse must provide a
            written request to the lender, together with a copy of the servicemember’s military orders. Contact information for the Bank can
            be found on the cover sheet of this packet.

       x    There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of a servicemember’s
            military orders to the lender in connection with a foreclosure or other debt enforcement action against real estate. Under these
            circumstances, lenders should inquire about the military status of a person by searching the Department of Defense’s Defense
            Manpower Data Center’s website, contacting the servicemember, and examining their files for indicia of military service.
            Although there is no requirement for servicemembers to alert the lender of their military status in these situations, it still is a good
            idea for the servicemember to do so.

  How Does a Servicemember or Dependent Obtain Information About the SCRA?
       x    Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their installation’s
            Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is available at
            http://legalassistance.law.af.mil/content/locator.php


       x    “Military OneSource” is the U. S. Department of Defense’s information resource. If you are listed as entitled to legal protections
            under the SCRA (see above), please go to www.militaryonesource.mil/legal or call 1-800- 342-9647 (toll free from the United
            States) to find out more information. Dialing instructions for areas outside the United States are provided on the website.
                                                                                                                                                       form HUD - 92070
                                                                                                                                                               (6/2017)

                                                                                                                                            EXHIBIT 12
                                                                                                                                           Page 8 of 16
       Case 3:20-cv-01712-HZ            Document 5          Filed 10/05/20         Page 203 of 214




       6/1/2020

       MARK S. HEMSTREET
       11707 NORTH EAST AIRPORT WAY
       PORTLAND OR 97220


       Re:
               30 NORTH PROMENADE, SEASIDE, OR 97138

                          NOTICE OF INTENT TO ACCELERATE

       Dear MARK S. HEMSTREET,

 Axos Bank (“Noteholder”) is the current holder of that certain promissory note (the “Note”). The
loan evidenced by the Note (the “Loan”) is in default on account of your failure to make the
payment due on 03/01/2020, and all subsequent payments (the “Default”).

Pursuant to the Note, so long as any monthly installment remains past due for thirty (30) days or
more, interest shall accrue on the unpaid principal from the payment due date of the first such
unpaid monthly installment at the default rate of 18% (the “Default Rate”). As the Loan is
currently due for 03/01/2020, interest accrues at the Default Rate from and after that date.

You have the right to cure the Default. Demand is hereby made for the payment of the unpaid
amounts due and owing under the Loan, which, as of 06/01/2020, are in the amount of
$376,675.52, plus any interest, late charges, and other fees that may accrue under the Loan
subsequent to the date of this notice (the “Cure Amount”). If you have any questions regarding the
Cure Amount, please contact the Noteholder’s representative, Special Assets, at 877-764-9998 to
obtain the exact amount. The Cure Amount should be made in certified funds and mailed to the
Noteholder at the following address: Axos Bank, 4350 La Jolla Village Drive, Suite 140, San
Diego, CA 92122 Attn: Special Assets.

Please be advised that if the Cure Amount is not received by the Noteholder within thirty (30) days
from the date of this letter: (1) the Loan balance will be accelerated with the full amount remaining
on the Loan becoming due and payable in full; (2) the power of sale clause in the trust deed or
mortgage securing the Loan will be invoked; and (3) foreclosure proceedings will be initiated
against the property securing the Loan. Accordingly, the failure to cure the Default may result in
the foreclosure and sale of your property. If your property is foreclosed upon, the Noteholder may
pursue a deficiency judgment against you to collect the balance of your loan, if permitted by law.

You may, if required by law or your loan documents, have the right to cure the Default after the
acceleration of the mortgage payments and prior to the foreclosure sale of your property if all
amounts past due are paid within the time permitted by law. However, the Noteholder shall be
entitled to collect all fees and costs incurred in pursuing any of its remedies, including but not
                         4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                  Phone: 877-764-9998 • Fax: 858-649-2821
                                             www.axosbank.com

                                                                                             EXHIBIT 12
                                                                                            Page 9 of 16
        Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20      Page 204 of 214




limited to reasonable attorney’s fees, to the full extent permitted by law. Further, you may have
the right to bring a court action to assert the non-existence of a default or any other defense you
may have to acceleration and foreclosure.

You may request a copy of the loan documents, including the promissory note, deed of trust or
mortgage, any assignment of the deed of trust or mortgage, as applicable, and your payment
history.

If you are a service member, or the dependent of a service member, you may be entitled to certain
additional protections under the federal Servicemembers Civil Relief Act.

Please be advised that any acceptance by the Noteholder, or any of its respective representatives,
of any amounts less than the amount due and owing on the Loan is not intended, and shall not be
deemed, to constitute a waiver of any of the Noteholder’s rights, remedies or recourse under the
Loan documents, or at law or in equity, and application of such payments is not intended, nor shall
it be deemed, to be a modification, rearrangement or extension of the Loan documents. Any such
payments will be applied in such order as the Noteholder may elect in its sole and absolute
discretion, without any waiver by the Noteholder of its right to pursue any of its rights and remedies
under the Loan documents, or at law or in equity.

Nothing set forth herein is intended, nor shall it be deemed, to modify, limit, release, reduce or
waive any of the Noteholder’s rights, remedies and/or privileges under the Loan documents, or at
law or in equity, all of which are specifically reserved.

TO THE EXTENT THAT ANY OF YOUR OBLIGATIONS HAVE BEEN DISCHARGED,
DISMISSED, OR ARE SUBJECT TO AN AUTOMATIC STAY OF A BANKRUPTCY
ORDER UNDER THE UNITED STATES CODE, THIS NOTICE IS FOR COMPLIANCE
AND INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A
DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH
OBLIGATION. IF APPLICABLE, THIS NOTICE IS GIVEN PURSUANT TO 11 U.S.C.
§362(b)(11).

If you have any questions regarding this notice, please contact me directly at 877-764-9998.

Sincerely,




Erik Bowen
ebowen@axosbank.com
VP Portfolio Management


Notice Date: 0 6 / 0 1 / 2 0 2 0



                                                                                       EXHIBIT 12
                                                                                     Page 10 of 16
  Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20         Page 205 of 214




Account No.:
Property Address: 30 North Promenade, Seaside, OR 97138

IMPORTANT MESSAGE ABOUT YOUR HOME LOAN
We want you to know that assistance may be available to help you avoid foreclosure. We want to talk
with you about your current loan situation to see if you qualify for one of our options, such as:
    •   Loan Modification - Modifying the current terms of your loan to give you a more affordable
        and sustainable monthly home loan payment

    •   Repayment Arrangements - Developing a plan to repay the full amount owed over time

    •   Deed-in-Lieu - Signing a deed transferring title to the property over to Axos Bank to avoid
        foreclosure

    •   Short Sale - Selling the property and then Axos agrees to accept less than a full payoff of
        the loan from the sale of the property rather than foreclosing on it

    •   Full Reinstatement - Paying all past due amounts to bring your loan current


WHAT YOU NEED TO DO
Please call us at 855-818-4115, so we can discuss in greater detail your situation and the various options
available to help you. Please be prepared to provide us with your financial information (for example,
income and expenses). We may also require you to provide additional documentation so we can better
understand your situation. All options listed above are subject to Axos Bank approval. There is no
guarantee t h a t your request will be approved, but we will diligently work with you toward that goal.
If your loan and debt has been discharged in Bankruptcy, this letter should not be understood as an attempt
to collect a debt or a demand for payment from you. You do not have to discuss or enter into a loan
modification or other loss mitigation arrangement with Axos Bank. If you have previously filed for
bankruptcy and your personal liability on your mortgage has been discharged, we intend to honor that
discharge. However, your home remains subject to foreclosure if you are not current on the payments
required by the mortgage. Axos Bank would like to discuss with you options that may help you to
avoid foreclosure. If you would like to discuss these options, please contact us.
Additionally, we want to make you aware of free or low cost housing counseling made possible by the
U.S. Department of Housing and Urban Development (HUD). Housing counselors can help you
understand the law and your options. They can also help you organize your finances and represent you
in negotiations with your lender if you need this assistance. You may find a HUD-approved housing
counselor near you by calling 1-800-569-4287 or online at http://www.consumerfinance.gov/find-a-
housing-counselor/. For hearing-impaired customers, HUD Counseling Agency (TDD) numbers are
available at 1-800-877-8339.

                  This communication is from Axos Bank, the servicer of your home loan.




                            4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                     Phone: 877-764-9998 • Fax: 858-649-2821
                                                www.axosbank.com

                                                                                             EXHIBIT 12
                                                                                           Page 11 of 16
                  Case 3:20-cv-01712-HZ                          Document 5                Filed 10/05/20                Page 206 of 214


Servicemembers Civil Relief                                        U.S Department of Housing                                          OMB Appro val 2502 - 0584
Act Notice Disclosure                                                and Urban Development                                                        Exp 3/31/2021
                                                                        Office of Housing

 Legal Rights and Protections Under the SCRA

  Servicemembers on “active duty” or “active service,” or a spouse or dependent of such a servicemember may be entitled to certain legal protections and
  debt relief pursuant to the Servicemembers Civil Relief Act (50 USC §§ 3901-4043) (SCRA).


 Who May Be Entitled to Legal Protections Under the SCRA?
       x    Regular members of the U.S. Armed Forces (Army, Navy, Air Force Marine Corps and Coast Guard).

       x    Reserve and National Guard personnel who have been activated and are on Federal active duty

       x    National Guard personnel under a call or order to active duty for more than 30 consecutive days under section

       x    502(f) of title 32, United States Code, for purposes of responding to a national emergency declared by the President and
            supported by Federal funds

       x    Active service members of the commissioned corps of the Public Health Service and the National Oceanic and
            Atmospheric Administration.

       x    Certain United States citizens serving with the armed forces of a nation with which the United States is allied in the
            prosecution of a war or military action.

 What Legal Protections Are Servicemembers Entitled To Under the SCRA?
       x    The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to entering military service
            shall not bear interest at a rate above 6 % during the period of militaryservice and one year thereafter, in the case of an obligation or liability
            consisting of a mortgage, trust deed, or other security in the nature of a mortgage, or during the period of military service in the case of any other
            obligation or liability.

       x    The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one year after the
            servicemember’s military service, a court may stop the proceedings for a period of time, or adjust the debt. In addition, the sale,
            foreclosure, or seizure of real estate shall not be valid if it occurs during or within one year after the servicemember’s military
            service unless the creditor has obtained a valid court order approving the sale, foreclosure, or seizure of the real estate.

       x    The SCRA contains many other protections besides those applicable to home loans.

  How Does A Servicemember or Dependent Request Relief Under the SCRA?
       x    In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse must provide a
            written request to the lender, together with a copy of the servicemember’s military orders. Contact information for the Bank can
            be found on the cover sheet of this packet.

       x    There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of a servicemember’s
            military orders to the lender in connection with a foreclosure or other debt enforcement action against real estate. Under these
            circumstances, lenders should inquire about the military status of a person by searching the Department of Defense’s Defense
            Manpower Data Center’s website, contacting the servicemember, and examining their files for indicia of military service.
            Although there is no requirement for servicemembers to alert the lender of their military status in these situations, it still is a good
            idea for the servicemember to do so.

  How Does a Servicemember or Dependent Obtain Information About the SCRA?
       x    Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their installation’s
            Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is available at
            http://legalassistance.law.af.mil/content/locator.php


       x    “Military OneSource” is the U. S. Department of Defense’s information resource. If you are listed as entitled to legal protections
            under the SCRA (see above), please go to www.militaryonesource.mil/legal or call 1-800- 342-9647 (toll free from the United
            States) to find out more information. Dialing instructions for areas outside the United States are provided on the website.
                                                                                                                                                       form HUD - 92070
                                                                                                                                                               (6/2017)

                                                                                                                                           EXHIBIT 12
                                                                                                                                         Page 12 of 16
       Case 3:20-cv-01712-HZ            Document 5          Filed 10/05/20         Page 207 of 214




       6/1/2020

       MARK S. HEMSTREET
       30 NORTH PROMENADE
       SEASIDE, OR 97138


       Re:
               30 NORTH PROMENADE, SEASIDE, OR 97138

                          NOTICE OF INTENT TO ACCELERATE

       Dear MARK S. HEMSTREET,

 Axos Bank (“Noteholder”) is the current holder of that certain promissory note (the “Note”). The
loan evidenced by the Note (the “Loan”) is in default on account of your failure to make the
payment due on 03/01/2020, and all subsequent payments (the “Default”).

Pursuant to the Note, so long as any monthly installment remains past due for thirty (30) days or
more, interest shall accrue on the unpaid principal from the payment due date of the first such
unpaid monthly installment at the default rate of 18% (the “Default Rate”). As the Loan is
currently due for 03/01/2020, interest accrues at the Default Rate from and after that date.

You have the right to cure the Default. Demand is hereby made for the payment of the unpaid
amounts due and owing under the Loan, which, as of 06/01/2020, are in the amount of
$376,675.52, plus any interest, late charges, and other fees that may accrue under the Loan
subsequent to the date of this notice (the “Cure Amount”). If you have any questions regarding the
Cure Amount, please contact the Noteholder’s representative, Special Assets, at 877-764-9998 to
obtain the exact amount. The Cure Amount should be made in certified funds and mailed to the
Noteholder at the following address: Axos Bank, 4350 La Jolla Village Drive, Suite 140, San
Diego, CA 92122 Attn: Special Assets.

Please be advised that if the Cure Amount is not received by the Noteholder within thirty (30) days
from the date of this letter: (1) the Loan balance will be accelerated with the full amount remaining
on the Loan becoming due and payable in full; (2) the power of sale clause in the trust deed or
mortgage securing the Loan will be invoked; and (3) foreclosure proceedings will be initiated
against the property securing the Loan. Accordingly, the failure to cure the Default may result in
the foreclosure and sale of your property. If your property is foreclosed upon, the Noteholder may
pursue a deficiency judgment against you to collect the balance of your loan, if permitted by law.

You may, if required by law or your loan documents, have the right to cure the Default after the
acceleration of the mortgage payments and prior to the foreclosure sale of your property if all
amounts past due are paid within the time permitted by law. However, the Noteholder shall be
entitled to collect all fees and costs incurred in pursuing any of its remedies, including but not
                         4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                  Phone: 877-764-9998 • Fax: 858-649-2821
                                             www.axosbank.com

                                                                                             EXHIBIT 12
                                                                                           Page 13 of 16
        Case 3:20-cv-01712-HZ         Document 5       Filed 10/05/20      Page 208 of 214




limited to reasonable attorney’s fees, to the full extent permitted by law. Further, you may have
the right to bring a court action to assert the non-existence of a default or any other defense you
may have to acceleration and foreclosure.

You may request a copy of the loan documents, including the promissory note, deed of trust or
mortgage, any assignment of the deed of trust or mortgage, as applicable, and your payment
history.

If you are a service member, or the dependent of a service member, you may be entitled to certain
additional protections under the federal Servicemembers Civil Relief Act.

Please be advised that any acceptance by the Noteholder, or any of its respective representatives,
of any amounts less than the amount due and owing on the Loan is not intended, and shall not be
deemed, to constitute a waiver of any of the Noteholder’s rights, remedies or recourse under the
Loan documents, or at law or in equity, and application of such payments is not intended, nor shall
it be deemed, to be a modification, rearrangement or extension of the Loan documents. Any such
payments will be applied in such order as the Noteholder may elect in its sole and absolute
discretion, without any waiver by the Noteholder of its right to pursue any of its rights and remedies
under the Loan documents, or at law or in equity.

Nothing set forth herein is intended, nor shall it be deemed, to modify, limit, release, reduce or
waive any of the Noteholder’s rights, remedies and/or privileges under the Loan documents, or at
law or in equity, all of which are specifically reserved.

TO THE EXTENT THAT ANY OF YOUR OBLIGATIONS HAVE BEEN DISCHARGED,
DISMISSED, OR ARE SUBJECT TO AN AUTOMATIC STAY OF A BANKRUPTCY
ORDER UNDER THE UNITED STATES CODE, THIS NOTICE IS FOR COMPLIANCE
AND INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A
DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH
OBLIGATION. IF APPLICABLE, THIS NOTICE IS GIVEN PURSUANT TO 11 U.S.C.
§362(b)(11).

If you have any questions regarding this notice, please contact me directly at 877-764-9998.

Sincerely,




Erik Bowen
ebowen@axosbank.com
VP Portfolio Management


Notice Date: 0 6 / 0 1 / 2 0 2 0



                                                                                       EXHIBIT 12
                                                                                     Page 14 of 16
  Case 3:20-cv-01712-HZ              Document 5          Filed 10/05/20         Page 209 of 214




Account No.:
Property Address: 30 North Promenade, Seaside, OR 97138

IMPORTANT MESSAGE ABOUT YOUR HOME LOAN
We want you to know that assistance may be available to help you avoid foreclosure. We want to talk
with you about your current loan situation to see if you qualify for one of our options, such as:
    •   Loan Modification - Modifying the current terms of your loan to give you a more affordable
        and sustainable monthly home loan payment

    •   Repayment Arrangements - Developing a plan to repay the full amount owed over time

    •   Deed-in-Lieu - Signing a deed transferring title to the property over to Axos Bank to avoid
        foreclosure

    •   Short Sale - Selling the property and then Axos agrees to accept less than a full payoff of
        the loan from the sale of the property rather than foreclosing on it

    •   Full Reinstatement - Paying all past due amounts to bring your loan current


WHAT YOU NEED TO DO
Please call us at 855-818-4115, so we can discuss in greater detail your situation and the various options
available to help you. Please be prepared to provide us with your financial information (for example,
income and expenses). We may also require you to provide additional documentation so we can better
understand your situation. All options listed above are subject to Axos Bank approval. There is no
guarantee t h a t your request will be approved, but we will diligently work with you toward that goal.
If your loan and debt has been discharged in Bankruptcy, this letter should not be understood as an attempt
to collect a debt or a demand for payment from you. You do not have to discuss or enter into a loan
modification or other loss mitigation arrangement with Axos Bank. If you have previously filed for
bankruptcy and your personal liability on your mortgage has been discharged, we intend to honor that
discharge. However, your home remains subject to foreclosure if you are not current on the payments
required by the mortgage. Axos Bank would like to discuss with you options that may help you to
avoid foreclosure. If you would like to discuss these options, please contact us.
Additionally, we want to make you aware of free or low cost housing counseling made possible by the
U.S. Department of Housing and Urban Development (HUD). Housing counselors can help you
understand the law and your options. They can also help you organize your finances and represent you
in negotiations with your lender if you need this assistance. You may find a HUD-approved housing
counselor near you by calling 1-800-569-4287 or online at http://www.consumerfinance.gov/find-a-
housing-counselor/. For hearing-impaired customers, HUD Counseling Agency (TDD) numbers are
available at 1-800-877-8339.

                  This communication is from Axos Bank, the servicer of your home loan.




                            4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122
                                     Phone: 877-764-9998 • Fax: 858-649-2821
                                                www.axosbank.com

                                                                                             EXHIBIT 12
                                                                                           Page 15 of 16
                  Case 3:20-cv-01712-HZ                          Document 5                Filed 10/05/20                Page 210 of 214


Servicemembers Civil Relief                                        U.S Department of Housing                                          OMB Appro val 2502 - 0584
Act Notice Disclosure                                                and Urban Development                                                        Exp 3/31/2021
                                                                        Office of Housing

 Legal Rights and Protections Under the SCRA

  Servicemembers on “active duty” or “active service,” or a spouse or dependent of such a servicemember may be entitled to certain legal protections and
  debt relief pursuant to the Servicemembers Civil Relief Act (50 USC §§ 3901-4043) (SCRA).


 Who May Be Entitled to Legal Protections Under the SCRA?
       x    Regular members of the U.S. Armed Forces (Army, Navy, Air Force Marine Corps and Coast Guard).

       x    Reserve and National Guard personnel who have been activated and are on Federal active duty

       x    National Guard personnel under a call or order to active duty for more than 30 consecutive days under section

       x    502(f) of title 32, United States Code, for purposes of responding to a national emergency declared by the President and
            supported by Federal funds

       x    Active service members of the commissioned corps of the Public Health Service and the National Oceanic and
            Atmospheric Administration.

       x    Certain United States citizens serving with the armed forces of a nation with which the United States is allied in the
            prosecution of a war or military action.

 What Legal Protections Are Servicemembers Entitled To Under the SCRA?
       x    The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to entering military service
            shall not bear interest at a rate above 6 % during the period of militaryservice and one year thereafter, in the case of an obligation or liability
            consisting of a mortgage, trust deed, or other security in the nature of a mortgage, or during the period of military service in the case of any other
            obligation or liability.

       x    The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one year after the
            servicemember’s military service, a court may stop the proceedings for a period of time, or adjust the debt. In addition, the sale,
            foreclosure, or seizure of real estate shall not be valid if it occurs during or within one year after the servicemember’s military
            service unless the creditor has obtained a valid court order approving the sale, foreclosure, or seizure of the real estate.

       x    The SCRA contains many other protections besides those applicable to home loans.

  How Does A Servicemember or Dependent Request Relief Under the SCRA?
       x    In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse must provide a
            written request to the lender, together with a copy of the servicemember’s military orders. Contact information for the Bank can
            be found on the cover sheet of this packet.

       x    There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of a servicemember’s
            military orders to the lender in connection with a foreclosure or other debt enforcement action against real estate. Under these
            circumstances, lenders should inquire about the military status of a person by searching the Department of Defense’s Defense
            Manpower Data Center’s website, contacting the servicemember, and examining their files for indicia of military service.
            Although there is no requirement for servicemembers to alert the lender of their military status in these situations, it still is a good
            idea for the servicemember to do so.

  How Does a Servicemember or Dependent Obtain Information About the SCRA?
       x    Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their installation’s
            Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is available at
            http://legalassistance.law.af.mil/content/locator.php


       x    “Military OneSource” is the U. S. Department of Defense’s information resource. If you are listed as entitled to legal protections
            under the SCRA (see above), please go to www.militaryonesource.mil/legal or call 1-800- 342-9647 (toll free from the United
            States) to find out more information. Dialing instructions for areas outside the United States are provided on the website.
                                                                                                                                                       form HUD - 92070
                                                                                                                                                               (6/2017)

                                                                                                                                           EXHIBIT 12
                                                                                                                                         Page 16 of 16
       Case 3:20-cv-01712-HZ                  Document 5                    Filed 10/05/20         Page 211 of 214




                        80th OREGON LEGISLATIVE ASSEMBLY--2020 Special Session



                                                      Enrolled
                                   House Bill 4204
Sponsored  by   Representative    KOTEK;      Representatives DEXTER, FAHEY, HOLVEY,
   KENY-GUYER, LAWRENCE SPENCE, MCLAIN, MITCHELL, NERON, NOSSE, PILUSO,
   POWER, REARDON, SMITH WARNER, Senators FAGAN, HASS, WAGNER (at the request of
   Joint Committee on the First Special Session of 2020)



                                       CHAPTER .................................................



                                                           AN ACT



Relating to strategies to protect Oregonians from the effects of the COVID-19 pandemic; and de-
    claring an emergency.

Be It Enacted by the People of the State of Oregon:

    SECTION 1. (1) The Legislative Assembly finds and declares that:
    (a) The provisions of this section might affect the terms and conditions of certain con-
tracts into which residents of this state have entered.
    (b) The effects of the provisions of this section are not substantial because the provisions
have a limited scope and duration and are necessary to protect the public health, safety and
welfare. For these reasons the provisions do not undermine a contractual bargain, interfere
with a party’s reasonable expectations or prevent a party from safeguarding or reinstating
the party’s rights.
    (c) Even if a provision of this section has the effect of undermining a contractual bar-
gain, interfering with a party’s reasonable expectations or preventing a party from safe-
guarding or reinstating the party’s rights, the provision is appropriate and reasonable as a
means by which to implement the significant and legitimate public purpose of responding to
the declaration of a state of emergency issued by the Governor on March 8, 2020.
    (2) As used in this section:
    (a) “Borrower” means a mortgagor of real property, a grantor, as defined in ORS 86.705,
a purchaser in a land sale contract, a person that enters into a retail installment contract
with, or gives a security interest to, a lender for subject property and a successor in interest
to the mortgagor, grantor, purchaser or person. For the purposes of this paragraph, “suc-
cessor in interest” means a person to whom a borrower has transferred an interest in sub-
ject property under any of the following circumstances:
    (A) The transfer occurs by devise, descent or operation of law at the borrower’s death;
    (B) A relative of the borrower receives the transfer as a result of the borrower’s death;
    (C) The spouse or children of the borrower become owners of the subject property;
    (D) The transfer results from a decree of dissolution of marriage, a legal separation
agreement or an incidental separation agreement under which the spouse of the borrower
becomes an owner of the subject property; or

Enrolled House Bill 4204 (HB 4204-A)                                                                            Page 1




                                                                                                             EXHIBIT 13
                                                                                                             Page 1 of 4
       Case 3:20-cv-01712-HZ           Document 5    Filed 10/05/20     Page 212 of 214




    (E) The transfer does not relate to rights to occupy the subject property, but the subject
property becomes trust property in an inter vivos trust in which the borrower remains a
beneficiary.
    (b) “Emergency period” means a period that begins on March 8, 2020, and ends on Sep-
tember 30, 2020, except that the Governor may specify a later date by executive order not
later than 30 days before September 30, 2020.
    (c) “Financing agreement” means:
    (A) A contract under which a borrower must make payments to a lender to satisfy an
obligation that is secured by a mortgage, a trust deed, a land sale contract or a lien or other
security interest in subject property; and
    (B) A retail installment contract, as defined in ORS 83.010, for which the subject matter
is personal property that is used as a residence.
    (d) “Foreclosure avoidance measure” has the meaning given that term in ORS 86.707.
    (e) “Forfeiture remedy” has the meaning given that term in ORS 93.905.
    (f) “Lender” means a beneficiary or trustee, both as defined in ORS 86.705, a mortgagee,
as defined in ORS 87.005, a seller in a land sale contract, a licensee, as defined in ORS
86A.303, a retail seller, as defined in ORS 83.010, in a retail installment contract for subject
property or an agent, affiliate or employee of a beneficiary, trustee, mortgagee, seller, retail
seller or licensee.
    (g) “Subject property” means:
    (A) Real property located in this state; and
    (B) Personal property that is used as a residence in this state.
    (h) “Trust deed” has the meaning given that term in ORS 86.705.
    (i) “Trustee” has the meaning given that term in ORS 86.705.
    (3)(a) During the emergency period, a lender may not treat as a default a borrower’s
failure to make a periodic installment payment or to pay any other amount that is due to
the lender on or in connection with an obligation that is subject to a financing agreement if
at any time during the emergency period the borrower notifies the lender that the borrower
will not be able to make the periodic installment payment. In lieu of treating the failure to
pay as a default, and only if the lender and borrower do not otherwise agree to modify, defer
or otherwise mitigate a loan, including by agreeing to a foreclosure avoidance measure in
accordance with ORS 86.726, 86.729, 86.732, 86.736, 86.741 and 86.744, the lender shall:
    (A) Defer from collecting the periodic installment payment during the emergency period;
and
    (B) Permit the borrower to pay an amount the borrower owes to the lender as a result
of a deferral under this subsection at the scheduled or anticipated date on which full per-
formance of the obligation is due.
    (b) After an escrow analysis and in accordance with the Real Estate Settlement Proce-
dures Act (12 U.S.C. 2601 et seq.), a lender may adjust the amount of any escrow impound
payment the borrower has an obligation to make under the financing agreement and may
take into account any shortage or deficiency that results from deferring payments under this
subsection.
    (c) A borrower does not need to provide a notification to a lender under paragraph (a)
of this subsection more than once. If the subject property is a residence with four or fewer
dwelling units, the notification must attest that the borrower’s failure to pay is a result of
a loss of income related to the COVID-19 pandemic. If the subject property is commercial
property or residential property with more than four dwelling units, the notification must
include financial statements or other evidence that demonstrates a loss of income related
to the COVID-19 pandemic and must disclose any funds the borrower received from the
United States Small Business Administration under the Paycheck Protection Program, as
implemented under the Paycheck Protection Program Flexibility Act of 2020 (P.L. 116-142)
or other state or federal relief programs.

Enrolled House Bill 4204 (HB 4204-A)                                                      Page 2




                                                                                      EXHIBIT 13
                                                                                      Page 2 of 4
       Case 3:20-cv-01712-HZ           Document 5     Filed 10/05/20      Page 213 of 214




    (d) A lender may not, with respect to a financing agreement that is subject to paragraph
(a) or (b) of this subsection:
    (A) Impose or collect charges, fees, penalties, attorney fees or other amounts that, but
for the provisions of this section, the lender might have imposed or collected from a bor-
rower for failing, during the emergency period, to make a periodic installment payment or
pay another amount due on or in connection with the borrower’s obligation;
    (B) Impose a default rate of interest that, but for the provisions of this section, the
lender might have imposed or collected from a borrower for failing, during the emergency
period, to make a periodic installment payment or pay another amount due on or in con-
nection with the borrower’s obligation;
    (C) Treat in any manner the borrower’s failure during the emergency period to make a
periodic installment payment or pay another amount due on or in connection with the obli-
gation as an ineligibility for a foreclosure avoidance measure;
    (D) Require or charge for an inspection, appraisal or a broker opinion of value, not oth-
erwise permitted in the absence of a default;
    (E) Initiate cash management not already in existence before the effective date of this
2020 special session Act;
    (F) Implement lockbox procedures not already in existence before the effective date of
this 2020 special session Act;
    (G) Take control of the operating revenue from real property secured by the financing
document unless the control was established before the effective date of this 2020 special
session Act; or
    (H) Declare a default based on the failure of a borrower to meet financial covenants due
to inadequate operating revenue resulting from the COVID-19 pandemic.
    (4) Notwithstanding ORS 18.860 to 18.993, 86.752, 87.262, 87.272, 88.010 and 93.905 to 93.940,
and except as provided in subsection (10) of this section, a lender may not at any time during
the emergency period:
    (a) Foreclose a trust deed by advertisement and sale;
    (b) Bring an action or suit to foreclose a mortgage or trust deed or to enforce an obli-
gation under a retail installment contract for subject property;
    (c) Enforce a forfeiture remedy; or
    (d) Bring an action or suit to foreclose a lien or other security interest on, or petition
for an order of foreclosure by advertisement and sale of, subject property.
    (5) Notwithstanding ORS 18.920, 18.924, 86.764 and 93.915 and except as provided in sub-
section (10) of this section, if a lender initiated a foreclosure with respect to subject property
before the effective date of this 2020 special session Act, the period of time that must elapse
between the time a lender initiated the foreclosure and the time at which a trustee’s sale,
forfeiture remedy or other foreclosure may occur is tolled during the emergency period. Af-
ter the emergency period expires, a trustee’s sale may continue as if uninterrupted if the
lender complies with the provisions of ORS 86.782 (12), a lender may obtain a forfeiture
remedy if the lender complies with the provisions of ORS 93.918 and, for other types of
foreclosure proceedings, a foreclosure may continue if the lender complies with the require-
ments of applicable law.
    (6) Notwithstanding ORS 18.860 to 18.993 and 88.010 and except as provided in subsection
(10) of this section, during the emergency period a court may not enter a judgment of fore-
closure and sale or issue a writ of execution with respect to subject property. A court shall
dismiss without prejudice any action or suit commenced during the emergency period to
foreclose a lien upon subject property.
    (7)(a) Notwithstanding ORS 86.782 and except as provided in subsection (10) of this sec-
tion, a trustee’s sale may not occur during the emergency period. Any purported trustee’s
sale during the emergency period is void and does not transfer or foreclose any rights to
subject property.

Enrolled House Bill 4204 (HB 4204-A)                                                        Page 3




                                                                                        EXHIBIT 13
                                                                                        Page 3 of 4
       Case 3:20-cv-01712-HZ                                            Document 5             Filed 10/05/20                           Page 214 of 214




    (b) Notwithstanding ORS 18.860 to 18.993 and except as provided in subsection (10) of this
section, an execution sale of subject property may not occur during the emergency period.
Any purported execution sale of subject property during the emergency period is void and
does not transfer or foreclose any rights to the subject property.
    (8) A borrower that suffers an ascertainable loss of money or property because a lender
took an action prohibited under subsection (3) of this section may bring an action in a circuit
court of this state to recover the borrower’s actual damages. A borrower who prevails in the
action may also recover the borrower’s court costs and attorney fees.
    (9) Within 60 days following the effective date of this 2020 special session Act, each lender
authorized to do business in this state must provide written notice by mail to all of the
lender’s borrowers of a borrower’s rights for accommodation under this section.
    (10) This section does not:
    (a) Apply to judgments of foreclosure and sale, writs of execution or notices of a
trustee’s sale that:
    (A) Were issued or given before the emergency period began;
    (B) Occur in connection with a tax foreclosure proceeding under ORS 312.010 to 312.120
or 312.130 to 312.240; or
    (C) Occur after a person has recorded a notice of intent to abandon real property under
ORS 93.770 (2)(a) or a judicial order that authorizes an abandonment of real property under
ORS 93.770 (2)(b); or
    (b) Relieve a borrower of the duty to repay the full amount of any obligation that is
subject to a waiver, deferral, modification or forbearance under the provisions of this sec-
tion.
    SECTION 2. Section 1 of this 2020 special session Act is repealed 90 days after the expi-
ration of the emergency period as defined in section 1 of this 2020 special session Act.
    SECTION 3. This 2020 special session Act being necessary for the immediate preservation
of the public peace, health and safety, an emergency is declared to exist, and this 2020 special
session Act takes effect on its passage.




Passed by House June 26, 2020                                                               Received by Governor:

                                                                                            ........................M.,........................................................., 2020
       ..................................................................................
                                                                                            Approved:
           Timothy G. Sekerak, Chief Clerk of House

                                                                                            ........................M.,........................................................., 2020

       ..................................................................................
                                 Tina Kotek, Speaker of House
                                                                                                         ..................................................................................
                                                                                                                                                  Kate Brown, Governor
Passed by Senate June 26, 2020
                                                                                            Filed in Office of Secretary of State:

       ..................................................................................   ........................M.,........................................................., 2020
                       Peter Courtney, President of Senate


                                                                                                         ..................................................................................
                                                                                                                                   Bev Clarno, Secretary of State




Enrolled House Bill 4204 (HB 4204-A)                                                                                                                                          Page 4




                                                                                                                                                                      EXHIBIT 13
                                                                                                                                                                      Page 4 of 4
